


Exhibit 10.27

 

EXECUTION COPY

 

COLLABORATION AND LICENSE AGREEMENT

 

This COLLABORATION AND LICENSE AGREEMENT (this “Agreement”), dated as of
December 23, 2008 (the “Execution Date”), is entered into by and between SYNTA
PHARMACEUTICALS CORP., a Delaware corporation having a principal office at 45
Hartwell Avenue, Lexington, MA 02421, U.S.A. (“SYNTA”), and F. HOFFMANN-LA ROCHE
LTD, a Swiss corporation having a principal office located at Grenzacherstrasse
124, CH-4070 Basel, Switzerland (“ROCHE BASEL”) and HOFFMANN-LA ROCHE INC., a
New Jersey corporation having a principal office at 340 Kingsland Street,
Nutley, New Jersey 07110, U.S.A.  (“ROCHE NUTLEY”; ROCHE BASEL and ROCHE NUTLEY
together referred to as “ROCHE”).

 

INTRODUCTION

 

WHEREAS, ROCHE has expertise and capability in the research, development,
manufacture and commercialization of pharmaceutical products;

 

WHEREAS, SYNTA is a biopharmaceutical company focused on discovering, developing
and commercializing products for extending and enhancing the lives of patients
with severe medical conditions, including inflammatory and immune-mediated
diseases and disorders; and

 

WHEREAS, SYNTA and ROCHE desire to collaborate on the discovery, research,
development and commercialization of certain potential products containing
small-molecule compounds that may be contributed to the collaboration by either
party and directed to the inhibition of calcium release-activated calcium
channels.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration the receipt of which is hereby
acknowledged, SYNTA and ROCHE agree as follows:

 


ARTICLE I -DEFINITIONS


 

General.  When used in this Agreement, each of the following terms shall have
the meanings set forth in this Article I:

 


1.1.          “AFFILIATE” MEANS ANY PERSON DIRECTLY OR INDIRECTLY CONTROLLED BY,
CONTROLLING, OR UNDER COMMON CONTROL WITH, A PARTY, BUT ONLY FOR SO LONG AS SUCH
CONTROL SHALL CONTINUE.  FOR PURPOSES OF THIS DEFINITION, “CONTROL” (INCLUDING,
WITH CORRELATIVE MEANINGS, “CONTROLLED BY”, “CONTROLLING” AND “UNDER COMMON
CONTROL WITH”) MEANS, WITH RESPECT TO A PERSON, POSSESSION, DIRECT OR INDIRECT,
OF (A) THE POWER TO DIRECT OR CAUSE DIRECTION OF THE MANAGEMENT AND POLICIES OF
SUCH PERSON (WHETHER THROUGH OWNERSHIP OF SECURITIES OR PARTNERSHIP OR OTHER
OWNERSHIP INTERESTS, BY CONTRACT OR OTHERWISE), OR (B) AT LEAST FIFTY PERCENT
(50%) OF THE VOTING SECURITIES (WHETHER DIRECTLY OR PURSUANT TO ANY OPTION,
WARRANT, OR OTHER SIMILAR ARRANGEMENT) OR OTHER COMPARABLE EQUITY INTERESTS. 
ANYTHING TO THE CONTRARY IN THIS PARAGRAPH NOTWITHSTANDING, GENENTECH, INC., A
DELAWARE CORPORATION (“GENENTECH”) AND ITS SUBSIDIARIES, AND CHUGAI
PHARMACEUTICAL CO., LTD, A


 


PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO THE COMPANY’S APPLICATION REQUESTING
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

1

--------------------------------------------------------------------------------



 


JAPANESE CORPORATION (“CHUGAI”) AND ITS SUBSIDIARIES (EACH, GENENTECH, CHUGAI
AND THEIR SUBSIDIARIES A “ROCHE ENTITY”), SHALL NOT BE DEEMED AN AFFILIATE OF
ROCHE UNLESS ROCHE PROVIDES WRITTEN NOTICE TO SYNTA OF ITS DESIRE TO INCLUDE A
PARTICULAR ROCHE ENTITY AS AN AFFILIATE OF ROCHE.  ROCHE SHALL HAVE THE RIGHT TO
INCLUDE SUCH ROCHE ENTITY IN WHOLE OR IN PART, I.E. ON A LEGAL ENTITY-BY-LEGAL
ENTITY BASIS.  NOTWITHSTANDING SUCH WRITTEN NOTICE, IF ANY ROCHE ENTITY DOES NOT
AGREE TO BE BOUND BY THE TERMS AND CONDITIONS OF THIS AGREEMENT, THEN SUCH ROCHE
ENTITY SHALL HAVE NONE OF THE RIGHTS AND OBLIGATIONS OF AN AFFILIATE OF ROCHE
UNDER THIS AGREEMENT.  NOTWITHSTANDING THE PRECEDING PROVISIONS, ONCE AN ENTITY
CEASES TO BE AN AFFILIATE, THEN SUCH ENTITY SHALL, WITHOUT ANY FURTHER ACTION,
CEASE TO HAVE ANY RIGHTS, INCLUDING LICENSE AND SUBLICENSE RIGHTS, UNDER THIS
AGREEMENT THAT IT HAS BY REASON OF BEING AN AFFILIATE BUT SHALL REMAIN BOUND BY
THE PROVISIONS OF ARTICLE IX IN ACCORDANCE WITH ITS TERMS.


 


1.2.          “BUSINESS DAY” MEANS A DAY THAT IS NOT A SATURDAY, SUNDAY OR A DAY
ON WHICH BANKING INSTITUTIONS IN BOSTON, MASSACHUSETTS, U.S., OR IN BASEL,
SWITZERLAND ARE AUTHORIZED BY LAW TO REMAIN CLOSED.


 


1.3.          “CALENDAR QUARTER” MEANS EACH OF THE THREE (3) MONTH PERIODS
ENDING ON MARCH 31, JUNE 30, SEPTEMBER 30, AND DECEMBER 31 OF ANY YEAR.


 


1.4.          “CHANGE OF CONTROL” MEANS, WITH RESPECT TO A PARTY:  (A) THE
ACQUISITION BY ANY THIRD PARTY OF BENEFICIAL OWNERSHIP OF FIFTY PERCENT (50%) OR
MORE OF THE THEN-OUTSTANDING COMMON SHARES OR VOTING POWER OF SUCH PARTY, OTHER
THAN ACQUISITIONS BY EMPLOYEE BENEFIT PLANS SPONSORED OR MAINTAINED BY SUCH
PARTY; OR (B) THE CONSUMMATION OF A BUSINESS COMBINATION INVOLVING SUCH PARTY,
UNLESS, FOLLOWING SUCH BUSINESS COMBINATION, THE STOCKHOLDERS OF SUCH PARTY
IMMEDIATELY PRIOR TO SUCH BUSINESS COMBINATION BENEFICIALLY OWN DIRECTLY OR
INDIRECTLY MORE THAN FIFTY PERCENT (50%) OF THE THEN-OUTSTANDING COMMON SHARES
OR VOTING POWER OF THE ENTITY RESULTING FROM SUCH BUSINESS COMBINATION.


 


1.5.          “CLINICAL TRIAL” MEANS A PHASE 1 CLINICAL TRIAL, A PHASE 2
CLINICAL TRIAL, A PHASE 2A CLINICAL TRIAL, A PHASE 2B CLINICAL TRIAL OR A PHASE
3 CLINICAL TRIAL.


 


1.6.          “COLLABORATION COMPOUND” MEANS ANY SMALL-MOLECULE COMPOUNDS
CONTROLLED BY A PARTY WHICH SUCH PARTY KNOWS OR BELIEVES IS A CRAC CHANNEL
INHIBITOR.  ANY COLLABORATION COMPOUND SHALL ALSO INCLUDE ALL PRO-DRUGS,
METABOLITES, CONSTITUTIONAL AND GEOMETRIC ISOMERS, REGIOISOMERS, STEREOISOMERS
INCLUDING ENANTIOMERS AND DIASTEREOISOMERS, SALT FORMS, HYDRATES, SOLVATES AND
POLYMORPHS OF SUCH COLLABORATION COMPOUND, ALL OF WHICH SHALL CONSTITUTE A
SINGLE COLLABORATION COMPOUND.


 


1.7.          “COMMERCIALIZATION” AND “COMMERCIALIZE” MEANS ALL ACTIVITIES
UNDERTAKEN RELATING TO THE MARKETING, PROMOTION (INCLUDING ADVERTISING,
DETAILING AND PHASE 4 STUDIES), ANY OTHER OFFERING FOR SALE, DISTRIBUTION AND
SALE OF A PRODUCT.


 


1.8.          “COMMERCIALLY REASONABLE EFFORTS” MEANS SUCH LEVEL OF EFFORTS
REQUIRED TO CARRY OUT AN OBLIGATION IN A SUSTAINED MANNER CONSISTENT, AS TO
ROCHE, WITH THE EFFORTS NORMALLY USED BY MAJOR GLOBAL PHARMACEUTICAL COMPANIES
OR, AS TO SYNTA, WITH THE EFFORTS NORMALLY USED BY

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

 

2

--------------------------------------------------------------------------------



 


BIOPHARMACEUTICAL COMPANIES OF COMPARABLE SIZE AND RESOURCES AND AT THE SAME
STAGE OF DEVELOPMENT AS SYNTA, FOR A PRODUCT OR COMPOUND WHICH IS OF SIMILAR
MARKET POTENTIAL AND AT A SIMILAR STAGE OF DEVELOPMENT OR COMMERCIALIZATION, AS
APPLICABLE, TAKING INTO ACCOUNT THE EXISTENCE OF OTHER COMPETITIVE PRODUCTS IN
THE MARKET PLACE OR UNDER DEVELOPMENT, THE PROPRIETARY POSITION OF THE PRODUCT,
THE REGULATORY STRUCTURE INVOLVED, THE ANTICIPATED PROFITABILITY OF THE PRODUCT
(WITHOUT REGARD TO ANY AMOUNTS PAID OR PAYABLE WITH RESPECT TO LICENSED PRODUCTS
UNDER THIS AGREEMENT) AND OTHER RELEVANT FACTORS.  IT IS ALSO TO BE APPRECIATED
THAT A MAJOR GLOBAL PHARMACEUTICAL COMPANY DOES NOT ALWAYS SEEK TO MARKET
PRODUCTS IN EVERY COUNTRY OR SEEK REGULATORY APPROVAL FOR EVERY POTENTIAL
INDICATION, BUT THAT ROCHE SHALL UNDERTAKE TO COMMERCIALIZE LICENSED PRODUCTS IN
THE MAJOR MARKETS ABSENT A COMPELLING REASON NOT TO DO SO.  IT IS UNDERSTOOD
THAT SUCH PRODUCTS’ POTENTIAL MAY CHANGE FROM TIME TO TIME BASED UPON CHANGING
SCIENTIFIC, BUSINESS AND MARKETING AND RETURN ON INVESTMENT CONSIDERATIONS.  AS
A RESULT, THE EXERCISE OF DILIGENCE BY ROCHE IS TO BE DETERMINED BY JUDGING
ROCHE’S COMMERCIALLY REASONABLE EFFORTS TAKEN AS A WHOLE.


 


1.9.          “CONFIDENTIAL INFORMATION” MEANS ALL PROPRIETARY KNOW-HOW OF A
PARTY WHICH ARE DISCLOSED (WHETHER IN WRITTEN, GRAPHIC, ORAL, ELECTRONIC OR
OTHER FORM) BY OR ON BEHALF OF SUCH PARTY TO ANOTHER PARTY PURSUANT TO THIS
AGREEMENT, INCLUDING: INFORMATION REGARDING A PARTY’S OR ITS LICENSOR’S
TECHNOLOGY, PRODUCTS, BUSINESS OR FINANCIAL STATUS, AND BIOLOGICAL OR CHEMICAL
SUBSTANCES, FORMULATIONS, TECHNIQUES, METHODOLOGY, EQUIPMENT, SOURCES OF SUPPLY,
PATENT POSITIONING, AND BUSINESS PLANS.  THE STATUS, PROSPECTS OR OBJECTIVES
REGARDING THE RESEARCH PROGRAM, COLLABORATION COMPOUNDS OR LICENSED PRODUCTS
SHALL BE DEEMED “CONFIDENTIAL INFORMATION” OF BOTH PARTIES.  ALL INFORMATION
DISCLOSED PRIOR TO THE EFFECTIVE DATE BY OR ON BEHALF OF EITHER PARTY UNDER, AND
SUBJECT TO, ANY OF THE CONFIDENTIALITY AGREEMENTS BETWEEN SYNTA AND ROCHE NUTLEY
DATED [***], AND [***] OR THE CONFIDENTIALITY AGREEMENT BETWEEN SYNTA AND ROCHE
PALO ALTO LLC, AN AFFILIATE OF ROCHE, DATED [***] (TOGETHER, THE
“CONFIDENTIALITY AGREEMENTS”) SHALL BE DEEMED “CONFIDENTIAL INFORMATION” OF THE
DISCLOSING PARTY HEREUNDER.


 


1.10.        “CONTRACT YEAR” MEANS EACH SUCCESSIVE TWELVE (12) MONTH PERIOD
COMMENCING ON JANUARY 1, 2009 AND ON EACH ANNIVERSARY THEREOF.


 


1.11.        “CONTROL” OR “CONTROLLED” MEANS, WITH RESPECT TO ANY PATENT RIGHTS
OR KNOW-HOW AND WITH RESPECT TO ANY PERSON, POSSESSION (WHETHER BY OWNERSHIP OR
LICENSE, OTHER THAN A LICENSE GRANTED PURSUANT TO THIS AGREEMENT) BY SUCH PERSON
OF THE ABILITY TO GRANT THE LICENSES OR SUBLICENSES AS PROVIDED FOR HEREIN
WITHOUT VIOLATING THE TERMS OF ANY AGREEMENT OR OTHER ARRANGEMENT WITH ANY THIRD
PARTY.


 


1.12.        “CO-PROMOTED PRODUCT” MEANS A LICENSED PRODUCT WITH RESPECT TO
WHICH SYNTA HAS EXERCISED ITS CO-PROMOTION OPTION PURSUANT TO SECTION 5.3.


 


1.13.        “CO-PROMOTION” MEANS THE JOINT MARKETING AND PROMOTION (INCLUDING
DETAILING) OF LICENSED PRODUCTS IN THE UNITED STATES AS FURTHER DESCRIBED IN
ARTICLE V.


 


PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO THE COMPANY’S APPLICATION REQUESTING
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

3

--------------------------------------------------------------------------------



 


1.14.        “COVER”, “COVERING” OR “COVERED” MEANS, WITH RESPECT TO A PRODUCT,
COMPOSITION, TECHNOLOGY, PROCESS OR METHOD THAT, IN THE ABSENCE OF OWNERSHIP OF
OR A LICENSE GRANTED UNDER A VALID CLAIM, THE MANUFACTURE, USE, OFFER FOR SALE,
SALE OR IMPORTATION OF SUCH PRODUCT OR THE PRACTICE OF SUCH TECHNOLOGY, PROCESS
OR METHOD WOULD INFRINGE SUCH VALID CLAIM (OR, IN THE CASE OF A VALID CLAIM THAT
HAS NOT YET ISSUED, WOULD INFRINGE SUCH VALID CLAIM IF IT WERE TO ISSUE).


 


1.15.        “CRAC CHANNEL” MEANS THE GENES FOR THE CALCIUM RELEASE-ACTIVATED
CALCIUM CHANNEL (ALSO KNOWN BY NAMES [***].


 


1.16.        “CRAC CHANNEL INHIBITOR” MEANS [***].


 


1.17.        “DEVELOPMENT” AND “DEVELOP” MEANS, WITH RESPECT TO A LICENSED
COMPOUND, NON-CLINICAL (INCLUDING PRECLINICAL) AND CLINICAL DRUG DEVELOPMENT
ACTIVITIES, PRE-MARKETING ACTIVITIES AND RELATED RESEARCH, INCLUDING: 
CONDUCTING TOXICOLOGY STUDIES, DMPK STUDIES, PROCESS AND DRUG PRODUCT (DOSAGE
FORM) DEVELOPMENT, STATISTICAL ANALYSIS AND REPORT WRITING, CLINICAL TRIALS FOR
THE PURPOSE OF OBTAINING OR MAINTAINING REGULATORY APPROVAL (INCLUDING
POST-MARKETING STUDIES INTENDED TO SUPPORT REGULATORY APPROVAL BUT EXCLUDING
PHASE 4 STUDIES) AND REGULATORY AFFAIRS RELATED TO ALL OF THE FOREGOING. 
DEVELOPMENT SHALL NOT INCLUDE RESEARCH.


 


1.18.        “DEVELOPMENT COST” MEANS THE COSTS INCURRED BY SYNTA FOR ITS
ACCOUNT AFTER THE EFFECTIVE DATE WHICH ARE CONSISTENT WITH A DEVELOPMENT PLAN
AND ARE SPECIFICALLY ATTRIBUTABLE TO THE DEVELOPMENT OF LICENSED COMPOUNDS OR
LICENSED PRODUCTS.  SUCH COSTS SHALL MEAN THE DIRECT COST AND INDIRECT COSTS OF
ALL SYNTA DEVELOPMENT PERSONNEL AND THIRD PARTY COSTS, ALL OF THEM INCURRED TO
FURTHER THE DEVELOPMENT OF LICENSED COMPOUNDS OR LICENSED PRODUCTS.  SYNTA SHALL
CALCULATE THE DIRECT AND INDIRECT COSTS OF SYNTA DEVELOPMENT PERSONNEL BASED ON
THE FTE RATE.


 


1.19.        “EFFECTIVE DATE” MEANS THE EXECUTION DATE.


 


1.20.        “EMEA” MEANS THE EUROPEAN MEDICINES AGENCY AND ANY SUCCESSOR AGENCY
THERETO.


 


1.21.        “EU” MEANS THE EUROPEAN UNION, AS IT MAY BE REDEFINED FROM TIME TO
TIME.


 


1.22.        “EXECUTIVE OFFICER(S)” MEANS, WITH RESPECT TO SYNTA, THE CHIEF
EXECUTIVE OFFICER OF SYNTA, AND WITH RESPECT TO ROCHE, HEAD OF PHARMA
PARTNERING.


 


1.23.        “FBMC” MEANS, FOR A LICENSED PRODUCT, THE STANDARD MANUFACTURING
COST, AS DEFINED BY THE MANUFACTURING PARTY’S STANDARD COST ACCOUNTING PRACTICES
AND POLICIES AND CONSISTENTLY APPLIED BY SUCH PARTY.  FBMC SHALL INCLUDE DIRECT
LABOR, MATERIALS, PRODUCT TESTING COSTS, INCLUDING QUALITY CONTROL AND QUALITY
ASSURANCE BULK TESTING AND IN-PROCESS TESTING (E.G., ADVENTITIOUS VIRUS AND
MYCOPLASMA TESTING), AND ALLOCABLE OVERHEAD FOR MANUFACTURING OR CONTRACTING FOR
EACH STAGE OF THE MANUFACTURING PROCESS OF THE LICENSED PRODUCT SHIPPED.  IN
ADDITION, FBMC INCLUDES FAILURES THAT ARE CONSIDERED NORMAL YIELD LOSSES THAT
COULD BE REASONABLY EXPECTED OR JUSTIFIED IN THIS AREA OF TECHNOLOGY, EXCESS
CAPACITY AND IDLE PLANT COST TO


 


PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO THE COMPANY’S APPLICATION REQUESTING
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

4

--------------------------------------------------------------------------------



 


THE EXTENT ASSOCIATED WITH THE LICENSED PRODUCT, AND WRITE OFF AND DISPOSAL
COSTS OF EXPIRED GOODS (RAW MATERIALS, INTERMEDIATES AND PRODUCTS).


 


1.24.        “FDA” OR “FOOD AND DRUG ADMINISTRATION” MEANS THE UNITED STATES
FOOD AND DRUG ADMINISTRATION AND ANY SUCCESSOR AGENCY THERETO.


 


1.25.        “FIELD” MEANS ALL HUMAN PHARMACEUTICAL AND DIAGNOSTIC USES,
EXCLUDING MEDICAL DEVICE USES.


 


1.26.        “FIRST COMMERCIAL SALE” MEANS, WITH RESPECT TO A LICENSED PRODUCT
IN A COUNTRY IN THE TERRITORY, THE FIRST BONA FIDE ARMS-LENGTH SALE OF SUCH
LICENSED PRODUCT SOLD TO A THIRD PARTY IN SUCH COUNTRY BY OR ON BEHALF OF ROCHE,
ITS AFFILIATES OR SUBLICENSEES AFTER REGULATORY APPROVAL HAS BEEN OBTAINED FOR
SUCH LICENSED PRODUCT IN SUCH COUNTRY.


 


1.27.        “FIRST LICENSED COMPOUND” MEANS, WITH RESPECT TO EACH STAGE OF
DEVELOPMENT (THE EARLY STAGES OF WHICH ARE DESCRIBED IN SECTION 2.4.1), THE
FIRST LICENSED COMPOUND TO ENTER SUCH STAGE OF DEVELOPMENT DURING THE TERM.


 


1.28.        “FTE” MEANS A FULL-TIME EQUIVALENT PERSON-YEAR (CONSISTING OF A
TOTAL OF [***] HOURS PER YEAR) OF SCIENTIFIC, TECHNICAL, OR MANAGERIAL WORK ON
OR DIRECTLY RELATED TO ACTIVITIES PERFORMED UNDER THE RESEARCH PLAN OR
DEVELOPMENT PLAN.


 


1.29.        “FTE RATE” MEANS $[***] PER FTE, INCREASED ANNUALLY BY THE
PERCENTAGE INCREASE IN THE CONSUMER PRICE INDEX (“CPI”) AS OF THE
THEN-MOST-RECENT DECEMBER 31 OVER THE CPI AS OF DECEMBER 31, [***].  [***]
$[***].  AS USED IN THIS SECTION 1.29, CONSUMER PRICE INDEX OR CPI MEANS THE
CONSUMER PRICE INDEX — URBAN WAGE EARNERS AND CLERICAL WORKERS, US CITY AVERAGE,
ALL ITEMS, 1982-84 = 100, PUBLISHED BY THE UNITED STATES DEPARTMENT OF LABOR,
BUREAU OF LABOR STATISTICS (OR ITS SUCCESSOR EQUIVALENT INDEX).


 


1.30.        “GENERIC COMPETITION” MEANS, WITH RESPECT TO A LICENSED PRODUCT IN
ANY COUNTRY IN THE TERRITORY IN A GIVEN CALENDAR QUARTER, IF, DURING SUCH
CALENDAR QUARTER, ONE OR MORE GENERIC PRODUCTS SHALL BE COMMERCIALLY AVAILABLE
IN SUCH COUNTRY AND SUCH GENERIC PRODUCTS SHALL HAVE A MARKET SHARE OF [***]
PERCENT ([***]%) OR MORE OF THE AGGREGATE MARKET IN SUCH COUNTRY OF SUCH
LICENSED PRODUCT AND GENERIC PRODUCTS (BASED ON SALES OF UNITS OF SUCH LICENSED
PRODUCT AND SUCH GENERIC PRODUCTS, AS REPORTED BY IMS INTERNATIONAL, OR IF SUCH
DATA ARE NOT AVAILABLE, SUCH OTHER RELIABLE DATA SOURCE AS REASONABLY DETERMINED
BY ROCHE AND AGREED BY SYNTA).


 


1.31.        “GENERIC PRODUCT” MEANS, WITH RESPECT TO A LICENSED PRODUCT IN A
COUNTRY, ANY PHARMACEUTICAL PRODUCT SOLD BY A THIRD PARTY NOT AUTHORIZED BY OR
ON BEHALF OF ROCHE OR ITS AFFILIATES, THAT (A) CONTAINS AS AN ACTIVE
PHARMACEUTICAL INGREDIENT THE SAME CRAC CHANNEL INHIBITOR (OR ITS PRO-DRUG,
METABOLITE, CONSTITUTIONAL OR GEOMETRIC ISOMER, REGIOISOMER, STEREOISOMER
INCLUDING ENANTIOMER OR DIASTEREOISOMER, SALT FORM, HYDRATE, SOLVATE OR
POLYMORPH OF SUCH CRAC CHANNEL INHIBITOR), AS THE ONE CONTAINED IN SUCH LICENSED
PRODUCT, (B) IS “A THERAPEUTIC EQUIVALENT” TO SUCH LICENSED PRODUCT AS SUCH TERM
IS USED IN THE APPROVED DRUG PRODUCTS WITH THERAPEUTIC EQUIVALENCE EVALUATIONS
PUBLISHED BY THE FDA CENTER FOR DRUG EVALUATION AND RESEARCH OR ANY SUCCESSOR
PUBLICATION, AND (C) IS APPROVED IN RELIANCE ON THE


 


PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO THE COMPANY’S APPLICATION REQUESTING
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

5

--------------------------------------------------------------------------------



 


PRIOR APPROVAL OF SUCH LICENSED PRODUCT AS DETERMINED BY THE APPLICABLE
REGULATORY AUTHORITY IN SUCH COUNTRY.


 


1.32.        “GLP TOXICOLOGY STUDY” MEANS AN IN VIVO TOXICOLOGY STUDY DESIGNED
TO BE NO LESS THAN [***] ([***]) DAYS IN DURATION, THAT IS CONDUCTED IN
COMPLIANCE WITH GLP AND IS REQUIRED TO MEET THE REQUIREMENTS FOR FILING AN IND.


 


1.33.        “GLP” OR “GOOD LABORATORY PRACTICE” MEANS CURRENT GOOD LABORATORY
PRACTICE STANDARDS PROMULGATED OR ENDORSED BY THE FDA AS DEFINED IN 21 C.F.R.
PART 58, OR ANY COMPARABLE REGULATORY STANDARDS IN ANY COUNTRY OTHER THAN THE
UNITED STATES.


 


1.34.        “IND” OR “INVESTIGATIONAL NEW DRUG APPLICATION” MEANS AN
INVESTIGATIONAL NEW DRUG APPLICATION FILED WITH THE FDA IN THE UNITED STATES OR
ANY EQUIVALENT COUNTERPART IN ANY COUNTRY OTHER THAN THE UNITED STATES,
INCLUDING ALL SUPPLEMENTS AND AMENDMENTS THERETO.


 


1.35.        “INDICATION” MEANS ANY HUMAN DISEASE OR CONDITION, OR SIGN OR
SYMPTOM OF A HUMAN DISEASE OR CONDITION.


 


1.36.        “INITIATION” MEANS, WITH RESPECT TO A CLINICAL TRIAL, THE FIRST
DOSING OF THE FIRST PATIENT ENROLLED IN SUCH CLINICAL TRIAL WITH A LICENSED
PRODUCT; AND WITH RESPECT TO A GLP TOXICOLOGY STUDY, THE FIRST DOSING OF THE
FIRST MAMMAL IN SUCH STUDY.


 


1.37.        “JOINT INTELLECTUAL PROPERTY” MEANS THE JOINT KNOW-HOW AND JOINT
PATENT RIGHTS.


 


1.38.        “JOINT KNOW-HOW” MEANS KNOW-HOW THAT IS DEVELOPED BY ONE OR MORE
EMPLOYEES, AGENTS OR CONSULTANTS OF SYNTA OR ANY OF ITS AFFILIATES, ON THE ONE
HAND, AND ONE OR MORE EMPLOYEES, AGENTS OR CONSULTANTS OF ROCHE OR ANY ONE OF
ITS AFFILIATES, ON THE OTHER HAND, IN THE CONDUCT OF RESEARCH, DEVELOPMENT,
MANUFACTURING OR COMMERCIALIZATION OF COLLABORATION COMPOUNDS, LICENSED
COMPOUNDS OR LICENSED PRODUCTS, INCLUDING JOINT INVENTIONS.


 


1.39.        “JOINT PATENT RIGHTS” MEANS ALL PATENT RIGHTS THAT CLAIM OR
DISCLOSE JOINT KNOW-HOW.


 


1.40.        “KNOW-HOW” MEANS ANY INFORMATION AND MATERIALS, WHETHER PATENTABLE
OR NOT, INCLUDING (A) IDEAS, DISCOVERIES, INVENTIONS, IMPROVEMENTS OR TRADE
SECRETS, (B) PHARMACEUTICAL, CHEMICAL AND BIOLOGICAL MATERIALS, PRODUCTS AND
COMPOSITIONS, (C) TESTS, ASSAYS, TECHNIQUES, DATA, METHODS, PROCEDURES,
FORMULAS, OR PROCESSES, (D) TECHNICAL, MEDICAL, CLINICAL, TOXICOLOGICAL, AND
OTHER SCIENTIFIC DATA AND OTHER INFORMATION RELATING TO ANY OF THE FOREGOING,
AND (E) DRAWINGS, PLANS, DESIGNS, DIAGRAMS, SKETCHES, SPECIFICATIONS, OR OTHER
DOCUMENTS CONTAINING OR RELATING TO SUCH INFORMATION OR MATERIALS.


 


1.41.        “LAW” OR “LAWS” MEANS ALL LAWS, STATUTES, RULES, REGULATIONS,
ORDERS, JUDGMENTS, OR ORDINANCES HAVING THE EFFECT OF LAW OF ANY FEDERAL,
NATIONAL, MULTINATIONAL, STATE, PROVINCIAL, COUNTY, CITY OR OTHER POLITICAL
SUBDIVISION.


 


PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO THE COMPANY’S APPLICATION REQUESTING
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

6

--------------------------------------------------------------------------------



 


1.42.        “LICENSED COMPOUND” MEANS [***].  FOR FURTHER CLARITY, IF ROCHE
TERMINATES A LICENSED COMPOUND IN ONE OR MORE REGIONS PURSUANT TO SECTION 12.3,
SUCH LICENSED COMPOUND SHALL CONTINUE TO BE DEEMED A LICENSED COMPOUND EXCEPT AS
PROVIDED IN ARTICLE XII UNLESS AND UNTIL ROCHE TERMINATES SUCH LICENSED COMPOUND
IN ALL REGIONS PURSUANT TO SECTION 12.3 (WHETHER ROCHE SO TERMINATES SUCH
LICENSED COMPOUND IN ALL REGIONS SIMULTANEOUSLY OR TERMINATES SUCH LICENSED
COMPOUND IN ALL REGIONS OVER TIME).  FOR THE SAKE OF CLARITY, ANY LICENSED
COMPOUND SHALL ALSO INCLUDE ALL PRO-DRUGS, METABOLITES, CONSTITUTIONAL AND
GEOMETRIC ISOMERS, REGIOISOMERS, STEREOISOMERS INCLUDING ENANTIOMERS AND
DIASTEREOISOMERS, SALT FORMS, HYDRATES, SOLVATES AND POLYMORPHS OF SUCH LICENSED
COMPOUND, ALL OF WHICH SHALL CONSTITUTE A SINGLE LICENSED COMPOUND.  [***].


 


1.43.        “LICENSED PRODUCT” MEANS ANY PHARMACEUTICAL PRODUCT CONTAINING AS
AN ACTIVE PHARMACEUTICAL INGREDIENT A LICENSED COMPOUND; PROVIDED, HOWEVER, THAT
SUCH PRODUCT MAY NOT CONTAIN AN ACTIVE PHARMACEUTICAL INGREDIENT HAVING A
COMPOSITION OF MATTER THAT IS COVERED BY SYNTA PATENT RIGHTS UNLESS SUCH ACTIVE
PHARMACEUTICAL INGREDIENT IS A LICENSED COMPOUND.


 


1.44.        “MAJOR EU COUNTRY” MEANS FRANCE, GERMANY, ITALY, SPAIN OR THE
UNITED KINGDOM.


 


1.45.        “MAJOR MARKET” MEANS ANY MAJOR EU COUNTRY, JAPAN, OR THE UNITED
STATES.


 


1.46.        “MANUFACTURE” MEANS ALL ACTIVITIES RELATED TO THE MANUFACTURING OF
A COMPOUND OR PRODUCT, INCLUDING TEST METHOD DEVELOPMENT AND STABILITY TESTING,
FORMULATION, PROCESS DEVELOPMENT, MANUFACTURING SCALE-UP, MANUFACTURING FOR USE
IN NON-CLINICAL AND CLINICAL STUDIES, MANUFACTURING FOR COMMERCIAL SALE,
PACKAGING, RELEASE OF PRODUCT, QUALITY ASSURANCE/QUALITY CONTROL DEVELOPMENT,
QUALITY CONTROL TESTING (INCLUDING IN-PROCESS, IN-PROCESS RELEASE AND STABILITY
TESTING) AND RELEASE OF PRODUCT OR ANY COMPONENT OR INGREDIENT THEREOF, AND
REGULATORY ACTIVITIES RELATED TO ALL OF THE FOREGOING.


 


1.47.        “MARKETING EXCLUSIVITY” MEANS, WITH RESPECT TO A PHARMACEUTICAL
PRODUCT IN A COUNTRY: (A) THE EXCLUSIVITY AFFORDED TO THE PHARMACEUTICAL PRODUCT
FOR BEING THE FIRST DRUG PRODUCT CONTAINING THE ACTIVE INGREDIENT TO RECEIVE
REGULATORY APPROVAL IN THAT COUNTRY, (B) PEDIATRIC EXCLUSIVITY, OR (C) ORPHAN
DRUG EXCLUSIVITY, BUT ONLY WHEN THE PHARMACEUTICAL PRODUCT DOES NOT ALSO HAVE A
NON-ORPHAN DRUG INDICATION THAT IS NOT PROTECTED BY AN UNEXPIRED EXCLUSIVITY.


 


1.48.        “MHLW” MEANS THE JAPANESE MINISTRY OF HEALTH, LABOR AND WELFARE AND
ANY SUCCESSOR AGENCY THERETO.


 


1.49.        “NDA” MEANS A NEW DRUG APPLICATION OR A SUPPLEMENTAL NEW DRUG
APPLICATION, AS DEFINED IN 21 C.F.R. §§314.50 AND 314.70, RESPECTIVELY, FILED
WITH THE FDA WITH RESPECT TO A LICENSED PRODUCT, OR AN EQUIVALENT APPLICATION
FILED WITH THE REGULATORY AUTHORITY OF A COUNTRY IN THE TERRITORY OTHER THAN THE
UNITED STATES, INCLUDING ANY MARKETING AUTHORIZATION APPLICATION FILED WITH THE
EMEA.


 


1.50.        “NET SALES” MEANS THE AMOUNT CALCULATED BY SUBTRACTING FROM THE
AMOUNT OF ADJUSTED GROSS SALES (AS DEFINED BELOW) A LUMP SUM DEDUCTION OF
(1) [***] PERCENT ([***]%) OF


 


PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO THE COMPANY’S APPLICATION REQUESTING
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

7

--------------------------------------------------------------------------------



 


ADJUSTED GROSS SALES, WITH RESPECT TO NET SALES IN THE UNITED STATES, (2) [***]
PERCENT ([***]%) OF ADJUSTED GROSS SALES, WITH RESPECT TO NET SALES IN THE MAJOR
MARKETS (OTHER THAN THE U.S.) AND CANADA, AND (3) [***] PERCENT ([***]%) OF
ADJUSTED GROSS SALES, WITH RESPECT TO NET SALES IN ALL TERRITORIES OTHER THAN
THOSE SET FORTH IN CLAUSE (1) AND (2) ABOVE, IN LIEU OF ALL DEDUCTIONS
CORRESPONDING TO CHARGES ALLOCABLE TO THE SALE OF LICENSED PRODUCT AND PAID BY
ROCHE BUT WHICH ARE NOT ACCOUNTED FOR BY ROCHE, ITS AFFILIATES, ROCHE ENTITIES
AND SUBLICENSEES ON A PRODUCT-BY-PRODUCT BASIS IN THE CALCULATION OF ADJUSTED
GROSS SALES (E.G., OUTWARD FREIGHTS, POSTAGE CHARGES, TRANSPORTATION INSURANCE,
PACKAGING MATERIALS FOR DISPATCH OF GOODS, CUSTOM DUTIES, BAD DEBT EXPENSE).


 

For purposes of this definition of “Net Sales”, “Adjusted Gross Sales” shall
mean the amount of gross sales of Licensed Product invoiced by ROCHE, its
Affiliates, ROCHE Entities and its Sublicensees to Third Parties less deductions
(which deductions shall in all cases be as consistently applied by ROCHE to its
products) for:

 

(A)        GOVERNMENTAL PRICE REDUCTIONS AND CHANGES TO RESERVES FOR
GOVERNMENTAL PRICE REDUCTIONS, SUCH AS REBATES TO MANAGED CARE ORGANIZATIONS OR
SOCIAL AND WELFARE SYSTEMS, CHARGE BACKS OR RESERVES FOR CHARGEBACKS, CASH SALES
INCENTIVES (BUT ONLY TO THE EXTENT IT IS A SALES RELATED DEDUCTION WHICH IS
ACCOUNTED FOR WITHIN ROCHE ON A PRODUCT-BY-PRODUCT BASIS), GOVERNMENT MANDATED
REBATES AND SIMILAR TYPES OF REBATES (E.G., PHARMACEUTICAL PRICE REGULATION
SCHEME, MEDICAID, CLAWBACK SCHEMES AND ANY OTHER SIMILAR SUCH SCHEME);

 

(B)        CONTRACT PRICING CHARGEBACKS AND CHANGES TO RESERVES OF CONTRACT
PRICING CHARGEBACKS, SUCH AS PERIODIC CHARGES OF WHOLESALERS AND CHARGEBACKS FOR
PRICE CAPPING PROGRAMS;

 

(C)        CUSTOMER REBATES AND CHANGES TO RESERVES OF CUSTOMER REBATES, SUCH AS
VOLUME (QUANTITY) DISCOUNTS OR PRICE DISCOUNTS;

 

(D)        RETURNS AND RETURN RESERVES, INCLUDING ALLOWANCES ACTUALLY GIVEN FOR
SPOILED, DAMAGED, OUT-DATED, REJECTED, RETURNED LICENSED PRODUCT SOLD,
WITHDRAWALS AND RECALLS;

 

(E)        CASH DISCOUNTS; AND

 

(F)         TAXES, SUCH AS VALUE ADDED OR SALES TAXES, GOVERNMENT MANDATED
EXCEPTIONAL TAXES AND OTHER TAXES DIRECTLY LINKED TO THE GROSS SALES AMOUNT (BUT
EXCLUDING INCOME OR CAPITAL GAINS TAXES).

 

For the avoidance of doubt, the “Adjusted Gross Sales” shall be determined on a
Licensed Product-by-Licensed Product basis using the same methodology as ROCHE
consistently uses to recognize sales in its financial reporting, which is in
accordance with the then-used International Financial Reporting Standards
(IFRS), and is reviewed and approved by ROCHE’s external auditors, it being
understood that if the amount of any of the reserves accounted for as a
deduction in the definition of “Adjusted Gross Sales” above exceeds the actual
amount for which the reserve was established, the amount of such excess shall be
treated as Net Sales.

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

 

8

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, amounts received by ROCHE, its Affiliates, ROCHE
Entities and Sublicensees for the sale of Licensed Product among ROCHE, its
Affiliates, ROCHE Entities or Sublicensees for resale shall not be included in
the computation of Adjusted Gross Sales or Net Sales.

 

If a Licensed Product is sold as part of a Combination Product (as defined
below), the Net Sales of the Licensed Product, for the purposes of determining
royalties based on Net Sales, shall be determined country-by-country by
multiplying the Net Sales of the Combination Product (as determined using the
standard Net Sales definition), during the applicable reporting period, by the
fraction, A/(A+B), where A is the average sale price of the Licensed Product
when sold separately in similar quantities in finished form and B is the average
sales price of the other compounds having independent therapeutic activity
included in the Combination Product when sold separately in similar quantities
in finished form, in each case in the same country as the Combination Product
during the applicable reporting period or, if sales of both the Licensed Product
and the other compounds having independent therapeutic activity did not occur in
such period, then in the most recent reporting period in which sales of both
occurred in the same country as the Combination Product.  If such average sale
price cannot be determined for both the Licensed Product and all other compounds
having independent therapeutic activity included in the Combination Product, Net
Sales of the Licensed Product for the purposes of determining royalty payments
shall be calculated by multiplying the Net Sales of the Combination Product by
the fraction of C/(C+D) where C is the fair market value of the Licensed Product
and D is the fair market value of all other compounds having independent
therapeutic activity included in the Combination Product.  In such event, ROCHE
shall in good faith make a determination of the respective fair market values of
the Licensed Product and all other compounds having independent therapeutic
activity included in the Combination Product, and shall notify SYNTA of such
determination and provide SYNTA with data to support such determination.  SYNTA
shall have the right to review such determination and supporting data, and to
notify ROCHE if it disagrees with such determination.  If SYNTA does not agree
with such determination and if the Parties are unable to agree in good faith as
to such respective fair market values, then such matter shall be resolved in
accordance with Section 13.2.

 

As used in this Agreement, “Combination Product” means any Licensed Product
containing one or more additional active pharmaceutical compounds having
independent therapeutic activity other than a Licensed Compound.

 


1.51.     “PARTY” OR “PARTIES” MEANS SYNTA OR ROCHE, AS THE CONTEXT REQUIRES.


 


1.52.     “PATENT RIGHTS” MEANS ALL RIGHTS UNDER ANY PATENT OR PATENT
APPLICATION, IN ANY COUNTRY OR JURISDICTION IN THE TERRITORY, INCLUDING ANY
PATENTS ISSUING ON SUCH PATENT APPLICATION AND ANY SUBSTITUTION, EXTENSION OR
SUPPLEMENTARY PROTECTION, CERTIFICATE, REISSUE, REEXAMINATION, RENEWAL,
DIVISION, CONTINUATION OR CONTINUATION-IN-PART OF ANY OF THE FOREGOING.


 


1.53.     “PERSON” MEANS ANY NATURAL PERSON, CORPORATION, GENERAL PARTNERSHIP,
LIMITED PARTNERSHIP, JOINT VENTURE, PROPRIETORSHIP OR OTHER BUSINESS
ORGANIZATION OR A GOVERNMENTAL AGENCY OR A POLITICAL SUBDIVISION THERETO.


 


PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO THE COMPANY’S APPLICATION REQUESTING
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

9

--------------------------------------------------------------------------------



 


1.54.     “PHASE 1 CLINICAL TRIAL” MEANS A HUMAN CLINICAL TRIAL IN ANY COUNTRY,
THE PRINCIPAL PURPOSE OF WHICH IS A PRELIMINARY DETERMINATION OF SAFETY IN
INDIVIDUALS OR PATIENTS, THAT WOULD SATISFY THE REQUIREMENTS OF 21 C.F.R.
§312.21(A), OR AN EQUIVALENT CLINICAL STUDY REQUIRED BY A REGULATORY AUTHORITY
OUTSIDE OF THE UNITED STATES.


 


1.55.     “PHASE 2 CLINICAL TRIAL” MEANS A HUMAN CLINICAL TRIAL CONDUCTED IN ANY
COUNTRY, INTENDED TO EXPLORE MULTIPLE DOSES, DOSE RESPONSE, AND DURATION OF
EFFECT TO GENERATE INITIAL EVIDENCE OF SAFETY AND ACTIVITY IN A TARGET PATIENT
POPULATION, THAT WOULD SATISFY THE REQUIREMENTS OF 21 C.F.R. §312.21(B), OR AN
EQUIVALENT CLINICAL STUDY REQUIRED BY A REGULATORY AUTHORITY OUTSIDE OF THE
UNITED STATES.


 


1.56.     “PHASE 2A CLINICAL TRIAL” MEANS, AS TO A PARTICULAR LICENSED COMPOUND
FOR AN INDICATION, A PHASE 2 CLINICAL TRIAL, OR THE RELEVANT PORTION THEREOF,
CONDUCTED IN A SUFFICIENT NUMBER OF PATIENTS TO GENERATE SUFFICIENT DATA, IF
SUCCESSFUL, TO COMMENCE A PHASE 2B CLINICAL TRIAL OR A PHASE 3 CLINICAL TRIAL OF
SUCH LICENSED COMPOUND FOR SUCH INDICATION.


 


1.57.     “PHASE 2B CLINICAL TRIAL” MEANS, AS TO A PARTICULAR LICENSED PRODUCT
FOR AN INDICATION, A PHASE 2 CLINICAL TRIAL, OR THE RELEVANT PORTION THEREOF,
CONDUCTED IN A SUFFICIENT NUMBER OF PATIENTS TO GENERATE SUFFICIENT DATA, IF
SUCCESSFUL, TO EITHER COMMENCE A PHASE 3 CLINICAL TRIAL OF SUCH LICENSED
COMPOUND FOR SUCH INDICATION OR FILE AN NDA FOR SUCH LICENSED PRODUCT FOR SUCH
INDICATION.


 


1.58.     “PHASE 3 CLINICAL TRIAL” MEANS A HUMAN CLINICAL TRIAL IN ANY COUNTRY
THAT WOULD SATISFY THE REQUIREMENTS OF 21 C.F.R. §312.21(C), OR AN EQUIVALENT
CLINICAL STUDY REQUIRED BY A REGULATORY AUTHORITY OUTSIDE OF THE UNITED STATES.


 


1.59.     “REGION” MEANS EACH OF THE FOLLOWING:  (A) UNITED STATES AND CANADA,
COLLECTIVELY, (B) THE EU, ICELAND, LIECHTENSTEIN, NORWAY AND SWITZERLAND,
COLLECTIVELY, (C) JAPAN, AND (D) ALL COUNTRIES IN THE REST OF THE WORLD,
COLLECTIVELY.


 


1.60.     “REGULATORY APPROVAL” MEANS ANY APPROVAL (INCLUDING, IF APPLICABLE,
PRICING AND REIMBURSEMENT APPROVALS), LICENSES, REGISTRATIONS OR AUTHORIZATIONS
BY A REGULATORY AUTHORITY THAT ARE NECESSARY FOR THE MARKETING AND SALE OF
PRODUCT IN A COUNTRY OR GROUP OF COUNTRIES.


 


1.61.     “REGULATORY AUTHORITY” MEANS ANY FEDERAL, NATIONAL, MULTINATIONAL,
STATE, PROVINCIAL OR LOCAL REGULATORY AGENCY, DEPARTMENT, BUREAU OR OTHER
GOVERNMENTAL ENTITY WITH AUTHORITY OVER THE MARKETING, PRICING OR SALE OF A
PRODUCT IN A COUNTRY, INCLUDING THE FDA.


 

1.62.    “Research” means all activities relating to the discovery, evaluation
and early preclinical testing of a compound or product, including identification
of potential candidates, synthesis and testing by in vitro or in vivo assays,
leading up to (with respect to Collaboration Compounds) the nomination and
approval for advancement into Development of a Licensed Compound(s).  Research
shall exclude Development; provided however that Research and Development
activities with respect to any compound or product may proceed in parallel.

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

 

10

--------------------------------------------------------------------------------

 


1.63.     “RESEARCH PROGRAM” MEANS THE CONDUCT OF THE RESEARCH ACTIVITIES
DESCRIBED IN THE RESEARCH PLAN.


 


1.64.     “RIGHT OF REFERENCE OR USE” MEANS A “RIGHT OF REFERENCE OR USE” AS
THAT TERM IS DEFINED IN 21 C.F.R. §314.3(B), OR AN EQUIVALENT IN A COUNTRY IN
THE TERRITORY OTHER THAN THE UNITED STATES.


 


1.65.     “ROCHE INTELLECTUAL PROPERTY” MEANS THE ROCHE KNOW-HOW, THE ROCHE
PATENT RIGHTS, AND ROCHE’S INTEREST IN THE JOINT KNOW-HOW AND JOINT PATENT
RIGHTS.


 


1.66.     “ROCHE KNOW-HOW” MEANS, AS OF THE RELEVANT TIME DURING THE TERM, ANY
KNOW-HOW THAT (A) IS CONTROLLED BY ROCHE OR ITS AFFILIATES, AND (B) IS, AT THAT
TIME, NECESSARY OR USEFUL FOR THE RESEARCH, DEVELOPMENT, MANUFACTURE OR
COMMERCIALIZATION OF ANY COLLABORATION COMPOUND, LICENSED COMPOUND OR LICENSED
PRODUCT; PROVIDED, HOWEVER, THAT ROCHE KNOW-HOW EXCLUDES JOINT KNOW-HOW.


 


1.67.     “ROCHE PATENT RIGHTS” MEANS AS OF THE RELEVANT TIME DURING THE TERM,
ALL PATENT RIGHTS THAT ARE CONTROLLED BY ROCHE OR ANY OF ITS AFFILIATES THAT, AT
SUCH TIME, CLAIM OR DISCLOSE ROCHE KNOW-HOW.  ROCHE PATENT RIGHTS EXCLUDE JOINT
PATENT RIGHTS.


 


1.68.     “SYNTA INTELLECTUAL PROPERTY” MEANS THE SYNTA KNOW-HOW, THE SYNTA
PATENT RIGHTS AND SYNTA’S INTEREST IN JOINT KNOW-HOW AND THE JOINT PATENT
RIGHTS.


 


1.69.     “SYNTA KNOW-HOW” MEANS AS OF THE RELEVANT TIME DURING THE TERM, ANY
KNOW-HOW THAT (A) IS CONTROLLED BY SYNTA, AND (B) IS, AT THAT TIME, NECESSARY OR
USEFUL FOR THE RESEARCH, DEVELOPMENT, MANUFACTURE OR COMMERCIALIZATION OF ANY
COLLABORATION COMPOUND, LICENSED COMPOUND OR LICENSED PRODUCT; PROVIDED,
HOWEVER, THAT SYNTA KNOW-HOW EXCLUDES JOINT KNOW-HOW.


 


1.70.     “SYNTA PATENT RIGHTS” MEANS, AS OF THE RELEVANT TIME DURING THE TERM,
ALL PATENT RIGHTS CONTROLLED BY SYNTA THAT, AT SUCH TIME, CLAIM OR DISCLOSE
SYNTA KNOW-HOW.  CERTAIN SYNTA PATENT RIGHTS EXISTING AS OF THE EXECUTION DATE
ARE SET FORTH ON EXHIBIT A; PROVIDED, HOWEVER, THAT SYNTA PATENT RIGHTS EXCLUDE
JOINT PATENT RIGHTS.


 


1.71.     “[***]” MEANS [***].


 


1.72.     “[***]” MEANS [***].


 


1.73.     “[***]” MEANS [***].


 


1.74.     “SUBLICENSEE” MEANS A THIRD PARTY TO WHOM SUCH PARTY HAS GRANTED A
SUBLICENSE PURSUANT TO SECTIONS 6.4, 12.6.6 OR 12.10.7.


 


1.75.     “TERRITORY” MEANS ALL COUNTRIES OF THE WORLD, BUT EXCLUDING, WITH
RESPECT TO ANY LICENSED COMPOUND (AND ANY PRODUCTS CONTAINING SUCH LICENSED
COMPOUND AS AN ACTIVE INGREDIENT), EACH TERMINATED REGION.


 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

 

11

--------------------------------------------------------------------------------



 


1.76.     “THIRD PARTY” MEANS ANY PERSON OTHER THAN SYNTA OR ROCHE OR ANY OF
THEIR RESPECTIVE AFFILIATES.


 


1.77.     “UNITED STATES” OR “US” MEANS THE UNITED STATES OF AMERICA, ITS
TERRITORIES AND POSSESSIONS.


 


1.78.     “VALID CLAIM” MEANS ANY CLAIM IN ANY (A) UNEXPIRED AND ISSUED PATENT
THAT HAS NOT BEEN DISCLAIMED, REVOKED OR HELD INVALID BY A FINAL NONAPPEALABLE
DECISION OF A COURT OR OTHER GOVERNMENTAL AGENCY OF COMPETENT JURISDICTION, OR
(B) PATENT APPLICATION THAT HAS NOT LAPSED, IN THE CASE OF A PROVISIONAL PATENT
APPLICATION, OR BEEN CANCELLED, WITHDRAWN OR ABANDONED WITHOUT THE POSSIBILITY
OF REVIVAL, NOR HAS BEEN PENDING FOR MORE THAN [***] ([***]) YEARS FROM THE
EARLIEST PRIORITY DATE CLAIMED FOR SUCH APPLICATION.


 


1.79.     ADDITIONAL DEFINITIONS.  EACH OF THE FOLLOWING DEFINITION IS SET FORTH
IN THE SECTION OF THIS AGREEMENT INDICATED BELOW:

 

Definition:

 

Section:

 

AAA

 

13.2.1

 

Accounting Period

 

7.7.1

 

Actual Costs

 

2.5.4

 

Adjusted Gross Sales

 

1.51

 

Agent

 

9.1

 

Agreement

 

Preamble

 

Alliance Manager

 

3.1.3

 

Bankruptcy Code

 

6.7

 

Budget

 

2.4.3

 

Chugai

 

1.1

 

Combination Product

 

1.50

 

Commercialization Decision

 

5.3

 

Confidentiality Agreements

 

1.9

 

Co-promotion Option

 

5.3

 

Covered Excess Amount

 

2.5.4

 

CPI

 

1.29

 

Development Plan

 

2.4.3

 

Execution Date

 

Preamble

 

Genentech

 

1.1

 

Indemnified Party

 

11.3

 

Indemnifying Party

 

11.3

 

Infringement Claim

 

8.3.1

 

Joint Inventions

 

8.1.1

 

JRDC

 

3.1.1

 

JSC

 

3.2.1

 

Notice

 

9.3.2

 

Paragraph IV Certification

 

8.6

 

Patent Challenge

 

12.5

 

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

 

12

--------------------------------------------------------------------------------


 

Definition:

 

Section:

 

Publishing Party

 

9.3.2

 

Research Plan

 

2.3.3

 

Research Term

 

2.3.1

 

Royalty Term

 

7.6.3(a)

 

ROCHE

 

Preamble

 

ROCHE BASEL

 

Preamble

 

ROCHE Entity

 

1.1

 

ROCHE NUTLEY

 

Preamble

 

SYNTA

 

Preamble

 

Term

 

12.1

 

Terminated Commercial Product

 

12.10.6

 

Terminated Region

 

12.3

 

Uncovered Excess Amount

 

2.5.4

 


 


ARTICLE II -COLLABORATION


 


2.1.                              OVERVIEW.  THE PRIMARY OBJECTIVE OF THE
COLLABORATION BETWEEN THE PARTIES WILL BE TO IDENTIFY AND SELECT COLLABORATION
COMPOUNDS UNDER THE RESEARCH PROGRAM THAT ARE SUITABLE FOR FURTHER RESEARCH AND,
SUBJECT TO SECTION 2.4, TO ADVANCE THE DEVELOPMENT OF SUCH COLLABORATION
COMPOUNDS AS LICENSED COMPOUNDS AND THE COMMERCIALIZATION OF RELATED LICENSED
PRODUCTS IN THE FIELD, AS FURTHER DESCRIBED BELOW.


 


2.2.                              COMMERCIALLY REASONABLE EFFORTS.  EACH PARTY
SHALL USE COMMERCIALLY REASONABLE EFFORTS TO CONDUCT THE ACTIVITIES WHICH ARE
ASSIGNED TO SUCH PARTY UNDER THE RESEARCH PLAN OR ANY DEVELOPMENT PLAN;
PROVIDED, HOWEVER, THAT NEITHER PARTY GUARANTEES THE SUCCESS OF THE RESEARCH
PROGRAM OR ANY INDIVIDUAL RESEARCH, DEVELOPMENT OR MANUFACTURING ACTIVITY
UNDERTAKEN UNDER THE RESEARCH PLAN OR DEVELOPMENT PLAN.  WITHOUT LIMITING
ROCHE’S OBLIGATIONS PURSUANT TO THIS SECTION 2.2, ROCHE SHALL USE COMMERCIALLY
REASONABLE EFFORTS TO (A) DEVELOP, AT ANY GIVEN TIME, AT LEAST ONE LICENSED
COMPOUND, AND (B) SEEK REGULATORY APPROVAL FOR AT LEAST ONE LICENSED COMPOUND
AND THEN COMMERCIALIZE EACH SUCH APPROVED LICENSED PRODUCT FOR EACH APPROVED
INDICATION IN THE FIELD IN THE TERRITORY.


 


2.3.                              RESEARCH PROGRAM.


 


2.3.1.       RESEARCH TERM.  THE INITIAL TERM OF THE RESEARCH PROGRAM SHALL
COMMENCE ON JANUARY 1, 2009 AND END ON THE SECOND (2ND) ANNIVERSARY THEREOF,
UNLESS (A) EARLIER TERMINATED HEREUNDER, OR (B) EXTENDED BY MUTUAL AGREEMENT OF
THE PARTIES FOR ADDITIONAL ONE (1) YEAR TERM(S), IN WHICH CASE THE PARTIES SHALL
AGREE UPON APPROPRIATE FTE COMMITMENT LEVELS, BUDGET ADJUSTMENTS AND OTHER
NECESSARY AMENDMENTS TO THE RESEARCH PLAN (SUCH INITIAL TWO (2) YEAR TERM,
TOGETHER WITH ANY EXTENSION, THE “RESEARCH TERM”).  THE SYNTA FTE RATE FOR ANY
SUCH EXTENSION SHALL BE DETERMINED AS SET FORTH IN SECTION 1.29.


 


2.3.2.       COLLABORATION COMPOUNDS.  THE RESEARCH PROGRAM SHALL BE CONDUCTED
ON COLLABORATION COMPOUNDS; PROVIDED, HOWEVER, THAT IF, IN THE COURSE OF THE
RESEARCH PROGRAM, IT


 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

 

13

--------------------------------------------------------------------------------



 


IS DETERMINED THAT ANY SUCH COMPOUND IS NOT A CRAC CHANNEL INHIBITOR, SUCH
COMPOUND SHALL NO LONGER BE CONSIDERED A COLLABORATION COMPOUND, AND PROVIDED,
FURTHER, THAT ANY COLLABORATION COMPOUND THAT IS NOT A LICENSED COMPOUND AS OF
THE END OF THE RESEARCH TERM SHALL REVERT TO THE CONTROLLING PARTY (INCLUDING
ALL RIGHTS THERETO AND TO ANY CONFIDENTIAL INFORMATION WITH RESPECT TO SUCH
COLLABORATION COMPOUND WHICH HAD BEEN DISCLOSED BY SUCH CONTROLLING PARTY) AND
SHALL NO LONGER BE DEEMED A COLLABORATION COMPOUND FOR PURPOSES OF THIS
AGREEMENT.  IT IS THE INTENT OF THE PARTIES THAT THE INITIAL COLLABORATION
COMPOUNDS WITH RESPECT TO WHICH RESEARCH WILL BE CONDUCTED UNDER THE RESEARCH
PROGRAM WILL BE THE COLLABORATION COMPOUNDS CONTROLLED AND IDENTIFIED BY SYNTA
HEREUNDER.  COMPOUNDS CONTROLLED BY ROCHE WILL BE INCLUDED AS A COLLABORATION
COMPOUND WITH RESPECT TO WHICH RESEARCH WILL BE CONDUCTED UNDER THE RESEARCH
PROGRAM AND FOR OTHER PURPOSES OF THIS AGREEMENT ONLY IF MUTUALLY AGREED BY THE
PARTIES.  THE GOAL OF THE RESEARCH PROGRAM IS FOR ONE OR MORE LICENSED COMPOUNDS
TO BE APPROVED FOR ADVANCEMENT INTO DEVELOPMENT UNDER SECTION 2.3.4.


 


2.3.3.       RESEARCH PLAN.  THE INITIAL PLAN FOR THE FIRST TWO (2) CONTRACT
YEARS OF THE RESEARCH PROGRAM IS ATTACHED HERETO AS EXHIBIT B (AS MAY BE AMENDED
FROM TIME TO TIME UPON MUTUAL AGREEMENT OF THE PARTIES, THE “RESEARCH PLAN”). 
THE PARTIES AGREE AND ACKNOWLEDGE THAT THIS RESEARCH PLAN REFLECTS, AS OF THE
EXECUTION DATE, SYNTA’S GOOD FAITH ESTIMATES OF RESEARCH ACTIVITIES AND THE
TIMING, INTERNAL COSTS, AND EXTERNAL COSTS ASSOCIATED WITH SUCH ACTIVITIES, ALL
OF WHICH COULD BE SUBJECT TO CHANGE.  DURING THE RESEARCH TERM, SYNTA AND ROCHE
SHALL PREPARE AN UPDATED RESEARCH PLAN FOR THE THIRD AND EACH SUBSEQUENT
CONTRACT YEAR, IF APPLICABLE, AT LEAST [***] ([***]) DAYS PRIOR TO THE START OF
EACH SUCH CONTRACT YEAR.  THE RESEARCH PLAN SHALL BE CONSISTENT WITH THE TERMS
AND CONDITIONS OF THIS AGREEMENT AND SHALL BE SUBJECT TO REVIEW AND APPROVAL BY
THE JRDC AND THE JSC.  THE RESEARCH PLAN SHALL SPECIFY, AMONG OTHER THINGS,
(A) KEY OBJECTIVES, (B) RESEARCH AND RELATED MANUFACTURING ACTIVITIES TO BE
PERFORMED UP TO NOMINATION OF A LICENSED COMPOUND FOR DEVELOPMENT, (C) THE
NUMBER AND TYPES OF FTES TO BE ASSIGNED TO SPECIFIC ACTIVITIES AND THE PARTY
SUPPLYING SUCH FTES, (D) COSTS AND EXPENSES FOR SERVICES TO BE PROVIDED BY THIRD
PARTIES, (E) TO THE EXTENT KNOWN IN ADVANCE, THE ACADEMIC COLLABORATIONS AND
SUBCONTRACTOR ARRANGEMENTS ANTICIPATED FOR THE APPLICABLE CONTRACT YEAR, AND
(F) THE BUDGET FOR THE APPLICABLE CONTRACT YEAR.  WITH RESPECT TO THE FIRST
(2) CONTRACT YEARS, ALL FTES SPECIFIED IN THE RESEARCH PLAN SHALL BE SUPPLIED BY
SYNTA.  FOR THE SAKE OF CLARITY, NEITHER THE INITIAL RESEARCH PLAN ATTACHED
HERETO, NOR ANY SUBSEQUENT RESEARCH PLAN ONCE AGREED BY THE PARTIES, MAY BE
AMENDED EXCEPT BY MUTUAL AGREEMENT OF THE PARTIES.


 

2.3.4.       LICENSED COMPOUND NOMINATION.

 

(A)                   EITHER PARTY MAY NOMINATE TO THE JDRC, FOR APPROVAL BY THE
JSC, A LICENSED COMPOUND FOR ADVANCEMENT INTO DEVELOPMENT LEADING UP TO A GLP
TOXICOLOGY STUDY.  UPON REQUEST BY A PARTY, THE OTHER PARTY SHALL PROVIDE
RELEVANT AVAILABLE INFORMATION AND STUDY RESULTS TO SUPPORT SUCH NOMINATION.  IF
NO LICENSED COMPOUND IS APPROVED FOR ADVANCEMENT INTO DEVELOPMENT DURING THE
RESEARCH TERM OR WITHIN [***] ([***])[***] AFTER EXPIRATION OF THE RESEARCH
TERM, SYNTA SHALL HAVE THE OPTION, NOT THE OBLIGATION, TO PERFORM THE
DEVELOPMENT ACTIVITIES DESCRIBED IN SECTION 2.4.1.

 

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO THE COMPANY’S APPLICATION REQUESTING
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

14

--------------------------------------------------------------------------------


 

(B)                   ROCHE SHALL HAVE NO RIGHT TO DEVELOP OR COMMERCIALIZE ANY
LICENSED COMPOUND (OTHER THAN ANY ACTIVITIES THAT MAY BE ASSIGNED TO ROCHE UNDER
THE RESEARCH PLAN) UNLESS AND UNTIL SUCH LICENSED COMPOUND HAS BEEN NOMINATED BY
THE JRDC, AND APPROVED BY THE JSC, FOR ADVANCEMENT INTO DEVELOPMENT HEREUNDER.

 


2.4.                              DEVELOPMENT.  THE PARTIES SHALL PURSUE THE
DEVELOPMENT OF AT LEAST ONE LICENSED COMPOUND IN ACCORDANCE WITH A DEVELOPMENT
PLAN AND THE REMAINDER OF THIS ARTICLE II, INCLUDING SEEKING TO PURSUE THE
INITIATION OF A GLP TOXICOLOGY STUDY.  FOR CLARITY, FOR EACH LICENSED COMPOUND
APPROVED BY THE JSC FOR ADVANCEMENT INTO DEVELOPMENT UNDER SECTION 2.3.4(A), A
SET OF DEVELOPMENT ACTIVITIES WILL BE CONDUCTED PRIOR TO THE INITIATION OF A GLP
TOXICOLOGY STUDY, AS EXEMPLIFIED IN EXHIBIT C.  AS OF THE EXECUTION DATE, THE
PARTIES AGREE THAT [***] IS ANTICIPATED TO BE THE FIRST LICENSED COMPOUND.


 


2.4.1.       FIRST LICENSED COMPOUND.  FOR THE RELEVANT FIRST LICENSED COMPOUND,
SYNTA (ITSELF OR THROUGH AN AFFILIATE OR A THIRD PARTY) SHALL, IN ACCORDANCE
WITH THE DEVELOPMENT PLANS: CONDUCT PRE-IND DEVELOPMENT, PHASE 1 CLINICAL
TRIALS, AND OTHER NONCLINICAL DEVELOPMENT ACTIVITIES THAT ARE TYPICALLY
PERFORMED DURING EACH OF THE FOREGOING DEVELOPMENT STAGES, AND SHALL HAVE THE
RIGHT, AT SYNTA’S OPTION, TO CONDUCT A PHASE 2A CLINICAL TRIAL FOR AN INDICATION
OTHER THAN RHEUMATOID ARTHRITIS, PROVIDED, THAT SUCH INDICATION IS PART OF THE
DEVELOPMENT PLAN.


 


2.4.2.       OTHER LICENSED COMPOUNDS.  EXCEPT AS MUTUALLY AGREED BY THE PARTIES
OR AS SET FORTH IN SECTION 2.4.1, AND SUBJECT TO OVERSIGHT BY THE JRDC AND THE
JSC, ROCHE SHALL BE SOLELY RESPONSIBLE FOR THE DEVELOPMENT OF LICENSED COMPOUNDS
AND LICENSED PRODUCTS IN THE FIELD AND IN THE TERRITORY IN ACCORDANCE WITH THE
DEVELOPMENT PLAN AND THE TERMS AND CONDITIONS OF THIS AGREEMENT; PROVIDED,
HOWEVER, THAT FOR LICENSED COMPOUNDS OTHER THAN THE FIRST LICENSED COMPOUND, THE
JRDC SHALL DECIDE WHICH PARTY SHALL CONDUCT DEVELOPMENT FOR SUCH LICENSED
COMPOUND; PROVIDED, FURTHER, THAT THE JRDC AND JSC CANNOT REQUIRE SYNTA TO
UNDERTAKE SUCH RESPONSIBILITY UNLESS SYNTA AGREES TO DO SO.  PRIOR TO THE
INITIATION OF EACH STAGE OF ACTIVITY TO BE SO CONDUCTED BY SYNTA WITH RESPECT TO
ANY LICENSED COMPOUND, THE PARTIES SHALL DISCUSS AND UNDERTAKE TO FINALIZE THE
ANTICIPATED SCOPE, DESIGN, CONTENT, CRITERIA, PROTOCOLS, BUDGET AND OTHER TERMS
ASSOCIATED WITH THE CONDUCT OF DEVELOPMENT FOR SUCH LICENSED COMPOUND AND SHALL
UPDATE THE DEVELOPMENT PLAN TO REFLECT SUCH AGREEMENT.


 


2.4.3.       DEVELOPMENT PLANS.  FOR THE FIRST LICENSED COMPOUND, THE INITIAL
DEVELOPMENT PLANS THROUGH AND INCLUDING ONE PHASE 2A CLINICAL TRIAL WITH RESPECT
THERETO ARE ATTACHED HERETO AS EXHIBIT C AND EXHIBIT D (AS MAY BE AMENDED FROM
TIME TO TIME UPON MUTUAL AGREEMENT OF THE PARTIES, THE “DEVELOPMENT PLANS,”
INCLUDING THE “DEVELOPMENT PLAN — PRE-IND” AND “DEVELOPMENT PLAN — PHASE 1 AND
PHASE 2A,” RESPECTIVELY).  THE PARTIES AGREE AND ACKNOWLEDGE THAT THESE INITIAL
DEVELOPMENT PLANS REFLECT, AS OF THE EXECUTION DATE, SYNTA’S GOOD FAITH
ESTIMATES OF DEVELOPMENT ACTIVITIES AND THE TIMING, INTERNAL COSTS, AND EXTERNAL
COSTS ASSOCIATED WITH SUCH ACTIVITIES, ALL OF WHICH MAY BE SUBJECT TO CHANGE. 
WITH RESPECT TO THE FURTHER DEVELOPMENT OF THE RELEVANT FIRST LICENSED COMPOUND
OR FOLLOWING THE APPROVAL FOR ADVANCEMENT INTO DEVELOPMENT OF ANY SUBSEQUENT
LICENSED COMPOUND, SYNTA AND ROCHE, UNDER THE GUIDANCE OF THE JRDC, SHALL
PREPARE INITIAL OR UPDATED DEVELOPMENT PLANS DIRECTED TO


 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

 

15

--------------------------------------------------------------------------------



 


DEVELOPMENT ACTIVITIES IN THE TERRITORY FOR SUCH LICENSED COMPOUND FOR THE NEXT
TWELVE (12) MONTH PERIOD.  AN UPDATED DEVELOPMENT PLAN FOR EACH SUBSEQUENT
TWELVE (12) MONTH PERIOD WILL BE PREPARED BY SYNTA AND ROCHE AT LEAST [***]
([***]) DAYS PRIOR TO THE BEGINNING OF EACH SUCH SUBSEQUENT TWELVE (12) MONTH
PERIOD.  THE DEVELOPMENT PLAN SHALL BE CONSISTENT WITH THE TERMS AND CONDITIONS
OF THIS AGREEMENT, AND SHALL BE SUBJECT TO REVIEW AND APPROVAL BY THE JRDC AND
THE JSC.  THE DEVELOPMENT PLAN SHALL SPECIFY, AMONG OTHER THINGS, (A) KEY
OBJECTIVES, (B) DEVELOPMENT AND RELATED MANUFACTURING ACTIVITIES TO BE PERFORMED
WITH RESPECT TO A LICENSED COMPOUND, INCLUDING INITIATION OF CLINICAL TRIALS,
(C) THE PARTY RESPONSIBLE FOR PERFORMANCE OF AN ACTIVITY, (D) THE NUMBER AND
TYPES OF FTES TO BE ASSIGNED TO SPECIFIC ACTIVITIES BY SYNTA, (E) ANTICIPATED
COSTS TO BE INCURRED UNDER THE DEVELOPMENT PLANS (THE “BUDGET”) FOR THE
APPLICABLE TWELVE (12) MONTH PERIOD, AND (F) DEVELOPMENT TIMELINES.  FOR THE
SAKE OF CLARITY, NEITHER THE INITIAL DEVELOPMENT PLANS ATTACHED HERETO, NOR ANY
SUBSEQUENT DEVELOPMENT PLAN ONCE AGREED BY THE PARTIES, MAY BE AMENDED EXCEPT BY
MUTUAL AGREEMENT OF THE PARTIES.


 


2.5.                              DEVELOPMENT COSTS.


 


2.5.1.       GENERAL.  ROCHE SHALL PAY ITS OWN DEVELOPMENT EXPENSES IN CARRYING
OUT EACH DEVELOPMENT PLAN, AND SHALL PAY SYNTA FOR ALL DEVELOPMENT COSTS
INCURRED PURSUANT TO EACH DEVELOPMENT PLAN AND THE APPLICABLE BUDGET AS SET
FORTH BELOW.


 


2.5.2.       AUDIT RIGHTS.  ROCHE SHALL HAVE THE RIGHT TO AUDIT SYNTA TO VERIFY
ALL OF SYNTA’S DEVELOPMENT COSTS INCURRED PURSUANT TO A DEVELOPMENT PLAN AND THE
BUDGET.


 

(A)                   SYNTA SHALL KEEP, AND SHALL REQUIRE ITS AFFILIATES TO
KEEP, FOR [***] ([***]) YEARS, FULL, TRUE AND ACCURATE BOOKS OF ACCOUNT
CONTAINING ALL PARTICULARS THAT MAY BE NECESSARY FOR THE PURPOSE OF CALCULATING
ALL DEVELOPMENT COSTS UNDER THIS AGREEMENT. SUCH BOOKS OF ACCOUNTS SHALL BE KEPT
AT SYNTA’S OR THE RELEVANT AFFILIATE’S PRINCIPAL PLACE OF BUSINESS. AT THE
EXPENSE OF ROCHE, ROCHE HAS THE RIGHT TO ENGAGE AN INDEPENDENT, CERTIFIED PUBLIC
ACCOUNTANT MUTUALLY ACCEPTABLE TO BOTH PARTIES TO PERFORM, ON BEHALF OF ROCHE,
AN AUDIT OF SUCH BOOKS AND RECORDS OF SYNTA AND ITS AFFILIATES, THAT ARE DEEMED
NECESSARY BY SUCH ACCOUNTANT TO REPORT ON DEVELOPMENT COSTS FOR THE PERIOD OR
PERIODS REQUESTED BY ROCHE AND THE CORRECTNESS OF ANY REPORT OR PAYMENTS MADE
UNDER THIS AGREEMENT.  SUCH ACCOUNTANT SHALL NOT HAVE THE AUTHORITY TO INTERPRET
THIS AGREEMENT.

 

(B)                   UPON TIMELY REQUEST AND AT LEAST [***] ([***]) DAYS PRIOR
WRITTEN NOTICE FROM ROCHE, SUCH AUDIT SHALL BE CONDUCTED, DURING REGULAR
BUSINESS HOURS IN SUCH A MANNER AS TO NOT UNNECESSARILY INTERFERE WITH SYNTA’S
OR ITS AFFILIATES’ NORMAL BUSINESS ACTIVITIES, AND SHALL BE LIMITED TO RESULTS
IN THE [***] ([***]) CALENDAR YEARS PRIOR TO AUDIT NOTIFICATION.

 

(C)                   SUCH AUDIT SHALL NOT BE PERFORMED MORE FREQUENTLY THAN
ONCE PER CALENDAR YEAR NOR MORE FREQUENTLY THAN ONCE WITH RESPECT TO RECORDS
COVERING ANY SPECIFIC PERIOD OF TIME.

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

 

16

--------------------------------------------------------------------------------


 

(D)                   ALL INFORMATION, DATA AND DOCUMENTS HEREIN REFERRED TO
SHALL BE USED ONLY FOR THE PURPOSE OF VERIFYING DEVELOPMENT COSTS, SHALL BE
TREATED AS SYNTA CONFIDENTIAL INFORMATION SUBJECT TO THE OBLIGATIONS OF THIS
AGREEMENT AND NEED NEITHER BE RETAINED MORE THAN THE LONGER OF ONE (1) YEAR
AFTER COMPLETION OF AN AUDIT HEREOF, IF AN AUDIT HAS BEEN REQUESTED; NOR MORE
THAN [***] ([***]) YEARS FROM THE END OF THE CALENDAR YEAR TO WHICH EACH SHALL
PERTAIN; NOR MORE THAN [***] ([***]) [***] AFTER THE DATE OF TERMINATION OF THIS
AGREEMENT.

 

(E)                   THE FINAL AUDIT REPORT SHALL BE SHARED BY ROCHE AND SYNTA.

 

(F)                    IF THE AUDIT REVEALS AN UNDERPAYMENT, ROCHE SHALL
REIMBURSE SYNTA FOR THE AMOUNT OF THE UNDERPAYMENT WITHIN [***] ([***]) DAYS
WITH INTEREST AS SET FORTH IN SECTION 7.7.2.  IF THE AUDIT REVEALS AN
OVERPAYMENT, ROCHE SHALL HAVE THE RIGHT TO CREDIT THE AMOUNT OF SUCH OVERPAYMENT
AGAINST THE NEXT PAYMENT PAYABLE TO SYNTA HEREUNDER.  SYNTA SHALL PAY FOR THE
AUDIT COSTS IF THE AUDIT REVEALS THAT AN OVERPAYMENT OF ROCHE EXCEEDS [***]
PERCENT ([***]%).

 

(G)                   THE FAILURE OF ROCHE TO REQUEST VERIFICATION OF ANY ACTUAL
COSTS WITHIN THE PERIOD DURING WHICH THE CORRESPONDING RECORDS MUST BE
MAINTAINED UNDER SECTION 2.5.2(D) WILL BE DEEMED ACCEPTANCE OF THE ACTUAL COST
PAYMENTS AND REPORTS WITH RESPECT THERETO.

 


2.5.3.       BUDGET.  IT IS AGREED BETWEEN THE PARTIES THAT FOR THE CALENDAR
YEAR 2009, THE BUDGET FOR PAYMENT TO SYNTA OF ITS DEVELOPMENT COSTS UNDER THE
DEVELOPMENT PLAN AS OF THE EXECUTION DATE IS [***] DOLLARS ($[***]).  ON OR
BEFORE OCTOBER 1, 2009 AND NOT LATER THAN OCTOBER 1 OF EACH SUBSEQUENT CALENDAR
YEAR DURING THE TERM, THE JSC SHALL APPROVE ANNUAL BUDGETS FOR DEVELOPMENT COSTS
SCHEDULED FOR THE FOLLOWING YEAR; SUCH ANNUAL BUDGETS TO BE CONSISTENT WITH THE
DEVELOPMENT PLAN(S).  UPON APPROVAL, THE ANNUAL BUDGET SHALL BE THE BUDGET THEN
IN EFFECT.


 


2.5.4.       PAYMENTS TO SYNTA; RECONCILIATION.  ROCHE SHALL PAY TO SYNTA THE
AMOUNT SET FORTH AS SYNTA’S DEVELOPMENT COSTS UNDER THE BUDGET FOR EACH CALENDAR
QUARTER ON OR BEFORE THE LATER OF (A) THE FIRST DAY OF SUCH CALENDAR QUARTER OR
(B) [***] ([***]) DAYS AFTER RECEIPT OF AN INVOICE FROM SYNTA WITH RESPECT TO
SUCH DEVELOPMENT COSTS.  WITHIN [***] ([***]) DAYS FOLLOWING THE END OF EACH
SUCH CALENDAR QUARTER, SYNTA SHALL PROVIDE AN ACCOUNTING TO ROCHE OF THE
ACTUALLY INCURRED DEVELOPMENT COSTS DURING SUCH CALENDAR QUARTER (THE “ACTUAL
COSTS”).  FOLLOWING THE REPORTING BY SYNTA OF ACTUAL COSTS FOR EACH CALENDAR
QUARTER, THE PARTIES SHALL RECONCILE ANY DIFFERENCE BETWEEN THE AMOUNTS PAID BY
ROCHE TO SYNTA FOR DEVELOPMENT COSTS AND SYNTA’S ACTUAL COSTS FOR SUCH CALENDAR
QUARTER.  IF THE AMOUNTS PAID BY ROCHE TO SYNTA FOR DEVELOPMENT COSTS EXCEED
SYNTA’S ACTUAL COSTS DURING SUCH CALENDAR QUARTER, THEN THE AMOUNT OF SUCH
EXCESS SHALL BE CREDITED TO ROCHE AGAINST THE NEXT PAYMENT PAYABLE TO SYNTA
HEREUNDER.  IF SYNTA’S ACTUAL COSTS DURING THE CALENDAR QUARTER EXCEEDS BY LESS
THAN [***] PERCENT ([***]%) THE AMOUNT PAID BY ROCHE FOR DEVELOPMENT COSTS
DURING SUCH CALENDAR QUARTER (THE AMOUNT OF SUCH EXCESS, THE “COVERED EXCESS
AMOUNT”), THEN ROCHE SHALL PAY THE COVERED EXCESS AMOUNT TO SYNTA AS A
SUPPLEMENTAL PAYMENT.  IF SYNTA’S ACTUAL COSTS DURING THE CALENDAR QUARTER
EXCEEDS BY [***]

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

 

17

--------------------------------------------------------------------------------



 


PERCENT ([***]%) OR MORE THE AMOUNT PAID BY ROCHE FOR DEVELOPMENT COSTS DURING
SUCH CALENDAR QUARTER, THEN (Y) ROCHE SHALL PAY THE COVERED EXCESS AMOUNT TO
SYNTA AS A SUPPLEMENTAL PAYMENT AND (Z) WITH RESPECT TO THE AMOUNT OF SUCH
EXCESS OVER AND ABOVE THE COVERED EXCESS AMOUNT (THE “UNCOVERED EXCESS AMOUNT”),
ROCHE SHALL PAY THE UNCOVERED EXCESS AMOUNT BUT ONLY IF THE JSC APPROVES SUCH
UNCOVERED EXCESS AMOUNT.  ROCHE SHALL PAY SYNTA ANY COVERED EXCESS AMOUNT AND,
TO THE EXTENT PAYABLE BY ROCHE HEREUNDER, ANY UNCOVERED EXCESS AMOUNT WITHIN
[***] ([***]) DAYS AFTER RECEIPT OF AN INVOICE FROM SYNTA THEREFOR, SUBJECT TO
THE CAP OF $[***] FOR CALENDAR YEAR 2009.  FOR PURPOSES OF CLARITY, ROCHE’S
OBLIGATION UNDER THIS SECTION 2.5.4 TO PAY SYNTA FOR DEVELOPMENT COSTS SHALL BE
SEPARATE FROM, AND IN ADDITION TO, ROCHE’S OBLIGATION UNDER SECTION 7.2 TO PAY
SYNTA FOR INTERNAL AND EXTERNAL RESEARCH COSTS INCURRED BY SYNTA UNDER THE
RESEARCH PLAN.


 


2.6.                              MANUFACTURING.  EACH PARTY SHALL BE
RESPONSIBLE FOR THE MANUFACTURE AND SUPPLY OF ALL PRECLINICAL AND CLINICAL
QUANTITIES OF COLLABORATION COMPOUNDS CONTROLLED BY SUCH PARTY IN ACCORDANCE
WITH THE RESEARCH PLAN AND DEVELOPMENT PLAN UNTIL SUCH TIME AS THE PARTIES
DECIDE TO TRANSFER MANUFACTURING RESPONSIBILITY TO ROCHE PURSUANT TO
SECTION 2.7.


 


2.7.                              TRANSFER OF RESPONSIBILITY TO ROCHE.


 


2.7.1.       DEVELOPMENT; REGULATORY.  SUBJECT TO SECTION 2.4, SYNTA SHALL
TRANSFER TO ROCHE ALL DEVELOPMENT RESPONSIBILITY WITH RESPECT TO A LICENSED
COMPOUND, ON A LICENSED COMPOUND-BY-LICENSED COMPOUND BASIS, ONCE THE RELEVANT
COLLABORATION COMPOUND IS DESIGNATED A LICENSED COMPOUND OR, IF SYNTA IS
UNDERTAKING ANY DEVELOPMENT ACTIVITIES WITH RESPECT TO SUCH LICENSED COMPOUND IN
ACCORDANCE WITH SECTION 2.4, ONCE SYNTA’S ACTIVITIES WITH RESPECT TO A GLP
TOXICOLOGY STUDY OR PHASE 1 CLINICAL TRIALS FOR SUCH LICENSED COMPOUND ARE
COMPLETE, IN ACCORDANCE WITH A TRANSITION PLAN TO BE ESTABLISHED BY THE PARTIES,
INCLUDING THE TRANSFER TO ROCHE OF ANY IND OR OTHER REGULATORY FILINGS WITH
RESPECT TO SUCH LICENSED COMPOUND THAT ARE HELD BY SYNTA IN SYNTA’S NAME. 
NOTWITHSTANDING THE FOREGOING, FOR THE FIRST LICENSED COMPOUND, SUCH TRANSITION
SHALL OCCUR PROMPTLY FOLLOWING COMPLETION OF THE FIRST PHASE 2A CLINICAL TRIAL,
IF SUCH CLINICAL TRIAL IS CONDUCTED BY SYNTA, OR PROMPTLY FOLLOWING COMPLETION
OF PHASE 1 CLINICAL TRIALS, IF SYNTA DOES NOT CONDUCT THE FIRST PHASE 2A
CLINICAL TRIAL.  EACH PARTY SHALL CONTINUE TO USE COMMERCIALLY REASONABLE
EFFORTS TO PERFORM CRITICAL DEVELOPMENT ACTIVITIES WHICH MAY BE ASSIGNED TO SUCH
PARTY UNDER THE RELEVANT DEVELOPMENT PLAN, IN A MANNER CONSISTENT WITH THE
TRANSITION PLAN, UNTIL THE COMPLETION OF SUCH TRANSFER OF DEVELOPMENT
RESPONSIBILITY TO ROCHE.


 


2.7.2.       MANUFACTURING.  UNLESS OTHERWISE AGREED BY THE PARTIES,
CONCURRENTLY WITH THE TRANSFER OF ALL DEVELOPMENT RESPONSIBILITY TO ROCHE WITH
RESPECT TO A LICENSED COMPOUND PURSUANT TO SECTION 2.7.1 ABOVE, (A) SYNTA SHALL
TRANSFER TO ROCHE, AND ROCHE SHALL ASSUME SOLE RESPONSIBILITY FOR, THE
MANUFACTURE OF NON-CLINICAL, CLINICAL AND COMMERCIAL QUANTITIES OF SUCH LICENSED
COMPOUND NECESSARY FOR THE DEVELOPMENT AND COMMERCIALIZATION OF LICENSED
PRODUCTS IN THE FIELD IN THE TERRITORY, AT ROCHE’S SOLE COST AND EXPENSE, AND
(B) SYNTA SHALL PROVIDE TO ROCHE REASONABLE TECHNICAL ASSISTANCE, MANUFACTURING
AND ANALYTICAL KNOW-HOW, AND MATERIAL SPECIFICATIONS CONTROLLED BY SYNTA THAT
ARE NECESSARY FOR ROCHE, ITS AFFILIATE OR A THIRD PARTY MANUFACTURER IDENTIFIED
BY ROCHE TO MANUFACTURE SUCH LICENSED COMPOUND.

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

 

18

--------------------------------------------------------------------------------



 


2.7.3.       TECHNOLOGY TRANSFER.  IF ROCHE REQUESTS THAT SYNTA PROVIDE ROCHE
WITH TECHNICAL ASSISTANCE IN TRANSFERRING TECHNOLOGY REQUIRED FOR THE
MANUFACTURE OF A LICENSED COMPOUND AT A MANUFACTURING FACILITY, THEN SYNTA SHALL
PROVIDE FOR EACH SUCH LICENSED COMPOUND ONE (1) VISIT OF UP TO [***] ([***])
[***] IN DURATION OF ONE FULL TIME SYNTA EMPLOYEE’S TIME TO PROVIDE SUCH
SERVICES.  IF ROCHE DESIRES ADDITIONAL TECHNICAL ASSISTANCE, THEN SYNTA, AT ITS
OPTION, SHALL PROVIDE SUCH ASSISTANCE AND ROCHE SHALL COMPENSATE SYNTA ON A TIME
AND MATERIALS BASIS AT THE FTE RATE PER EIGHT (8) HOUR DAY.  SUBJECT TO THE
FOREGOING, SYNTA SHALL ASSIST ROCHE, AS REASONABLY REQUESTED BY ROCHE, IN
(A) CAUSING THE ASSIGNMENT TO ROCHE OF ANY AND ALL APPLICABLE THIRD PARTY
MANUFACTURING AND SUPPLY AGREEMENTS FOR SUCH LICENSED PRODUCT, TO THE EXTENT
ASSIGNABLE AND RELATED TO SUCH LICENSED PRODUCTS, OR (B) TRANSFERRING THE
MANUFACTURING PROCESS FOR SUCH LICENSED PRODUCT TO ROCHE OR TO A THIRD PARTY
CONTRACT MANUFACTURER ENGAGED BY ROCHE.  SUCH ASSISTANCE SHALL INCLUDE ASSISTING
ROCHE BY PROVIDING REASONABLE TECHNICAL AND REGULATORY ASSISTANCE AND
DOCUMENTATION RELATING TO THE MANUFACTURE, TESTING AND SUPPLY OF SUCH LICENSED
PRODUCT AS NECESSARY FOR ROCHE TO BE QUALIFIED OR TO QUALIFY A THIRD PARTY FOR
THE MANUFACTURING OF SUCH LICENSED PRODUCT.  PROMPTLY AFTER THE TRANSFER OF ALL
DEVELOPMENT RESPONSIBILITY TO ROCHE WITH RESPECT TO A LICENSED COMPOUND PURSUANT
TO SECTION 2.7.1 ABOVE, SYNTA SHALL DELIVER TO ROCHE:  (I) [***] ([***]) [***]
OF ALL INTERMEDIATES PURE ENOUGH TO CALIBRATE ANALYTICAL INSTRUMENTS,
(II) ANALYTICAL METHODS, (III) BATCH RECORDS OF THE WHOLE CHEMICAL SYNTHESIS, TO
THE EXTENT THEY EXIST, (IV) SAFETY INVESTIGATION (RC1, DSC, ARC) REPORTS (IF
ANY) FOR RELEVANT CHEMICAL STEPS, AND (V) A LIST OF KEY SUPPLIERS INCLUDING
AGREEMENTS (IF ANY) AND ALL RESPECTIVE LEAD TIMES.


 


2.8.                              EXCHANGE OF INFORMATION.  FOR SO LONG AS A
PARTY IS CONDUCTING RESEARCH ACTIVITIES WITH RESPECT TO ANY COLLABORATION
COMPOUND OR DEVELOPMENT ACTIVITIES WITH RESPECT TO ANY LICENSED COMPOUND
HEREUNDER, EACH PARTY SHALL REGULARLY PROVIDE THE OTHER PARTY, THROUGH THE JRDC
(IF THE JRDC REMAINS IN PLACE), WITH ALL MATERIAL INFORMATION, DATA AND RESULTS
RELATING TO SUCH RESEARCH AND DEVELOPMENT ACTIVITIES.


 


2.9.                              RECORDKEEPING.  ALL RESEARCH AND DEVELOPMENT
WORK CONDUCTED BY EITHER PARTY UNDER THE RESEARCH PLAN OR DEVELOPMENT PLAN SHALL
BE COMPLETELY AND ACCURATELY RECORDED IN SEPARATE LABORATORY NOTEBOOKS, IN
SUFFICIENT DETAIL AND IN GOOD SCIENTIFIC MANNER APPROPRIATE FOR PATENT AND
REGULATORY PURPOSES.  UPON REASONABLE ADVANCE NOTICE, AND AT REASONABLE
INTERVALS, EACH PARTY SHALL HAVE THE RIGHT TO INSPECT AND COPY SUCH RECORDS OF
THE OTHER PARTY REFLECTING ON WORK DONE UNDER THE RESEARCH PLAN OR DEVELOPMENT
PLAN, TO THE EXTENT REASONABLY REQUIRED TO CARRY OUT ITS RESPECTIVE OBLIGATIONS
AND TO EXERCISE ITS RESPECTIVE RIGHTS HEREUNDER.


 

2.10.                        Academic Collaborations; Subcontractors.  Subject
to the oversight of the JRDC and, with respect to clause (a) below, the approval
of the JSC, either Party may enter into one or more agreements, solely in
furtherance of conducting activities assigned to such Party under the Research
Plan or Development Plan, with (a) academic, research or other non-commercial
institutions; or (b) subcontractors (e.g., a Third Party providing pharmacology
or other services); in each case under clause (a) or (b), provided that (i) such
Party shall use Commercially Reasonable Efforts to obtain ownership of any
inventions relevant to the Research and Development activities contemplated
under the Research Plan or Development Plan, or an exclusive license, or option
to secure an exclusive license, with the right to grant sublicenses to

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

 

19

--------------------------------------------------------------------------------



 


THE OTHER PARTY, (II) NONE OF THE RIGHTS OF THE OTHER PARTY HEREUNDER ARE
DIMINISHED OR OTHERWISE ADVERSELY AFFECTED AS A RESULT OF SUCH SUBCONTRACTING,
AND (III) SUCH THIRD PARTY SHALL BE BOUND TO PROTECT BOTH PARTIES’ CONFIDENTIAL
INFORMATION AT LEAST AS STRINGENTLY AS THE CONFIDENTIALITY PROVISIONS SET FORTH
IN ARTICLE IX (SUBJECT TO REASONABLE VARIATIONS TO SECTION 9.3.2 AS MAY BE
REQUIRED BY ACADEMIC, RESEARCH OR OTHER NON-COMMERCIAL INSTITUTIONS).


 


2.11.                        BIOLOGICAL SAMPLES.  SUBJECT TO APPLICABLE LAW AND
ANY RESTRICTIONS OR CONDITIONS IMPOSED BY INFORMED CONSENTS, INSTITUTIONAL
REVIEW BOARDS, ETHICAL COMMITTEES OR OTHER OBLIGATIONS TO THIRD PARTIES, (A) AS
BETWEEN THE PARTIES, ALL BIOLOGICAL SAMPLES (I.E., BLOOD AND TISSUE SAMPLES)
GENERATED IN CONNECTION WITH THE CLINICAL DEVELOPMENT ACTIVITIES SET FORTH IN
THIS AGREEMENT SHALL BE OWNED BY ROCHE, AND (B) IF THE PARTIES REASONABLY AGREE
THAT SUCH SAMPLES WILL NO LONGER BE USED, EITHER AT SUCH TIME OR IN THE
FORESEEABLE FUTURE THEREAFTER, FOR THE DEVELOPMENT OF LICENSED COMPOUNDS
HEREUNDER, ROCHE SHALL HAVE THE RIGHT TO USE SUCH SAMPLES FOR ANY PURPOSE
WHATSOEVER AND SHALL INDEMNIFY SYNTA AND ALL ITS RELATED INDEMNIFIED PARTIES
WITH RESPECT TO ANY THIRD PARTY CLAIMS ARISING OUT OF SUCH USE.


 


ARTICLE III -GOVERNANCE; DECISION-MAKING


 


3.1.                              JOINT RESEARCH AND DEVELOPMENT COMMITTEE.


 


3.1.1.       FORMATION AND MEMBERSHIP.  WITHIN TWENTY (20) BUSINESS DAYS AFTER
THE EFFECTIVE DATE, ROCHE AND SYNTA SHALL ESTABLISH A JOINT RESEARCH AND
DEVELOPMENT COMMITTEE (THE “JRDC”) COMPRISED OF AN APPROXIMATELY EQUAL NUMBER OF
REPRESENTATIVES OF ROCHE AND SYNTA, WHICH NUMBER IS RECOMMENDED TO BE BETWEEN
THREE (3) AND FIVE (5) REPRESENTATIVES OF EACH PARTY, AND EACH OF WHOM SHALL
HAVE EXPERIENCE AND SENIORITY SUFFICIENT TO ENABLE HIM OR HER TO MAKE DAY-TO-DAY
OPERATIONAL DECISIONS ON BEHALF OF THE PARTY HE REPRESENTS.  EACH PARTY MAY
CHANGE ANY ONE OR MORE OF ITS REPRESENTATIVES TO THE JRDC AT ANY TIME UPON
WRITTEN NOTICE TO THE OTHER PARTY.  SYNTA’S PARTICIPATION ON THE JRDC AFTER THE
EXPIRATION OF THE RESEARCH TERM SHALL BE AT SYNTA’S ELECTION.  FROM TIME TO
TIME, THE JRDC MAY, IN ITS DISCRETION, ESTABLISH ONE OR MORE PROJECT TEAMS, OR
IDENTIFY PROJECT LEADERS FROM EACH PARTY, TO, UPON MUTUAL AGREEMENT OF THE
PARTIES, IMPLEMENT AND COORDINATE VARIOUS ASPECTS OF THE RESEARCH PLAN AND THE
DEVELOPMENT PLANS OR OTHER ELEMENTS OF THE COLLABORATION HEREUNDER, SUCH AS
MANUFACTURING TECHNOLOGY TRANSFER OR COORDINATION OF PATENT PROSECUTION MATTERS
AS SET FORTH IN SECTION 8.2.


 


3.1.2.       ADMINISTRATIVE MATTERS.  THE JRDC SHALL APPOINT A CHAIRPERSON FROM
AMONG ITS MEMBERS, WHO SHALL ROTATE ANNUALLY DURING THE RESEARCH TERM BETWEEN
THE REPRESENTATIVES FROM SYNTA AND THE REPRESENTATIVES FROM ROCHE, WITH THE
FIRST CHAIRPERSON TO BE A REPRESENTATIVE OF SYNTA.  AFTER THE RESEARCH TERM, THE
CHAIRPERSON OF THE JRDC SHALL BE FROM ROCHE.  THE CHAIRPERSON SHALL BE
RESPONSIBLE FOR CALLING MEETINGS OF THE JRDC AND FOR LEADING THE MEETINGS.  A
JRDC MEMBER OF THE CHAIRING PARTY SHALL SERVE AS SECRETARY OF SUCH MEETINGS. 
THE SECRETARY SHALL PROMPTLY PREPARE AND DISTRIBUTE TO ALL MEMBERS OF THE JRDC
DRAFT MINUTES OF THE MEETING FOR REVIEW AND COMMENT, INCLUDING A LIST OF ANY
ACTIONS OR DECISIONS APPROVED BY THE JRDC, WITH THE GOAL OF DISTRIBUTING FINAL
APPROVED MINUTES OF EACH JRDC MEETING WITHIN THIRTY (30) DAYS AFTER THE MEETING.

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

 

20

--------------------------------------------------------------------------------

 


3.1.3.                     ALLIANCE MANAGERS.  EACH PARTY SHALL APPOINT ONE OF
ITS DESIGNEES TO SERVE AS AN ALLIANCE MANAGER (“ALLIANCE MANAGER”) WITH
RESPONSIBILITY FOR OVERSEEING THAT THE PARTIES’ ACTIVITIES ARE CONDUCTED IN
ACCORDANCE WITH THIS AGREEMENT AND THE RESEARCH PLAN AND ANY DEVELOPMENT PLAN,
AND FOR BEING THE PRIMARY POINT OF CONTACT BETWEEN THE PARTIES WITH RESPECT TO
SUCH ACTIVITIES.  THE ALLIANCE MANAGER IS RESPONSIBLE TO DRIVE THE ALLIANCE
PROGRESS AND ISSUE RESOLUTION BETWEEN THE PARTIES.  THE ALLIANCE MANAGERS WILL
ALSO BE MEMBERS OF THE JSC, ATTEND JSC MEETINGS AND BE RESPONSIBLE FOR
COMMUNICATING WITH AND REPORTING TO THE JSC ON ALL RELEVANT MATTERS.


 


3.1.4.                     DECISION MAKING.  EACH PARTY SHALL HAVE ONE (1) VOTE
ON THE JRDC.  BOTH PARTIES MUST VOTE IN THE AFFIRMATIVE TO ALLOW THE JRDC TO
TAKE ANY ACTION THAT REQUIRES THE VOTE OF THE JRDC.  ACTION ON ANY MATTER MAY BE
TAKEN AT A MEETING, BY TELECONFERENCE OR VIDEOCONFERENCE OR BY WRITTEN
AGREEMENT.  IF THE JRDC IS UNABLE TO REACH UNANIMOUS AGREEMENT ON ANY MATTER
WITHIN ITS JURISDICTION, THEN THE MATTER SHALL BE REFERRED TO THE JSC FOR
RESOLUTION UNDER SECTION 3.2.4.


 


3.1.5.                     MEETINGS.


 

(A)                                                          THE JRDC SHALL MEET
AT LEAST ONCE DURING EACH CALENDAR QUARTER DURING THE RESEARCH TERM AND
THEREAFTER AT LEAST ONCE PER CALENDAR HALF YEAR FOR SO LONG AS THE JRDC IS IN
FORCE.  THE LOCATION OF JRDC MEETINGS SHALL BE AS AGREED BY THE PARTIES, AND MAY
BE HELD IN PERSON, ALTERNATING LOCATIONS BETWEEN THE PARTIES, OR BY TELEPHONE
CONFERENCE CALL OR BY VIDEOCONFERENCE.

 

(B)                                                         EACH PARTY SHALL USE
REASONABLE EFFORTS TO CAUSE ITS REPRESENTATIVES TO ATTEND THE MEETINGS OF THE
JRDC.  IF A PARTY’S REPRESENTATIVE IS UNABLE TO ATTEND A MEETING, SUCH PARTY MAY
DESIGNATE AN ALTERNATE REPRESENTATIVE TO ATTEND SUCH MEETING IN PLACE OF THE
ABSENT REPRESENTATIVE.  IN ADDITION, EACH PARTY MAY, AT ITS DISCRETION, INVITE A
REASONABLE NUMBER OF ADDITIONAL EMPLOYEES, AND, WITH THE CONSENT OF THE OTHER
PARTY, CONSULTANTS OR SCIENTIFIC ADVISORS, TO ATTEND THE MEETINGS OF THE JRDC OR
THE RELEVANT PORTION THEREOF, PROVIDED THAT ANY SUCH CONSULTANTS OR SCIENTIFIC
ADVISORS ARE BOUND BY WRITTEN OBLIGATIONS OF CONFIDENTIALITY THAT ARE AT LEAST
AS STRINGENT AS THOSE SET FORTH IN THIS AGREEMENT.

 

(C)                                                          EITHER PARTY MAY
ALSO REQUEST THAT A SPECIAL MEETING OF THE JRDC BE CONVENED FOR THE PURPOSE OF
RESOLVING DISPUTES IN CONNECTION WITH, OR FOR THE PURPOSE OF REVIEWING OR MAKING
A DECISION PERTAINING TO, THE IMPLEMENTATION OF THE RESEARCH PLAN OR DEVELOPMENT
PLAN BY PROVIDING WRITTEN NOTICE TO THE OTHER PARTY.  SUCH MEETING SHALL BE
CONVENED AT SUCH TIME AS MAY BE MUTUALLY AGREED UPON BY THE PARTIES, BUT IN ANY
EVENT SHALL BE HELD WITHIN FIFTEEN (15) DAYS AFTER THE DATE OF SUCH NOTICE.

 


3.1.6.                     RESPONSIBILITIES.  WITHOUT LIMITING ANY OF THE
FOREGOING, THE JRDC SHALL BE RESPONSIBLE FOR:

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

 

21

--------------------------------------------------------------------------------


 

(A)                                                          MANAGING THE
DEVELOPMENT AND EXECUTION OF THE RESEARCH PLAN AND ANY DEVELOPMENT PLANS,
INCLUDING DEVELOPING, AND RECOMMENDING TO THE JSC FOR JSC APPROVAL, ANY
ASSOCIATED RESEARCH PLAN BUDGETS AND BUDGETS OF DEVELOPMENT COSTS;

 

(B)                                                         DEVELOPING, AND
RECOMMENDING TO THE JSC FOR JSC APPROVAL, AMENDMENTS TO THE RESEARCH PLAN AND
ANY DEVELOPMENT PLAN, INCLUDING AMENDMENTS TO ANY ASSOCIATED RESEARCH PLAN
BUDGETS AND BUDGETS OF DEVELOPMENT COSTS;

 

(C)                                                          ACTIVELY
PARTICIPATING IN THE INITIAL ASSESSMENT OF ALL COLLABORATION COMPOUND(S) AND
PROVIDING STRATEGIC DIRECTION WITH RESPECT TO NON-CLINICAL AND CLINICAL
ACTIVITIES FOR LICENSED COMPOUNDS;

 

(D)                                                         OVERSEEING THE
RESEARCH AND DEVELOPMENT OF ALL COLLABORATION COMPOUNDS, INCLUDING THE
PREPARATION OF COLLABORATION COMPOUNDS FOR ADVANCEMENT INTO DEVELOPMENT;

 

(E)                                                          OVERSEEING AND
ADVISING ON THE TECHNICAL DEVELOPMENT AND CLINICAL MANUFACTURE OF COLLABORATION
COMPOUNDS;

 

(F)                                                            OVERSEEING THE
PRECLINICAL AND CLINICAL MANUFACTURE OF COLLABORATION COMPOUNDS;

 

(G)                                                         OVERSEEING THE
PROGRESS OF THE RESEARCH PROGRAM AND MONITORING THE PARTIES’ COMPLIANCE WITH
THEIR RESPECTIVE OBLIGATIONS UNDER THE RESEARCH PLAN OR ANY DEVELOPMENT PLAN,
INCLUDING THE ACCOMPLISHMENT OF KEY OBJECTIVES;

 

(H)                                                         DETERMINING WHETHER
A LICENSED COMPOUND NOMINATED PURSUANT TO SECTION 2.3.4(A) IS APPROPRIATE TO BE
SO NOMINATED FOR ADVANCEMENT INTO DEVELOPMENT LEADING UP TO A GLP TOXICOLOGY
STUDY AND, IF SO, RECOMMENDING SUCH NOMINATION TO THE JSC FOR JSC APPROVAL;

 

(I)                                                             MONITORING ANY
REPORTS SUBMITTED BY THE PARTIES PURSUANT TO THE RESEARCH PLAN OR ANY
DEVELOPMENT PLAN;

 

(J)                                                             OVERSEEING THE
TRANSFER OF DEVELOPMENT AND MANUFACTURING RESPONSIBILITY FROM SYNTA TO ROCHE
UNDER SECTION 2.7; AND

 

(K)                                                          PERFORMING SUCH
OTHER TASKS AND UNDERTAKING SUCH OTHER RESPONSIBILITIES AS MAY BE SET FORTH IN
THIS AGREEMENT.

 


3.2.                              JOINT STEERING COMMITTEE.


 


3.2.1.                     FORMATION AND MEMBERSHIP.  WITHIN TWENTY (20)
BUSINESS DAYS AFTER THE EFFECTIVE DATE, ROCHE AND SYNTA SHALL ESTABLISH A JOINT
STEERING COMMITTEE (THE “JSC”) TO REVIEW, COORDINATE AND PROVIDE OVERALL
STRATEGIC DIRECTION TO THEIR ACTIVITIES PURSUANT TO THE RESEARCH PLAN AND ANY
DEVELOPMENT PLAN AND, IF SYNTA EXERCISES THE CO-PROMOTION OPTION,


 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.


 


22

--------------------------------------------------------------------------------


 


THE PROMOTION OF THE CO-PROMOTED PRODUCT(S).  THE JSC SHALL BE COMPRISED OF
APPROXIMATELY THREE (3) SENIOR EXECUTIVES OF ROCHE AND THREE (3) SENIOR
EXECUTIVES OF SYNTA WITH APPROPRIATE LEVELS OF DECISION MAKING AUTHORITY.  IN
ADDITION, THE ALLIANCE MANAGER WILL BE A MEMBER OF THE JSC.  EACH PARTY MAY
CHANGE ANY ONE OR MORE OF ITS REPRESENTATIVES TO THE JSC AT ANY TIME UPON
WRITTEN NOTICE TO THE OTHER PARTY.  SYNTA’S PARTICIPATION ON THE JSC AFTER THE
END OF THE RESEARCH TERM SHALL BE AT SYNTA’S ELECTION.  FROM TIME TO TIME, THE
JSC MAY, IN ITS DISCRETION, ESTABLISH ONE OR MORE SUBCOMMITTEES OR PROJECT TEAMS
TO OVERSEE PARTICULAR PROJECTS OR ACTIVITIES, AS THE JSC DEEMS NECESSARY OR
ADVISABLE.  NO EXECUTIVE OFFICER SHALL SERVE ON THE JSC.


 


3.2.2.                     RESPONSIBILITIES.  THE JSC SHALL BE RESPONSIBLE FOR:


 

(A)                                                          REVIEWING THE
INITIAL RESEARCH PLAN AND THE INITIAL DEVELOPMENT PLAN, INCLUDING ANY ASSOCIATED
BUDGETS FOR THE RESEARCH PLAN AND BUDGETS FOR THE DEVELOPMENT PLAN;

 

(B)                                                         PERIODICALLY
REVIEWING THE RESEARCH PLAN AND ANY DEVELOPMENT PLAN AND SUGGESTING OR APPROVING
SUCH AMENDMENTS TO THE RESEARCH PLAN OR DEVELOPMENT PLAN AS THE JSC DEEMS
APPROPRIATE, INCLUDING BUDGET AMENDMENTS;

 

(C)                                                          APPROVING THE
CRITERIA FOR ADVANCEMENT OF LICENSED COMPOUNDS INTO EACH STAGE OF DEVELOPMENT;

 

(D)                                                         PROVIDING OVERALL
STRATEGIC DIRECTION WITH RESPECT TO RESEARCH OR DEVELOPMENT ACTIVITIES CONDUCTED
UNDER THE RESEARCH PLAN OR DEVELOPMENT PLAN;

 

(E)                                                          OVERSEEING THE JRDC
AND THE PARTIES’ PROGRESS IN THE CONDUCT OF THE RESEARCH PROGRAM AND IN RESEARCH
AND DEVELOPMENT ACTIVITIES HEREUNDER;

 

(F)                                                            APPROVING THE
NOMINATION OF LICENSED COMPOUNDS WHICH HAVE BEEN RECOMMENDED BY THE JRDC FOR
ADVANCEMENT INTO DEVELOPMENT;

 

(G)                                                         RECEIVING UPDATES
(IN ACCORDANCE WITH SECTION 5.2) ON ROCHE’S PROGRESS IN THE COMMERCIALIZATION OF
LICENSED PRODUCTS;

 

(H)                                                         REVIEWING AND
APPROVING THE INITIAL DETAILING PLAN (WHICH SHALL BE IN ACCORDANCE WITH SCHEDULE
5.3), IF SYNTA EXERCISES THE CO-PROMOTION OPTION;

 

(I)                                                             PERIODICALLY
REVIEWING THE DETAILING PLANS AND APPROVING SUCH AMENDMENTS TO THE DETAILING
PLANS (WHICH SHALL BE IN ACCORDANCE WITH SCHEDULE 5.3) AS THE JSC DEEMS
APPROPRIATE, IF SYNTA EXERCISES THE CO-PROMOTION OPTION;

 

(J)                                                             SERVING AS A
FORUM FOR COMMUNICATION BETWEEN THE PARTIES REGARDING OTHER ASPECTS OF
DEVELOPMENT OR COMMERCIALIZATION MATTERS RELATING TO THE CO-PROMOTED PRODUCT(S);

 

(K)                                                          ATTEMPTING TO
RESOLVE DISPUTES ARISING UNDER THIS AGREEMENT THAT ARE REFERRED TO THE JSC BY
THE JRDC OR EITHER OF THE PARTIES;

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

 

23

--------------------------------------------------------------------------------


 

(L)                                                             REVIEWING
UNCOVERED EXCESS AMOUNTS AND DETERMINING WHETHER SUCH UNCOVERED EXCESS AMOUNTS
WILL BE APPROVED; AND

 

(M)                                                       PERFORMING SUCH OTHER
TASKS AND UNDERTAKING SUCH OTHER RESPONSIBILITIES AS MAY BE SET FORTH IN THIS
AGREEMENT.

 


3.2.3.                     ADMINISTRATIVE MATTERS.  THE JSC SHALL APPOINT A
CHAIRPERSON FROM AMONG ITS MEMBERS, WHO SHALL BE FROM ROCHE.  THE ALLIANCE
MANAGER FROM ROCHE WILL WORK WITH THE CHAIR, AND MAY ACT AS THE CHAIR, AND WORK
TOGETHER WITH SYNTA’S ALLIANCE MANAGER TO DEVELOP JSC MEETING AGENDAS.  THE
CHAIRPERSON SHALL BE RESPONSIBLE FOR CALLING MEETINGS OF THE JSC AND FOR LEADING
THE MEETINGS.  A JSC MEMBER OF THE CHAIRING PARTY SHALL SERVE AS SECRETARY OF
SUCH MEETINGS.  THE SECRETARY SHALL PROMPTLY PREPARE AND DISTRIBUTE TO ALL
MEMBERS OF THE JSC DRAFT MINUTES OF THE MEETING FOR REVIEW AND COMMENT,
INCLUDING A LIST OF ANY ACTIONS OR DECISIONS APPROVED BY THE JSC, WITH THE GOAL
OF DISTRIBUTING FINAL APPROVED MINUTES OF EACH JSC MEETING WITHIN THIRTY (30)
DAYS AFTER THE MEETING.


 


3.2.4.                     DECISION MAKING.  EACH PARTY SHALL HAVE ONE (1) VOTE
ON THE JSC.  BOTH PARTIES MUST VOTE IN THE AFFIRMATIVE TO ALLOW THE JSC TO TAKE
ANY ACTION THAT REQUIRES THE VOTE OF THE JSC.  ACTION ON ANY MATTER MAY BE TAKEN
AT A MEETING, BY TELECONFERENCE, VIDEOCONFERENCE OR BY WRITTEN AGREEMENT. 
EITHER PARTY MAY CONVENE A SPECIAL MEETING OF THE JSC IN ACCORDANCE WITH
SECTION 3.2.5(C) FOR THE PURPOSE OF RESOLVING ANY DISAGREEMENT AT THE JRDC LEVEL
OR OTHER DISPUTES WITHIN ITS JURISDICTION.  IF THE JSC IS UNABLE TO RESOLVE ANY
DISPUTE, OR UNANIMOUSLY AGREE ON ANY OTHER MATTER BEFORE IT, SUCH DISPUTE OR
OTHER MATTER SHALL BE REFERRED TO THE EXECUTIVE OFFICERS PURSUANT TO
SECTION 13.1.  IF THE EXECUTIVE OFFICERS ARE UNABLE TO RESOLVE THE MATTER UNDER
SECTION 13.1, THEN [***], PROVIDED THAT SUCH ACTIVITIES ARE CONDUCTED IN
COMPLIANCE WITH THE TERMS AND CONDITIONS OF THIS AGREEMENT AND WITH THE RESEARCH
PLAN AND DEVELOPMENT PLANS, AS APPLICABLE; PROVIDED, FURTHER, THAT [***]; AND
PROVIDED, FURTHER, THAT, CERTAIN DECISIONS MUST BE DECIDED UNANIMOUSLY (OR, IF
NOT ABLE TO BE DECIDED UNANIMOUSLY, PURSUANT TO SECTION 13.2 (ALTERNATIVE
DISPUTE RESOLUTION)), IN THAT [***]:


 

(A)                                                          INCREASE [***]
OBLIGATIONS OR REDUCE [***] RIGHTS UNDER THIS AGREEMENT, INCLUDING ANY
OBLIGATION TO DEVOTE ADDITIONAL PERSONNEL OR FINANCIAL RESOURCES TO A SPECIFIC
ACTIVITY OR PROJECT,

 

(B)                                                         MAKE ANY AMENDMENTS
TO ANY RESEARCH PLAN OR DEVELOPMENT PLAN WHICH INCLUDES ACTIVITIES BY [***],

 

(C)                                                          DETERMINE THAT THE
EVENTS REQUIRED FOR THE PAYMENT OF DEVELOPMENT EVENT PAYMENTS HAVE NOT OCCURRED,

 

(D)                                                         DETERMINE THAT IT
HAS FULFILLED ANY OBLIGATIONS UNDER THIS AGREEMENT OR THAT [***] HAS BREACHED
ANY OBLIGATION UNDER THIS AGREEMENT,

 

(E)                                                          UNILATERALLY MAKE A
DECISION THAT IS EXPRESSLY STATED TO REQUIRE THE MUTUAL AGREEMENT OF THE
PARTIES, OR

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

 

24

--------------------------------------------------------------------------------


 

(F)                                                            OTHERWISE EXPAND
[***] RIGHTS OR REDUCE [***] OBLIGATIONS UNDER THIS AGREEMENT.

 


3.2.5.                     MEETINGS.


 

(A)                                                          THE JSC SHALL MEET
AT LEAST TWICE ANNUALLY.  THE LOCATION OF JSC MEETINGS SHALL BE AS AGREED BY THE
PARTIES, AND MAY BE HELD IN PERSON, ALTERNATING LOCATIONS BETWEEN THE PARTIES,
OR BY TELEPHONE CONFERENCE CALL OR BY VIDEOCONFERENCE.

 

(B)                                                         EACH PARTY SHALL USE
REASONABLE EFFORTS TO CAUSE ITS REPRESENTATIVES TO ATTEND THE MEETINGS OF THE
JSC.  IN ADDITION, EACH PARTY MAY, AT ITS DISCRETION, INVITE A REASONABLE NUMBER
OF NON-VOTING EMPLOYEES, AND, WITH THE CONSENT OF THE OTHER PARTY, CONSULTANTS
OR SCIENTIFIC ADVISORS, TO ATTEND MEETINGS OF THE JSC OR THE RELEVANT PORTION
THEREOF; PROVIDED THAT ANY SUCH CONSULTANTS OR SCIENTIFIC ADVISORS ARE BOUND BY
WRITTEN OBLIGATIONS OF CONFIDENTIALITY THAT ARE AT LEAST AS STRINGENT AS THOSE
SET FORTH IN THIS AGREEMENT.

 

(C)                                                          EITHER PARTY MAY
ALSO REQUEST THAT A SPECIAL MEETING OF THE JSC BE CONVENED FOR THE PURPOSE OF
RESOLVING DISPUTES IN CONNECTION WITH, OR FOR THE PURPOSE OF REVIEWING OR MAKING
A DECISION PERTAINING TO, ANY MATTER WITHIN THE PURVIEW OF THE JSC BY PROVIDING
WRITTEN NOTICE TO THE OTHER PARTY.  SUCH MEETING SHALL BE CONVENED AT SUCH TIME
AS MAY BE MUTUALLY AGREED UPON BY THE PARTIES, BUT IN ANY EVENT SHALL BE HELD
WITHIN FIFTEEN (15) DAYS AFTER THE DATE OF SUCH NOTICE.

 

(D)                                                         AT ITS INITIAL
MEETING, THE JSC SHALL, AMONG OTHER THINGS, (I) REVIEW THE INITIAL RESEARCH PLAN
AND THE INITIAL DEVELOPMENT PLAN, INCLUDING ANY ASSOCIATED BUDGETS FOR THE
RESEARCH PLAN AND BUDGETS FOR THE DEVELOPMENT PLAN, AND (II) DISCUSS THE
CRITERIA FOR ADVANCEMENT OF LICENSED COMPOUNDS INTO THE GLP TOXICOLOGY STUDY
STAGE OF DEVELOPMENT.

 


ARTICLE IV -REGULATORY MATTERS


 


4.1.                              REGULATORY FILINGS.


 


4.1.1.                     FOR ANY GIVEN LICENSED COMPOUND, SUBJECT TO
SECTION 2.4.3, UNTIL SUCH TIME AS DEVELOPMENT RESPONSIBILITY IS TRANSFERRED TO
ROCHE PURSUANT TO SECTION 2.7.1, (I) SYNTA SHALL BE RESPONSIBLE FOR PREPARING,
FILING AND MAINTAINING (A) THE IND IN ITS OWN NAME WITH RESPECT TO SUCH LICENSED
COMPOUND AND (B) ANY OTHER REGULATORY FILINGS IN ITS OWN NAME THAT ARE REQUIRED
IN CONNECTION WITH THE CLINICAL DEVELOPMENT OF SUCH LICENSED COMPOUND;
(II) ROCHE SHALL PROVIDE SYNTA WITH ALL REASONABLE ASSISTANCE WITH RESPECT TO
SUCH FILINGS AND THE CONDUCT OF PRECLINICAL OR CLINICAL DEVELOPMENT ACTIVITIES
LEADING UP TO SUCH FILINGS IN ACCORDANCE WITH THE RELEVANT DEVELOPMENT PLAN;
(III) SYNTA SHALL OWN AND MAINTAIN ALL SUCH REGULATORY FILINGS FOR SUCH LICENSED
COMPOUNDS; AND (IV) ROCHE SHALL HAVE A RIGHT OF REFERENCE OR USE TO SUCH
REGULATORY FILINGS TO THE EXTENT NECESSARY FOR THE CONDUCT OF ROCHE’S
DEVELOPMENT ACTIVITIES UNDER THIS AGREEMENT.


 


4.1.2.                     EXCEPT AS PROVIDED IN SECTION 4.1.1, ROCHE SHALL OWN,
AND BE RESPONSIBLE FOR PREPARING, FILING, OBTAINING OR MAINTAINING, ALL
REGULATORY FILINGS AND REGULATORY


 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.


 


25

--------------------------------------------------------------------------------


 


APPROVALS RELATING TO LICENSED COMPOUNDS AND LICENSED PRODUCTS IN THE FIELD IN
THE TERRITORY.  SYNTA SHALL HAVE A RIGHT OF REFERENCE OR USE TO SUCH REGULATORY
FILINGS TO THE EXTENT NECESSARY FOR THE CONDUCT OF SYNTA’S DEVELOPMENT
ACTIVITIES UNDER THIS AGREEMENT.


 


4.2.                              COMMUNICATIONS WITH REGULATORY AUTHORITIES.


 


4.2.1.                     ROCHE SHALL KEEP SYNTA  INFORMED ON AN ONGOING BASIS
THROUGH THE JRDC OR JSC REGARDING ITS (OR ITS AFFILIATE’S OR SUBLICENSEE’S)
REGULATORY STRATEGY, PLANNED REGULATORY SUBMISSIONS AND MATERIAL COMMUNICATIONS
WITH REGULATORY AUTHORITIES IN MAJOR MARKETS WITH RESPECT TO ALL LICENSED
COMPOUNDS AND LICENSED PRODUCTS.  IF, AND TO THE EXTENT SYNTA IS RESPONSIBLE FOR
THE FILING OF THE IND AND OTHER REGULATORY FILINGS WITH RESPECT TO A LICENSED
COMPOUND PURSUANT TO SECTION 4.1.1, THEN THE OBLIGATIONS OF ROCHE SET FORTH IN
SECTIONS 4.2.1 ABOVE SHALL APPLY TO SYNTA, MUTATIS MUTANDIS UNTIL SUCH TIME AS
DEVELOPMENT RESPONSIBILITY IS TRANSFERRED TO ROCHE PURSUANT TO SECTION 2.7.1,
EXCEPT THAT SUCH OBLIGATIONS SHALL APPLY WITH REGARD TO ALL COUNTRIES OF THE
TERRITORY AS OPPOSED TO JUST THE MAJOR MARKETS.


 


4.2.2.                     IN ADDITION, ROCHE SHALL PROVIDE SYNTA WITH
REASONABLE ADVANCE NOTICE OF ANY MATERIAL MEETING OR SUBSTANTIVE TELEPHONE
CONFERENCE WITH THE FDA, MHLW OR EMEA RELATING TO ANY LICENSED COMPOUND OR
LICENSED PRODUCT.  SYNTA SHALL HAVE THE RIGHT TO ATTEND AND OBSERVE (BUT NOT
PARTICIPATE ACTIVELY IN) ANY SUCH MATERIAL MEETING OR MATERIAL CONFERENCE CALL
WITH THE FDA REGARDING ANY LICENSED COMPOUND OR LICENSED PRODUCT UNDER
DEVELOPMENT BY ROCHE (OR BY ITS AFFILIATES OR SUBLICENSEES).  IN ADDITION, ROCHE
SHALL PROMPTLY PROVIDE SYNTA WITH A COPY OF ALL MATERIAL CORRESPONDENCE THAT
ROCHE (OR ITS AFFILIATE OR SUBLICENSEE) RECEIVES FROM, OR SUBMITS TO, ANY
REGULATORY AUTHORITY IN THE MAJOR MARKETS (INCLUDING CONTACT REPORTS CONCERNING
CONVERSATIONS OR SUBSTANTIVE MEETINGS, CONTACT REPORTS OF ALL REGULATORY
AUTHORITY INTERACTIONS CONCERNING CONVERSATIONS OR SUBSTANTIVE MEETINGS, ALL IND
ANNUAL REPORTS (INCLUDING ANY EQUIVALENT FILINGS OUTSIDE THE US), AND COVER
LETTERS OF ALL AGENCY SUBMISSIONS, IT BEING UNDERSTOOD THAT SYNTA MAY REQUEST,
AND SHALL THEN RECEIVE, COPIES OF ALL ATTACHMENTS TO ANY SUCH COVER LETTERS)
RELATING TO ANY LICENSED COMPOUND OR LICENSED PRODUCT.  ROCHE SHALL ALSO PROVIDE
SYNTA WITH ANY MEETING MINUTES THAT REFLECT MATERIAL COMMUNICATIONS WITH ANY
REGULATORY AUTHORITY IN THE MAJOR MARKETS REGARDING A LICENSED COMPOUND OR
LICENSED PRODUCT.


 


4.2.3.                     NOTWITHSTANDING THE FOREGOING, IF, AND TO THE EXTENT
SYNTA IS RESPONSIBLE FOR THE FILING OF THE IND AND OTHER REGULATORY FILINGS WITH
RESPECT TO A LICENSED COMPOUND PURSUANT TO SECTION 4.1.1, THE RIGHTS AND
OBLIGATIONS OF ROCHE SET FORTH IN SECTIONS 4.2.2 ABOVE SHALL APPLY TO SYNTA,
MUTATIS MUTANDIS UNTIL SUCH TIME AS DEVELOPMENT RESPONSIBILITY IS TRANSFERRED TO
ROCHE PURSUANT TO SECTION 2.7.1.


 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

 

26

--------------------------------------------------------------------------------


 


4.3.                              PHARMACOVIGILANCE.  THE PARTIES AGREE THAT
THEY WILL EXECUTE A SEPARATE PHARMACOVIGILANCE AGREEMENT, IF LEGALLY REQUIRED,
SPECIFYING THE PROCEDURES AND TIMEFRAMES FOR COMPLIANCE WITH THE APPLICABLE LAWS
PERTAINING TO SAFETY REPORTING OF ANY LICENSED COMPOUND OR LICENSED PRODUCT AND
ITS RELATED ACTIVITIES.  SHOULD THE PARTIES DETERMINE THAT IT IS APPROPRIATE TO
EXECUTE SUCH A PHARMACOVIGILANCE AGREEMENT, THEY SHALL DO SO WITHIN A REASONABLE
PERIOD OF TIME FOLLOWING THE EFFECTIVE DATE, BUT NO LATER THAN INITIATION OF
CLINICAL ACTIVITIES BY ROCHE.


 


ARTICLE V - COMMERCIALIZATION; CO-PROMOTION


 


5.1.                              GENERAL.  SUBJECT TO SYNTA’S CO-PROMOTION
OPTION AND THE OTHER TERMS AND CONDITIONS OF THIS AGREEMENT, ROCHE WILL HAVE
SOLE RESPONSIBILITY FOR THE COMMERCIALIZATION OF LICENSED PRODUCTS IN THE FIELD
IN THE TERRITORY, INCLUDING ALL COSTS AND EXPENSES RELATING THERETO.


 


5.2.                              COMMERCIALIZATION SUMMARY.  WITH RESPECT TO
EACH LICENSED PRODUCT DEVELOPED PURSUANT TO THIS AGREEMENT, COMMENCING WITH THE
CALENDAR YEAR IN WHICH AN APPLICATION FOR REGULATORY APPROVAL IS FIRST FILED
WITH RESPECT TO EACH SUCH LICENSED PRODUCT, AND FOR EACH SUBSEQUENT CALENDAR
YEAR DURING NEXT [***] ([***]) YEARS, ROCHE SHALL PROVIDE SYNTA, THROUGH THE JSC
(IF THE JSC REMAINS IN PLACE), FOR ITS REVIEW AND COMMENT, A WRITTEN SUMMARY OF
THE COMMERCIALIZATION ACTIVITIES CONDUCTED IN THE MAJOR MARKETS OTHER THAN JAPAN
DURING THE PRIOR YEAR AND PLANNED TO BE CONDUCTED IN SUCH UPCOMING YEAR BY OR ON
BEHALF OF ROCHE AND ITS AFFILIATES AND SUBLICENSEES WITH RESPECT TO SUCH
LICENSED PRODUCT IN SUCH COUNTRIES.  ROCHE SHALL CONSIDER IN GOOD FAITH THE
REASONABLE SUGGESTIONS AND COMMENTS OF SYNTA WITH RESPECT TO SUCH SUMMARY.


 


5.3.                              CO-PROMOTION.  UPON ROCHE’S DECISION TO FILE
AN APPLICATION FOR REGULATORY APPROVAL IN THE UNITED STATES OF A LICENSED
PRODUCT FOR ANY INDICATION OTHER THAN RHEUMATOID ARTHRITIS (WHICH DECISION IS
EXPECTED TO OCCUR AT LEAST [***] ([***]) [***] PRIOR TO FILING ANY SUCH
APPLICATION) (SUCH DECISION, THE “COMMERCIALIZATION DECISION”), ROCHE SHALL
NOTIFY SYNTA IN WRITING WITHIN TWENTY (20) BUSINESS DAYS THEREOF.  FOR CLARITY,
SUCH OBLIGATION OF ROCHE TO NOTIFY SYNTA OF ANY COMMERCIALIZATION DECISION SHALL
APPLY TO ALL LICENSED PRODUCTS WITH RESPECT TO WHICH THE COMMERCIALIZATION
DECISION IS MADE.  ON A LICENSED PRODUCT-BY-LICENSED PRODUCT BASIS, SYNTA SHALL
HAVE THE RIGHT TO PARTICIPATE IN THE CO-PROMOTION OF ANY LICENSED PRODUCT IN THE
UNITED STATES FOR THE APPLICABLE INDICATION (THE “CO-PROMOTION OPTION”).  SYNTA
MAY EXERCISE ITS CO-PROMOTION OPTION BY PROVIDING WRITTEN NOTICE TO ROCHE WITHIN
[***] ([***]) [***] AFTER RECEIPT OF ROCHE’S COMMERCIALIZATION DECISION NOTICE,
IN WHICH EVENT THE MINIMUM TERMS SET FORTH ON SCHEDULE 5.3 SHALL APPLY.  IF
SYNTA DOES NOT EXERCISE ITS CO-PROMOTION OPTION WITHIN SUCH [***] ([***]) [***]
PERIOD, THEN SYNTA SHALL HAVE NO FURTHER RIGHT TO ELECT TO PARTICIPATE IN THE
CO-PROMOTION OF SUCH LICENSED PRODUCT IN THE UNITED STATES FOR THE APPLICABLE
INDICATION; PROVIDED, HOWEVER, THAT THE CO-PROMOTION OPTION SHALL CONTINUE TO
APPLY TO ANY AND ALL SUBSEQUENT LICENSED PRODUCTS, AND THE FAILURE OF SYNTA TO
EXERCISE ITS CO-PROMOTION OPTION WITH RESPECT TO ANY LICENSED PRODUCT FOR ANY
INDICATION SHALL NOT PREVENT OR WAIVE SYNTA’S RIGHT TO EXERCISE ITS CO-PROMOTION
OPTION WITH RESPECT TO SUCH LICENSED PRODUCT FOR ANY OTHER INDICATION OR WITH
RESPECT TO ANY OTHER LICENSED PRODUCT.


 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.


 


27

--------------------------------------------------------------------------------


 


5.4.                              LABELING.  IN THE EVENT OF SYNTA’S
CO-PROMOTION OF ANY LICENSED PRODUCT IN ACCORDANCE WITH SECTION 5.3, ROCHE SHALL
INCLUDE ON ALL SECONDARY PACKAGING, LITERATURE, LABELS AND OTHER PRINTED MATTER
FOR LICENSED PRODUCTS USED IN CLINICAL DEVELOPMENT OR IN COMMERCIALIZATION, TO
THE EXTENT PERMITTED BY APPLICABLE LAW, THE SYNTA NAME AND LOGO SO AS TO
ACKNOWLEDGE THAT THE LICENSED PRODUCTS WERE DEVELOPED UNDER LICENSE FROM AND
TOGETHER WITH SYNTA.


 


ARTICLE VI — LICENSE GRANTS; EXCLUSIVITY


 


6.1.                              RESEARCH LICENSES.


 


6.1.1.                     SYNTA HEREBY GRANTS TO ROCHE A CO-EXCLUSIVE (WITH
SYNTA TO ENABLE SYNTA TO PERFORM ITS OBLIGATIONS UNDER THE RESEARCH PROGRAM
DURING THE RESEARCH TERM), WORLDWIDE, PAID-UP RIGHT AND LICENSE, WITHOUT THE
RIGHT TO GRANT SUBLICENSES (EXCEPT IN ACCORDANCE WITH SECTION 6.4), UNDER THE
SYNTA INTELLECTUAL PROPERTY SOLELY TO ENABLE ROCHE TO PERFORM ROCHE’S
OBLIGATIONS UNDER THE RESEARCH PROGRAM DURING THE RESEARCH TERM.


 


6.1.2.                     ROCHE HEREBY GRANTS TO SYNTA A CO-EXCLUSIVE (WITH
ROCHE TO ENABLE ROCHE TO PERFORM ITS OBLIGATIONS UNDER THE RESEARCH PROGRAM
DURING THE RESEARCH TERM), WORLDWIDE, PAID-UP RIGHT AND LICENSE, WITHOUT THE
RIGHT TO GRANT SUBLICENSES, OTHER THAN TO ITS AFFILIATES (EXCEPT IN ACCORDANCE
WITH SECTION 6.4), UNDER THE ROCHE INTELLECTUAL PROPERTY SOLELY TO ENABLE SYNTA
TO PERFORM ITS OBLIGATIONS UNDER THE RESEARCH PROGRAM DURING THE RESEARCH TERM.


 


6.2.                              DEVELOPMENT AND COMMERCIALIZATION LICENSE TO
ROCHE.  SYNTA HEREBY GRANTS TO ROCHE AN EXCLUSIVE (EVEN AS TO SYNTA), WORLDWIDE,
ROYALTY-BEARING RIGHT AND LICENSE, WITH THE RIGHT TO GRANT SUBLICENSES (SOLELY
IN ACCORDANCE WITH SECTION 6.4), UNDER THE SYNTA INTELLECTUAL PROPERTY TO
DEVELOP, MANUFACTURE, HAVE MANUFACTURED, USE, COMMERCIALIZE AND IMPORT LICENSED
COMPOUNDS AND LICENSED PRODUCTS IN THE FIELD IN THE TERRITORY, PROVIDED THAT
SYNTA SHALL RETAIN RIGHTS SUFFICIENT TO ENABLE SYNTA TO PERFORM ITS DEVELOPMENT
AND MANUFACTURING OBLIGATIONS WITH RESPECT TO LICENSED COMPOUNDS AND LICENSED
PRODUCTS HEREUNDER, AND TO PARTICIPATE IN THE CO-PROMOTION OF CO-PROMOTED
PRODUCTS PURSUANT TO SECTION 5.3.


 


6.3.                              DEVELOPMENT AND COMMERCIALIZATION LICENSE TO
SYNTA.  ROCHE HEREBY GRANTS TO SYNTA A CO-EXCLUSIVE (WITH ROCHE), WORLDWIDE,
ROYALTY-FREE RIGHT AND LICENSE, WITHOUT THE RIGHT TO GRANT SUBLICENSES (EXCEPT
IN ACCORDANCE WITH SECTION 6.4), UNDER THE ROCHE INTELLECTUAL PROPERTY TO
DEVELOP, MANUFACTURE, HAVE MANUFACTURED, USE, COMMERCIALIZE AND IMPORT LICENSED
COMPOUNDS AND LICENSED PRODUCTS IN THE FIELD IN THE TERRITORY, SOLELY TO THE
EXTENT NECESSARY TO ENABLE SYNTA TO PERFORM ITS DEVELOPMENT AND MANUFACTURING
OBLIGATIONS WITH RESPECT TO LICENSED COMPOUNDS AND LICENSED PRODUCTS HEREUNDER,
AND TO PARTICIPATE IN THE CO-PROMOTION OF CO-PROMOTED PRODUCTS PURSUANT TO
SECTION 5.3.


 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

 

28

--------------------------------------------------------------------------------



 


6.4.                              SUBLICENSING RIGHTS.


 


6.4.1.                     ROCHE SHALL HAVE THE RIGHT TO GRANT SUBLICENSES UNDER
THE RIGHTS GRANTED TO IT UNDER SECTION 6.2 TO ITS AFFILIATES (WITH THE RIGHT TO
SUBLICENSE) AND TO THIRD PARTIES (WITH NO FURTHER RIGHT TO SUBLICENSE);
PROVIDED, THAT IN THE MAJOR MARKETS ROCHE SHALL HAVE THE RIGHT TO GRANT
SUBLICENSES UNDER THE RIGHTS GRANTED TO IT UNDER SECTION 6.2 TO THIRD PARTIES
ONLY UPON PRIOR WRITTEN CONSENT OF SYNTA, SUCH CONSENT NOT THE UNREASONABLY
WITHHELD.  ROCHE SHALL PROVIDE TO SYNTA A FULLY-EXECUTED COPY OF ANY AGREEMENT
(REDACTED AS NECESSARY TO PROTECT CONFIDENTIAL OR COMMERCIALLY SENSITIVE
INFORMATION) REFLECTING SUCH SUBLICENSE (A) PROMPTLY AFTER THE EXECUTION THEREOF
IF SUCH SUBLICENSE IMPACTS UPON ONE OR MORE OF THE MAJOR MARKETS, AND (B) UPON
REQUEST BY SYNTA IF SUCH SUBLICENSE IMPACTS UPON ANY COUNTRY OTHER THAN A MAJOR
MARKET.  IF ROCHE GRANTS A SUBLICENSE, ALL OF THE TERMS AND CONDITIONS OF THIS
AGREEMENT SHALL APPLY TO THE SUBLICENSEE TO THE SAME EXTENT AS THEY APPLY TO
ROCHE FOR ALL PURPOSES OF THIS AGREEMENT.  ROCHE ASSUMES FULL RESPONSIBILITY FOR
THE PERFORMANCE OF ALL OBLIGATIONS SO IMPOSED ON SUCH SUBLICENSEE AND WILL
ITSELF PAY AND ACCOUNT TO SYNTA FOR ALL PAYMENTS DUE UNDER THIS AGREEMENT BY
REASON OF OPERATION OF ANY SUCH SUBLICENSE.


 


6.4.2.                     SYNTA MAY NOT GRANT SUBLICENSES UNDER THE RIGHTS
GRANTED TO IT IN SECTION 6.3 WITHOUT THE PRIOR WRITTEN CONSENT OF ROCHE, EXCEPT
(A) TO SYNTA’S AFFILIATES, AND (B) TO THIRD PARTIES SOLELY TO THE EXTENT
NECESSARY TO CARRY OUT SYNTA’S RESEARCH, DEVELOPMENT OR MANUFACTURING
OBLIGATIONS.  SYNTA SHALL GUARANTEE THE PERFORMANCE OF ITS AFFILIATES AND
SUBLICENSEES WITH RESPECT TO ANY SUBLICENSE GRANTED PURSUANT TO THIS
SECTION 6.4.2.


 


6.5.                              RIGHTS RETAINED BY THE PARTIES.  ANY RIGHTS OF
SYNTA OR ROCHE, AS THE CASE MAY BE, NOT EXPRESSLY GRANTED TO THE OTHER PARTY
PURSUANT TO THIS AGREEMENT SHALL BE RETAINED BY SUCH PARTY.  WITHOUT LIMITING
THE GENERALITY OF THE FOREGOING, NO RIGHT OR LICENSE IS GRANTED TO ROCHE UNDER
THE SYNTA INTELLECTUAL PROPERTY TO DEVELOP OR COMMERCIALIZE ANY COMPOSITION THAT
IS NOT A LICENSED COMPOUND OR LICENSED PRODUCT.


 


6.6.                              EXCLUSIVITY.  EACH PARTY AGREES THAT, DURING
THE RESEARCH TERM THIS AGREEMENT SHALL SERVE AS THE EXCLUSIVE MEANS THROUGH
WHICH SUCH PARTY AND ITS AFFILIATES MAY, (I) EITHER ALONE OR IN COLLABORATION
WITH A THIRD PARTY, ENGAGE IN THE RESEARCH, DEVELOPMENT, MANUFACTURE, OR
COMMERCIALIZATION OF ANY COMPOUND WHICH SUCH PARTY OR ITS AFFILIATES KNOWS OR
BELIEVES TO BE A CRAC CHANNEL INHIBITOR, OR ANY PRODUCT CONTAINING SUCH A
COMPOUND IN THE FIELD IN THE TERRITORY, OR (II) GRANT A LICENSE TO, OR OTHERWISE
ASSIST OR CONTRACT WITH, ANY THIRD PARTY, TO RESEARCH, DEVELOP, MANUFACTURE, OR
COMMERCIALIZE ANY COMPOUND WHICH SUCH PARTY OR ITS AFFILIATES KNOWS OR BELIEVES
TO BE A CRAC CHANNEL INHIBITOR, OR ANY PRODUCT CONTAINING SUCH A COMPOUND IN THE
FIELD IN THE TERRITORY.


 


6.7.                              SECTION 365(N) OF THE BANKRUPTCY CODE.  ALL
RIGHTS AND LICENSES GRANTED PURSUANT TO ANY SECTION OF THIS AGREEMENT, INCLUDING
PURSUANT TO SECTIONS 6.1, 6.2 AND 6.3, ARE RIGHTS AND LICENSES TO “INTELLECTUAL
PROPERTY” (AS DEFINED IN SECTION 101(35A) OF TITLE 11 OF THE UNITED STATES  CODE
(THE “BANKRUPTCY CODE”)).  EACH PARTY SHALL RETAIN AND MAY FULLY EXERCISE ALL OF
ITS RIGHTS AND ELECTIONS UNDER THE BANKRUPTCY CODE.


 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

 

29

--------------------------------------------------------------------------------



 


ARTICLE VII -FINANCIAL PROVISION; AUDIT RIGHTS


 


7.1.                              INITIAL LICENSE PAYMENT.  ROCHE WILL MAKE A
NON-REFUNDABLE, NON-CREDITABLE PAYMENT TO SYNTA OF SIXTEEN MILLION DOLLARS
($16,000,000) WITHIN TEN (10) BUSINESS DAYS AFTER THE EFFECTIVE DATE AND RECEIPT
OF INVOICE FROM SYNTA.


 


7.2.                              RESEARCH FUNDING.


 


7.2.1.                     FTE FUNDING.  IN ORDER TO FUND SYNTA’S RESEARCH
ACTIVITIES HEREUNDER PERFORMED BY SYNTA FTES, ROCHE SHALL PAY TO SYNTA A TOTAL
OF NINE MILLION DOLLARS ($9,000,000), TO BE PAID IN EIGHT (8) PAYMENTS, EACH IN
THE AMOUNT OF ONE MILLION ONE HUNDRED TWENTY-FIVE THOUSAND DOLLARS ($1,125,000),
EACH SUCH PAYMENT DUE AND PAYABLE [***] ([***]) DAYS AFTER THE LATER OF (A) THE
FIRST DAY OF EACH CALENDAR QUARTER, STARTING JANUARY 1, 2009, AND (B) RECEIPT BY
ROCHE OF AN INVOICE FOR SUCH SUM.


 


7.2.2.                     THIRD PARTY COSTS.  FOR THE CALENDAR YEAR 2009, ROCHE
WILL REIMBURSE SYNTA FOR THE THIRD PARTY COSTS INCURRED BY SYNTA UNDER THE
RESEARCH PLAN, FOR WHICH THE BUDGET IS [***] DOLLARS ($[***]).  FOR THE CALENDAR
YEAR 2010, ROCHE WILL REIMBURSE SYNTA FOR SYNTA’S THIRD PARTY COSTS INCURRED
UNDER THE RESEARCH PLAN, FOR WHICH THE BUDGET IS [***] DOLLARS ($[***]).  WITHIN
THIRTY (30) DAYS FOLLOWING THE END OF EACH CALENDAR QUARTER DURING THE RESEARCH
TERM, SYNTA SHALL PROVIDE AN ACCOUNTING TO ROCHE OF THE THIRD PARTY COSTS SYNTA
ACTUALLY INCURRED UNDER THE RESEARCH PLAN DURING SUCH CALENDAR QUARTER.  ROCHE
SHALL REIMBURSE SYNTA SUCH AMOUNT UP TO THE LIMITS SET FORTH IN THIS PARAGRAPH
7.2.2, WITHIN [***] ([***]) DAYS AFTER RECEIPT OF SUCH ACCOUNTING AND AN INVOICE
FOR SUCH AMOUNT.  ANY AMOUNTS IN EXCESS OF THE LIMITS IN A GIVEN YEAR SHALL BE
THE RESPONSIBILITY OF SYNTA.


 


7.3.                              CO-PROMOTION ACTIVITIES.  IF SYNTA EXERCISES
ITS RIGHT TO PARTICIPATE IN THE CO-PROMOTION OF ONE OR MORE LICENSED PRODUCTS IN
THE UNITED STATES PURSUANT TO SECTION 5.3, THEN ROCHE SHALL REIMBURSE SYNTA FOR
COSTS OF SUCH CO-PROMOTION, AS SET FORTH ON SCHEDULE 5.3.


 


7.4.                              DEVELOPMENT EVENT PAYMENTS.  ROCHE SHALL MAKE
THE FOLLOWING NON-REFUNDABLE, NON-CREDITABLE PAYMENTS TO SYNTA UPON ACHIEVEMENT
OF ANY OF THE EVENTS SET FORTH BELOW WITH RESPECT TO ANY LICENSED PRODUCT:

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

 

30

--------------------------------------------------------------------------------

 

 

 

Payment
(US$ millions)

 

Development Event

 

First Indication
to Achieve the
Relevant
Development
Event

 

Second
Indication to
Achieve the
Relevant
Development
Event

 

Third Indication
to Achieve the
Relevant
Development
Event

 

(a)

Initiation of GLP Toxicology Study

 

$

[***]

 

n/a

 

n/a

 

(b)

Filing of an IND anywhere in the world

 

$

[***]

 

n/a

 

n/a

 

(c)

Initiation of a Phase 2a Clinical Trial

 

$

[***]

 

$

[***]

 

$

[***]

 

(d)

Initiation of a Phase 2b Clinical Trial

 

$

[***]

 

$

[***]

 

$

[***]

 

(e)

Initiation of a Phase 3 Clinical Trial

 

$

[***]

 

$

[***]

 

$

[***]

 

(f)

Filing of an NDA in the United States

 

$

[***]

 

$

[***]

 

$

[***]

 

(g)

Filing of an NDA in any Major EU Country (or with the EMEA)

 

$

[***]

 

$

[***]

 

$

[***]

 

(h)

Filing of an NDA in Japan

 

$

[***]

 

$

[***]

 

$

[***]

 

(i)

Regulatory Approval in the United States

 

$

[***]

 

$

[***]

 

$

[***]

 

(j)

Regulatory Approval in a Major EU Country (or by the EMEA)

 

$

[***]

 

$

[***]

 

$

[***]

 

(k)

Regulatory Approval in Japan

 

$

[***]

 

$

[***]

 

$

[***]

 

 

Each of the event payment amounts set forth in the table above shall be paid
(i) as set forth above upon the first occurrence of such event, and (ii) at
fifty percent (50%) of the amount

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

 

31

--------------------------------------------------------------------------------


 

set forth above with respect to each of the second and third occurrences of such
event by another Licensed Product.

 

For the sake of clarity (A) the same Indication need not achieve each
development event in a column (Example 1 below); (B) the same Licensed Product
need not achieve each development event in a row (Example 2 below); and (C) no
payment shall be made with respect to the occurrence of an event for which a
payment had been made with respect to the prior occurrence of the same event
with the same Licensed Product for the same Indication (Example 3 below).  By
way of example,

 

·                  Example 1:  If the first Initiation of a Phase 2a Clinical
Trial is for Licensed Product A in Indication rheumatoid arthritis, $[***] will
be due (row (c), first column times 100%).  If the second Initiation of a Phase
2a Clinical Trial is for Licensed Product A in Indication asthma, $[***] will be
due (row (c), second column times 100%).  If the third Initiation of a Phase 2a
Clinical Trial is for Licensed Product B in Indication asthma, $[***] will be
due (row (c), first column times 50%).

 

·                  Example 2:  If the first Initiation of a Phase 2a Clinical
Trial is for Licensed Product A in Indication rheumatoid arthritis, $[***] will
be due (row (c), first column times 100%).  If the second Initiation of a Phase
2a Clinical Trial is for Licensed Product B in Indication rheumatoid arthritis,
$[***] will be due (row (c), first column times 50%).  If the third Initiation
of a Phase 2a Clinical Trial is for Licensed Product B in Indication asthma,
$[***] will be due (row (c), second column times 100%).

 

·                  Example 3:  If the first Initiation of a Phase 2a Clinical
Trial is for Licensed Product A in Indication rheumatoid arthritis, $[***] will
be due (row (c), first column times 100%).  If the second (or subsequent)
Initiation of a Phase 2a Clinical Trial is for Licensed Product A in Indication
rheumatoid arthritis, no milestone payment shall be due with respect to such
Initiation.

 

On a Licensed Product-by-Licensed Product basis, the achievement of a
development event in any of rows (f) through (k) shall result in a simultaneous
obligation to pay all payments in rows (a) through (e) that had not been
previously paid and which are in the same column as the payment then to be
made.  On a Licensed Product-by-Licensed Product basis, and a country-by-country
or regional basis, the achievement of a development event in any of rows
(i) through (k) shall result in a simultaneous obligation to pay the relevant
earlier milestone in rows (f) through (h), as applicable, that had not
previously been paid and which are in the same column as the payment then to be
made.

 

Upon achievement by or on behalf of ROCHE, its Affiliates or Sublicensees of any
of the foregoing development events, ROCHE shall promptly (but in no event more
than ten (10) Business Days following achievement thereof) notify SYNTA and
shall pay to SYNTA all

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

 

32

--------------------------------------------------------------------------------


 

corresponding development event payments within [***] ([***]) days after
occurrence of the applicable event and receipt of an invoice from SYNTA.

 

If SYNTA is the Party that achieves any of the development events set forth
above, SYNTA shall provide notice to ROCHE promptly upon achievement of each
such development event and shall deliver to ROCHE an invoice for such event. 
ROCHE shall pay the applicable development event payment within [***] ([***])
days of receipt of invoice therefor.

 


7.5.                              SALES EVENT PAYMENTS.  IN ADDITION TO ALL
OTHER AMOUNTS PAYABLE UNDER THIS AGREEMENT, ROCHE SHALL MAKE THE FOLLOWING
NON-REFUNDABLE, NON-CREDITABLE PAYMENTS TO SYNTA BASED ON AGGREGATE WORLDWIDE
ANNUAL (ON A CALENDAR YEAR BASIS) NET SALES, ON A LICENSED PRODUCT-BY-LICENSED
PRODUCT BASIS FOR UP TO THREE (3) LICENSED PRODUCTS, UPON THE FIRST ACHIEVEMENT
OF THE EVENTS SET FORTH BELOW BY EACH OF SUCH LICENSED PRODUCTS:

 

Sales Event

 

Payments
(in US$ millions)

 

(a)

Aggregate worldwide annual Net Sales of such Licensed Product reaches or exceeds
$[***] (> $[***])

 

$

[***]

 

(b)

Aggregate worldwide annual Net Sales of such Licensed Product reaches or exceeds
$[***] (> $[***])

 

$

[***]

 

(c)

Aggregate worldwide annual Net Sales of such Licensed Product reaches or exceeds
$[***] (> $[***])

 

$

[***]

 

(d)

Aggregate worldwide annual Net Sales of such Licensed Product reaches or exceeds
$[***] (> $[***])

 

$

[***]

 

 

For purposes of clarity, the sales event payments set forth in this Section 7.5
shall be paid only once for each Licensed Product, upon the first achievement of
the applicable sales event.

 

Upon achievement by ROCHE, its Affiliates, Sublicensees or ROCHE Entities of any
of the foregoing sales events, ROCHE shall promptly (but in no event more than
thirty (30) days following achievement thereof) notify SYNTA and shall pay to
SYNTA the corresponding sales event payment within [***] ([***]) days after
occurrence of the applicable event and receipt of an invoice from SYNTA.

 


7.6.                              LICENSED PRODUCT ROYALTIES.


 


7.6.1.                     ROCHE SHALL PAY TO SYNTA ROYALTIES ON THE AGGREGATE
WORLDWIDE ANNUAL (ON A CALENDAR YEAR BASIS) NET SALES OF EACH LICENSED PRODUCT
IN THE TERRITORY, ON A LICENSED PRODUCT-BY-LICENSED PRODUCT BASIS, AS FOLLOWS:


 


PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO THE COMPANY’S APPLICATION REQUESTING
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934,
AS AMENDED.

 

33

--------------------------------------------------------------------------------


 

Aggregate Worldwide Annual Net Sales of Licensed Product

 

Royalty Rate

 

(i)

First $[***]

 

[***]

%

(ii)

Portion above $[***] and up to and including $[***]

 

[***]

%

(iii)

Portion above $[***] and up to and including $[***]

 

[***]

%

(iv)

Portion above $[***]

 

[***]

%


 


7.6.2.                     APPLICABILITY OF ROYALTY RATES TO NET SALES IN THE
TERRITORY.  ROYALTIES PAYABLE PURSUANT TO THIS SECTION 7.6 SHALL BE PAID AT THE
RATE APPLICABLE TO THE PORTION OF NET SALES WITHIN EACH OF THE NET SALES LEVELS
DURING THE APPLICABLE CALENDAR YEAR FOR SUCH LICENSED PRODUCT.  FOR EXAMPLE, IF,
DURING A CALENDAR YEAR, AGGREGATE WORLDWIDE ANNUAL NET SALES OF A PARTICULAR
LICENSED PRODUCT WERE EQUAL TO $[***], THEN THE ROYALTIES PAYABLE BY ROCHE WOULD
BE CALCULATED BY ADDING (I) THE ROYALTIES WITH RESPECT TO THE FIRST $[***] AT
THE FIRST-LEVEL PERCENTAGE OF [***] PERCENT ([***]%) ($[***]), AND (II) THE
ROYALTIES WITH RESPECT TO THE NEXT $[***] AT THE SECOND-LEVEL PERCENTAGE OF
[***] PERCENT ([***]%) ($[***]), FOR A TOTAL ROYALTY OF $[***].


 


7.6.3.                     ROYALTY TERM AND ADJUSTMENTS.


 

(A)                                                          ROCHE’S ROYALTY
OBLIGATIONS TO SYNTA PURSUANT TO THIS SECTION 7.6 SHALL COMMENCE ON A
COUNTRY-BY-COUNTRY AND LICENSED PRODUCT-BY-LICENSED PRODUCT BASIS ON THE FIRST
COMMERCIAL SALE IN SUCH COUNTRY OF SUCH LICENSED PRODUCT AND SHALL EXPIRE ON A
COUNTRY-BY-COUNTRY BASIS AND LICENSED PRODUCT-BY-LICENSED PRODUCT BASIS ON THE
LATER OF: (A) THE EXPIRATION OF THE LAST VALID CLAIM OF THE SYNTA PATENT RIGHTS,
ROCHE PATENT RIGHTS AND JOINT PATENT RIGHTS COVERING SUCH LICENSED PRODUCT IN
SUCH COUNTRY, OR (B) THE [***] ([***]) ANNIVERSARY OF THE DATE OF THE FIRST
COMMERCIAL SALE OF SUCH LICENSED PRODUCT IN SUCH COUNTRY BY OR ON BEHALF OF
ROCHE OR ANY OF ITS AFFILIATES OR SUBLICENSEES TO A THIRD PARTY WHO IS NOT A
SUBLICENSEE (THE “ROYALTY TERM”).  THEREAFTER, THE LICENSES GRANTED TO ROCHE
SHALL BE FULLY PAID-UP, ROYALTY-FREE AND NON-EXCLUSIVE WITH RESPECT TO SUCH
LICENSED PRODUCT IN SUCH COUNTRY, ON A LICENSED PRODUCT-BY-LICENSED PRODUCT AND
COUNTRY-BY-COUNTRY BASIS.

 

(B)                                                         NOTWITHSTANDING THE
FOREGOING, THE ROYALTY RATE APPLICABLE TO SUCH LICENSED PRODUCT SOLD IN ANY
COUNTRY IN THE TERRITORY SHALL BE REDUCED TO [***] PERCENT ([***]%) OF THE RATE
OTHERWISE PAYABLE PURSUANT TO SECTION 7.6.1 ABOVE DURING ANY PORTION OF THE
ROYALTY TERM WHEN THERE IS NO VALID CLAIM OF THE SYNTA PATENT RIGHTS, ROCHE
PATENT RIGHTS OR JOINT PATENT RIGHTS COVERING SUCH LICENSED PRODUCT IN SUCH
COUNTRY; PROVIDED THAT SUCH REDUCTION SHALL NOT APPLY IF THE LICENSED PRODUCT IS
ENTITLED TO MARKETING EXCLUSIVITY  IN SUCH COUNTRY AND THERE IS NO GENERIC
PRODUCT ON THE MARKET IN SUCH COUNTRY.

 


7.6.4.                     ROYALTY ADJUSTMENT IN CASE OF GENERIC COMPETITION. 
IF, DURING A GIVEN CALENDAR QUARTER THERE IS GENERIC COMPETITION WITH RESPECT TO
A PARTICULAR LICENSED PRODUCT IN A COUNTRY OF THE TERRITORY, THEN THE ROYALTIES
ON NET SALES OF THE AFFECTED LICENSED PRODUCT PAYABLE

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

 

34

--------------------------------------------------------------------------------



 


PURSUANT TO THIS SECTION 7.6 IN SUCH COUNTRY FOR SUCH CALENDAR QUARTER SHALL BE
REDUCED BY [***] PERCENT ([***]%) OF THE AMOUNTS OTHERWISE PAYABLE PURSUANT TO
SECTION 7.6.1.  FOR CLARITY, THE DETERMINATION OF WHETHER THERE IS GENERIC
COMPETITION WITH RESPECT TO A PARTICULAR LICENSED PRODUCT IN A COUNTRY AND, IF
SO, THE MARKET SHARE OF SUCH GENERIC PRODUCT(S) IN SUCH COUNTRY, SHALL BE MADE
ON A CALENDAR QUARTER-BY-CALENDAR QUARTER BASIS.  FOR EXAMPLE, IF WITH RESPECT
TO A PARTICULAR LICENSED PRODUCT IN A COUNTRY THERE IS GENERIC COMPETITION WITH
RESPECT TO SUCH LICENSED PRODUCT IN A CALENDAR QUARTER THEN THE APPLICABLE
ROYALTY REDUCTIONS SET FORTH IN THIS SECTION 7.6.4 SHALL APPLY FOR SUCH CALENDAR
QUARTER, AND IF, WITH RESPECT TO THE SAME LICENSED PRODUCT IN THE SAME COUNTRY
THERE IS NO GENERIC COMPETITION DURING ANY SUBSEQUENT CALENDAR QUARTER, THEN THE
ROYALTY REDUCTIONS SET FORTH IN THIS SECTION 7.6.4 SHALL NOT BE APPLICABLE IN
ANY SUCH SUBSEQUENT CALENDAR QUARTER.  NOTWITHSTANDING ANY OF THE FOREGOING, IF
BOTH DEDUCTIONS UNDER SECTION 7.6.3 AND THIS SECTION 7.6.4 APPLY FOR A LICENSED
PRODUCT IN A GIVEN COUNTRY, THEN ROCHE MAY APPLY ONLY ONE OF THE TWO DEDUCTIONS
FOR SUCH LICENSED PRODUCT IN SUCH COUNTRY.


 


7.6.5.                     THIRD PARTY PAYMENTS.  ROCHE SHALL BE RESPONSIBLE FOR
OBTAINING, AND PAYING OR HAVING PAID ANY CONSIDERATION OWED TO ANY THIRD PARTY
TO LICENSE OR OTHERWISE SECURE AND MAINTAIN, THIRD PARTY PATENT RIGHTS NECESSARY
TO MANUFACTURE OR SELL LICENSED PRODUCTS IN THE FIELD IN THE TERRITORY.  ROCHE
SHALL HAVE THE RIGHT TO DEDUCT A MAXIMUM OF [***] PERCENT ([***]%) OF SUCH
ROYALTIES ACTUALLY PAID TO SUCH THIRD PARTY WITH RESPECT TO SUCH LICENSE TO
PERMIT THE MANUFACTURE OR SALE OF LICENSED PRODUCT(S) IN THE FIELD IN A
COUNTRY(IES), FROM ROYALTY PAYMENTS OTHERWISE DUE AND PAYABLE BY ROCHE TO SYNTA
UNDER THIS AGREEMENT WITH RESPECT TO SUCH LICENSED PRODUCT(S) IN SUCH
COUNTRY(IES), ON A LICENSED PRODUCT-BY-LICENSED PRODUCT AND COUNTRY-BY-COUNTRY
BASIS; PROVIDED, HOWEVER, THAT (I) IN NO EVENT SHALL THE DEDUCTION PERMITTED BY
THIS SECTION 7.6.5 REDUCE THE ROYALTIES PAYABLE TO SYNTA WITH RESPECT TO ANY
SUCH LICENSED PRODUCT(S) IN SUCH COUNTRY(IES) TO LESS THAN [***] PERCENT
([***]%) OF THE ROYALTIES OTHERWISE DUE AFTER ANY DEDUCTION PURSUANT TO
SECTION 7.6.3 OR 7.6.4.


 


7.6.6.                     LIMITATION ON AGGREGATE DEDUCTION.  IN NO EVENT SHALL
THE DEDUCTIONS PERMITTED BY SECTIONS 7.6.3, 7.6.4 AND THIS 7.6.5, IN THE
AGGREGATE, REDUCE THE ROYALTIES PAYABLE TO SYNTA WITH RESPECT TO ANY SUCH
LICENSED PRODUCT(S) IN SUCH COUNTRY(IES) TO LESS THAN [***] PERCENT ([***]%) OF
THE ROYALTIES OTHERWISE DUE FOR SUCH LICENSED PRODUCT(S) IN SUCH COUNTRY(IES)
PURSUANT TO SECTION 7.6.1, ON A LICENSED PRODUCT-BY-LICENSED PRODUCT AND
COUNTRY-BY-COUNTRY BASIS.


 


7.7.                              ACCOUNTING AND REPORTING.


 


7.7.1.                     TIMING OF PAYMENTS.  ROCHE SHALL CALCULATE ROYALTIES
ON NET SALES QUARTERLY AS OF MARCH 31, JUNE 30, SEPTEMBER 30 AND DECEMBER 31
(EACH BEING THE LAST DAY OF AN “ACCOUNTING PERIOD”) AND SHALL PAY ROYALTIES ON
NET SALES WITHIN [***] ([***]) DAYS AFTER THE END OF EACH ACCOUNTING PERIOD IN
WHICH SUCH NET SALES OCCUR.


 


7.7.2.                     LATE PAYMENT.  ANY PAYMENT UNDER THIS AGREEMENT THAT
IS NOT PAID ON OR BEFORE THE DATE SUCH PAYMENT IS DUE SHALL BEAR INTEREST, TO
THE EXTENT PERMITTED BY APPLICABLE LAW, AT [***] ABOVE THE AVERAGE ONE-MONTH
LONDON INTERBANK OFFERED RATE (LIBOR), AS REPORTED BY REUTERS FOR TIME TO TIME,
CALCULATED ON THE NUMBER OF DAYS SUCH PAYMENT IS OVERDUE.  IN ADDITION,


 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

 

35

--------------------------------------------------------------------------------



 


ROCHE SHALL REIMBURSE SYNTA FOR ALL COSTS AND EXPENSES, INCLUDING ATTORNEYS’
FEES AND LEGAL EXPENSES, INCURRED IN THE COLLECTION OF LATE PAYMENTS,
PROVIDED THAT THE FOREGOING SHALL NOT APPLY WITH RESPECT TO PAYMENTS DISPUTED IN
GOOD FAITH BY ROCHE UNLESS SYNTA IS SUCCESSFUL IN SUCH DISPUTE OR ROCHE CEASES
TO DISPUTE SUCH PAYMENTS.


 


7.7.3.                     METHOD OF PAYMENT.  ROYALTIES ON NET SALES AND ALL
OTHER AMOUNTS PAYABLE BY ROCHE HEREUNDER SHALL BE PAID BY OR ON BEHALF OF ROCHE
IN U.S. DOLLARS.  ALL PAYMENTS DUE TO SYNTA HEREUNDER SHALL BE MADE DIRECTLY
FROM AN ACCOUNT LOCATED IN EITHER (AT ROCHE’S OPTION) THE UNITED STATES OR
SWITZERLAND TO ACCOUNT(S) DESIGNATED BY SYNTA.


 


7.7.4.                     CURRENCY CONVERSION.  WHENEVER CALCULATING ROYALTIES
REQUIRES CONVERSION FROM ANY CURRENCY, ROCHE SHALL MAKE SUCH CONVERSION AS
FOLLOWS:


 

(A)                                                          WHEN CALCULATING
THE NET SALES FOR COUNTRIES OTHER THAN THE UNITED STATES, ROCHE SHALL CONVERT
THE AMOUNT OF SUCH SALES IN CURRENCIES OTHER THAN SWISS FRANCS INTO SWISS FRANCS
USING ROCHE’S THEN CURRENT STANDARD PRACTICES ACTUALLY USED ON A CONSISTENT
BASIS IN PREPARING ITS AUDITED FINANCIAL STATEMENTS.

 

(B)                                                         UPON CONVERTING THE
AMOUNT OF ADJUSTED GROSS SALES INTO SWISS FRANCS, ROCHE SHALL CONVERT INTO US
DOLLARS (OR OTHER CURRENCY), USING THE QUARTERLY AVERAGE RATE (CURRENTLY
REUTERS) AT THE LAST WORKING DAY FOR THE APPLICABLE PERIOD.

 


7.7.5.                     REPORTING.  WITH EACH PAYMENT ROCHE SHALL PROVIDE
SYNTA IN WRITING FOR THE RELEVANT CALENDAR QUARTER ON A LICENSED
PRODUCT-BY-LICENSED PRODUCT BASIS THE FOLLOWING INFORMATION WITH RESPECT TO EACH
OF THE FOLLOWING TERRITORIES:  (1) THE UNITED STATES, (2) THE MAJOR MARKETS
(OTHER THAN THE UNITED STATES) AND CANADA, AND (3) ALL TERRITORIES OTHER THAN
THOSE SET FORTH IN THE FOREGOING CLAUSE (1) AND (2):


 

(A)                                                          NET SALES AND
ADJUSTED GROSS SALES;

 

(B)                                                         ADJUSTMENTS MADE
PURSUANT TO SECTION 7.6; AND

 

(C)                                                          TOTAL ROYALTY
PAYABLE TO SYNTA.

 

The report for the fourth Calendar Quarter shall include a list of all countries
in which a Licensed Product is sold in the Territory for the applicable calendar
year.

 


7.7.6.                     UNITED STATES DOLLARS.  ALL DOLLAR ($) AMOUNTS
SPECIFIED IN THIS AGREEMENT ARE UNITED STATES DOLLAR AMOUNTS.


 


7.7.7.                     NONREFUNDABLE.  ALL PAYMENTS MADE BY ROCHE TO SYNTA
UNDER THIS AGREEMENT SHALL BE NON-REFUNDABLE AND NON-CREDITABLE, EXCEPT AS
EXPRESSLY SET FORTH IN SECTIONS 2.5.2(F), 2.5.4 AND 7.9.2.


 


7.8.                              TAXES.  ANY TAX REQUIRED TO BE WITHHELD BY
ROCHE UNDER THE LAWS OF ANY COUNTRY FOR THE ACCOUNT OF SYNTA SHALL BE PROMPTLY
PAID BY ROCHE FOR AND ON BEHALF OF


 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

 

36

--------------------------------------------------------------------------------


 


SYNTA TO THE APPROPRIATE GOVERNMENT AUTHORITY, AND ROCHE SHALL FURNISH SYNTA
WITH PROOF OF PAYMENT OF SUCH TAX.  ANY SUCH TAX ACTUALLY PAID ON SYNTA’S BEHALF
SHALL BE DEDUCTED FROM ROYALTY PAYMENTS DUE TO SYNTA HEREUNDER.  ROCHE SHALL
ASSIST SYNTA IN MINIMIZING THE WITHHOLDING TAXES APPLICABLE TO ANY PAYMENT MADE
BY ROCHE AND IN CLAIMING TAX REFUNDS AT SYNTA’S REQUEST.


 


7.9.                              AUDITING.


 


7.9.1.                     AUDIT RIGHTS.


 

(A)                                                          ROCHE SHALL KEEP,
AND SHALL REQUIRE ITS AFFILIATES AND SUBLICENSEES TO KEEP, FOR [***] ([***])
YEARS, FULL, TRUE AND ACCURATE BOOKS OF ACCOUNT CONTAINING ALL PARTICULARS THAT
MAY BE NECESSARY FOR THE PURPOSE OF CALCULATING ALL ROYALTIES AND ALL OTHER
AMOUNTS PAYABLE UNDER THIS AGREEMENT.  SUCH BOOKS OF ACCOUNTS SHALL BE KEPT AT
ROCHE’S OR THE RELEVANT AFFILIATE’S OR SUBLICENSEE’S PRINCIPAL PLACE OF
BUSINESS. AT THE EXPENSE OF SYNTA, SYNTA HAS THE RIGHT TO ENGAGE AN INDEPENDENT,
CERTIFIED PUBLIC ACCOUNTANT REASONABLY ACCEPTABLE TO BOTH PARTIES TO PERFORM, ON
BEHALF OF SYNTA, AN AUDIT OF SUCH BOOKS AND RECORDS OF ROCHE AND ITS AFFILIATES
AND SUBLICENSEES, THAT ARE DEEMED NECESSARY BY SUCH ACCOUNTANT TO REPORT ON NET
SALES OF LICENSED PRODUCTS FOR THE PERIOD OR PERIODS REQUESTED BY SYNTA AND THE
CORRECTNESS OF ANY REPORT OR PAYMENTS MADE UNDER THIS AGREEMENT.  SUCH
ACCOUNTANT SHALL NOT HAVE THE AUTHORITY TO INTERPRET THIS AGREEMENT.

 

(B)                                                         UPON TIMELY REQUEST
AND AT LEAST [***] ([***]) DAYS PRIOR WRITTEN NOTICE FROM SYNTA, SUCH AUDIT
SHALL BE CONDUCTED IN THE COUNTRIES SPECIFICALLY REQUESTED BY SYNTA, DURING
REGULAR BUSINESS HOURS IN SUCH A MANNER AS TO NOT UNNECESSARILY INTERFERE WITH
ROCHE’S NORMAL BUSINESS ACTIVITIES, AND SHALL BE LIMITED TO RESULTS IN THE [***]
([***]) CALENDAR YEARS PRIOR TO AUDIT NOTIFICATION.

 

(C)                                                          SUCH AUDIT SHALL
NOT BE PERFORMED MORE FREQUENTLY THAN ONCE PER CALENDAR YEAR NOR MORE FREQUENTLY
THAN ONCE WITH RESPECT TO RECORDS COVERING ANY SPECIFIC PERIOD OF TIME.

 

(D)                                                         ALL INFORMATION,
DATA AND DOCUMENTS HEREIN REFERRED TO SHALL BE USED ONLY FOR THE PURPOSE OF
VERIFYING ROYALTY STATEMENTS, SHALL BE TREATED AS ROCHE CONFIDENTIAL INFORMATION
SUBJECT TO THE OBLIGATIONS OF THIS AGREEMENT AND NEED NEITHER BE RETAINED MORE
THAN THE LONGER OF ONE (1) YEAR AFTER COMPLETION OF AN AUDIT HEREOF, IF AN AUDIT
HAS BEEN REQUESTED; NOR MORE THAN [***] ([***]) YEARS FROM THE END OF THE
CALENDAR YEAR TO WHICH EACH SHALL PERTAIN; NOR MORE THAN [***] ([***])[***]
AFTER THE DATE OF TERMINATION OF THIS AGREEMENT.

 

(E)                                                          THE FINAL AUDIT
REPORT SHALL BE SHARED BY ROCHE AND SYNTA.

 


7.9.2.                     OVER- OR UNDERPAYMENT.  IF THE AUDIT REVEALS AN
UNDERPAYMENT, ROCHE SHALL REIMBURSE SYNTA FOR THE AMOUNT OF THE UNDERPAYMENT
WITHIN [***] ([***]) DAYS WITH INTEREST AS SET FORTH IN SECTION 7.7.2.  IF THE
AUDIT REVEALS AN OVERPAYMENT, ROCHE SHALL HAVE THE RIGHT TO CREDIT THE AMOUNT OF
SUCH OVERPAYMENT AGAINST THE NEXT ROYALTY PAYMENT PAYABLE TO


 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.


 


37

--------------------------------------------------------------------------------


 


SYNTA HEREUNDER.  ROCHE SHALL PAY FOR THE AUDIT COSTS IF THE AUDIT REVEALS THAT
AN UNDERPAYMENT OF ROCHE EXCEEDS [***] PERCENT ([***]%).


 


7.9.3.                     DURATION OF AUDIT RIGHTS.  THE FAILURE OF SYNTA TO
REQUEST VERIFICATION OF ANY ROYALTY CALCULATION WITHIN THE PERIOD DURING WHICH
THE CORRESPONDING RECORDS MUST BE MAINTAINED UNDER SECTION 7.9.1 WILL BE DEEMED
ACCEPTANCE OF THE ROYALTY PAYMENTS AND REPORTS.


 


ARTICLE VIII -INTELLECTUAL PROPERTY MATTERS


 


8.1.                              KNOW-HOW.


 


8.1.1.                  OWNERSHIP.  EACH PARTY SHALL EXCLUSIVELY OWN ALL
INVENTIONS CONCEIVED OR REDUCED TO PRACTICE SOLELY BY EMPLOYEES, AGENTS AND
CONSULTANTS OF SUCH PARTY OR ITS AFFILIATES.  THE PARTIES SHALL JOINTLY OWN ALL
JOINT KNOW-HOW, INCLUDING ALL INVENTIONS CONCEIVED OR REDUCED TO PRACTICE BY ONE
OR MORE EMPLOYEES, AGENTS OR CONSULTANTS OF SYNTA OR ANY OF ITS AFFILIATES, ON
THE ONE HAND, AND ONE OR MORE EMPLOYEES, AGENTS OR CONSULTANTS OF ROCHE OR ANY
OF ITS AFFILIATES, ON THE OTHER HAND (“JOINT INVENTIONS”).  ONLY FOLLOWING THE
END OF THE RESEARCH TERM, EACH PARTY SHALL HAVE THE RIGHT TO USE AND LICENSE
JOINT KNOW-HOW AND JOINT PATENT RIGHTS TO ITS AFFILIATES OR ANY THIRD PARTY,
WITHOUT THE CONSENT OF OR ACCOUNTING TO THE OTHER PARTY, SO LONG AS SUCH USE OR
LICENSE IS SUBJECT TO THE LICENSES GRANTED PURSUANT TO THIS AGREEMENT AND IS
OTHERWISE CONSISTENT WITH THIS AGREEMENT.


 


8.1.2.                     INVENTORSHIP.  THE DETERMINATION OF INVENTORSHIP
SHALL BE MADE IN ACCORDANCE WITH UNITED STATES PATENT LAWS.


 


8.2.                              PROSECUTION AND MAINTENANCE OF PATENT RIGHTS.


 


8.2.1.                     PROSECUTION OF SYNTA PATENT RIGHTS.  SYNTA SHALL HAVE
THE FIRST RIGHT TO PREPARE, FILE, PROSECUTE AND MAINTAIN SYNTA PATENT RIGHTS,
[***].  ROCHE SHALL BE GIVEN ACCESS TO ALL DOCUMENTATION, FILINGS AND
COMMUNICATIONS TO OR FROM THE RESPECTIVE PATENT OFFICES IN CONNECTION WITH THE
PROSECUTION AND MAINTENANCE OF THE SYNTA PATENT RIGHTS, AT REASONABLE TIMES AND
UPON REASONABLE WRITTEN NOTICE, WHICH ACCESS SHALL ONLY INCLUDE REVIEW OF SAID
DOCUMENTS BUT NOT RECEIPT OF COPIES THEREOF.  SYNTA SHALL KEEP ROCHE INFORMED OF
THE STATUS OF ALL PENDING PATENT APPLICATIONS INCLUDED IN THE SYNTA PATENT
RIGHTS, AND ROCHE SHALL HAVE THE RIGHT TO COMMENT ON THE PROSECUTION OF SUCH
PENDING PATENT APPLICATIONS AND SYNTA, ITS AGENTS AND ATTORNEYS WILL CONSIDER IN
GOOD FAITH TIMELY SUGGESTIONS AND COMMENTS OF ROCHE REGARDING ANY SUCH
ACTIVITIES.  SYNTA SHALL NOT DISCONTINUE PROSECUTION OR MAINTENANCE OF ANY SYNTA
PATENT RIGHTS (INCLUDING SELECTION OF COUNTRIES FOR FOREIGN FILING OR ENTRY INTO
THE PCT NATIONAL STAGE) WITHOUT AT LEAST [***] ([***]) [***] PRIOR WRITTEN
NOTICE TO ROCHE.  IF SYNTA DECIDES TO DISCONTINUE PROSECUTION OR MAINTENANCE OF
ANY SYNTA PATENT RIGHTS, ROCHE SHALL HAVE THE OPTION TO ASSUME RESPONSIBILITY
FOR PROSECUTING AND MAINTAINING SUCH SYNTA PATENT RIGHTS, AT ROCHE’S SOLE
EXPENSE, AND IN SUCH CASE, EXCEPT FOR A CHANGE IN RESPONSIBILITY FOR PROSECUTING
AND MAINTAINING SYNTA PATENT RIGHTS UNDER THIS SECTION 8.2.1, NO CHANGES IN
OWNERSHIP OR LICENSING TERMS PERTAINING TO ANY SYNTA PATENT RIGHTS SHALL OCCUR.


 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

 

38

--------------------------------------------------------------------------------


 


8.2.2.                     PROSECUTION OF ROCHE PATENT RIGHTS.  ROCHE SHALL HAVE
THE FIRST RIGHT TO PREPARE, FILE, PROSECUTE AND MAINTAIN ROCHE PATENT RIGHTS,
[***].  SYNTA SHALL HAVE ACCESS TO ALL DOCUMENTATION, FILINGS AND COMMUNICATIONS
TO OR FROM THE RESPECTIVE PATENT OFFICES IN CONNECTION WITH THE PROSECUTION AND
MAINTENANCE OF THE ROCHE PATENT RIGHTS, AT REASONABLE TIMES AND UPON REASONABLE
WRITTEN NOTICE, WHICH ACCESS SHALL ONLY INCLUDE REVIEW OF SAID DOCUMENTS BUT NOT
RECEIPT OF COPIES THEREOF.  ROCHE SHALL KEEP SYNTA INFORMED OF THE STATUS OF ALL
PENDING PATENT APPLICATIONS INCLUDED IN THE ROCHE PATENT RIGHTS THAT PERTAIN TO
ANY COLLABORATION COMPOUND OR LICENSED PRODUCT, AND SYNTA SHALL HAVE THE RIGHT
TO COMMENT ON THE PROSECUTION OF SUCH PENDING PATENT APPLICATIONS AND ROCHE, ITS
AGENTS, AND ATTORNEYS WILL CONSIDER IN GOOD FAITH TIMELY SUGGESTIONS AND
COMMENTS OF SYNTA REGARDING ANY SUCH ACTIVITIES.  ROCHE SHALL NOT DISCONTINUE
PROSECUTION OR MAINTENANCE OF ANY ROCHE PATENT RIGHTS (INCLUDING SELECTION OF
COUNTRIES FOR FOREIGN FILING OR ENTRY INTO THE PCT NATIONAL STAGE) WITHOUT AT
LEAST [***] ([***]) PRIOR WRITTEN NOTICE TO SYNTA.  IF ROCHE DECIDES TO
DISCONTINUE PROSECUTION OR MAINTENANCE OF ANY ROCHE PATENT RIGHTS THAT PERTAIN
TO ANY COLLABORATION COMPOUND, LICENSED COMPOUND OR LICENSED PRODUCT, SYNTA
SHALL HAVE THE OPTION TO CONTINUE TO PROSECUTE AND MAINTAIN SUCH ROCHE PATENT
RIGHTS, AT SYNTA’S SOLE EXPENSE, AND IN SUCH CASE, EXCEPT FOR A CHANGE IN
RESPONSIBILITY FOR PROSECUTING AND MAINTAINING THE ROCHE PATENT RIGHTS UNDER
THIS SECTION 8.2.2, NO CHANGES IN OWNERSHIP OR LICENSING TERMS PERTAINING TO ANY
ROCHE PATENT RIGHTS SHALL OCCUR.


 


8.2.3.                     PROSECUTION OF JOINT PATENT RIGHTS.  SYNTA SHALL BE
RESPONSIBLE FOR PREPARING, FILING, PROSECUTING, OR MAINTAINING JOINT PATENT
RIGHTS IN APPROPRIATE COUNTRIES IN THE TERRITORY.  THE OUT-OF-POCKET COSTS AND
EXPENSES INCURRED TO OBTAIN, PROSECUTE AND MAINTAIN JOINT PATENT RIGHTS SHALL BE
[***]; PROVIDED THAT [***] MAY ELECT, AT ITS SOLE DISCRETION, ON A
COUNTRY-BY-COUNTRY BASIS, TO DISCONTINUE PAYING SUCH OUT-OF-POCKET EXPENSES WITH
RESPECT TO ANY JOINT PATENT RIGHT AND IN SUCH CASE ALL LICENSES GRANTED
HEREUNDER TO [***] UNDER ANY SUCH JOINT PATENT RIGHT SHALL IMMEDIATELY
TERMINATE.  SYNTA SHALL KEEP ROCHE INFORMED OF THE STATUS OF ALL PENDING
APPLICATIONS DISCLOSING JOINT INVENTIONS, AND SHALL CONSIDER IN GOOD FAITH ALL
OF ROCHE’S COMMENTS REGARDING ANY ASPECT OF SUCH PATENT PROSECUTION.  SYNTA
SHALL NOT DISCONTINUE PROSECUTION OR MAINTENANCE OF ANY JOINT PATENT RIGHT
WITHOUT AT LEAST [***] ([***]) PRIOR WRITTEN NOTICE TO ROCHE.  IF SYNTA DECIDES
TO DISCONTINUE PROSECUTION OR MAINTENANCE OF ANY JOINT PATENT RIGHTS, ROCHE
SHALL HAVE THE OPTION TO CONTINUE TO PROSECUTE AND MAINTAIN SUCH JOINT PATENT
RIGHTS, AT ROCHE’S SOLE EXPENSE, AND IN SUCH CASE, EXCEPT FOR THE CHANGE IN
RESPONSIBILITY FOR PROSECUTING AND MAINTAINING JOINT PATENT RIGHTS UNDER THIS
SECTION 8.2.3, NO CHANGES IN OWNERSHIP OR LICENSING TERMS PERTAINING TO ANY SUCH
JOINT PATENT RIGHTS SHALL OCCUR.


 


8.2.4.                     PROCEDURES.  IF THE PARTIES DEEM IT APPROPRIATE, THE
PARTIES MAY FORM A PATENT COMMITTEE OR ELECT TO HAVE THE JRDC SERVE AS A FORUM
FOR THE COMMUNICATION BETWEEN THE PARTIES REGARDING THE HANDLING OF SUCH PATENT
PROSECUTION MATTERS AS SET FORTH IN THIS SECTION 8.2.


 


8.2.5.                     PAYMENTS.  FOLLOWING THE END OF EACH CALENDAR
QUARTER, THE PARTY ENTITLED TO REIMBURSEMENT PURSUANT TO THIS SECTION 8.2 SHALL
PROVIDE TO THE OTHER PARTY A REASONABLE ACCOUNTING OF THE REIMBURSEABLE EXPENSES
INCURRED DURING SUCH CALENDAR QUARTER.  WITHIN SIXTY (60) DAYS AFTER RECEIPT OF
AN INVOICE THEREFOR, THE OTHER PARTY SHALL PAY SUCH REIMBURSEABLE

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

 

39

--------------------------------------------------------------------------------


 


EXPENSES.  THE PROVISIONS OF SECTION 2.5.2 SHALL APPLY MUTATIS MUTANDIS TO EACH
PARTY AND SUCH REIMBURSEABLE EXPENSES.


 


8.2.6.                     PATENT TERM EXTENSIONS.


 

(A)                                                          SYNTA AND ROCHE
SHALL DETERMINE TOGETHER WHETHER TO SEEK PATENT TERM EXTENSIONS OR SUPPLEMENTAL
PATENT PROTECTION, INCLUDING SUPPLEMENTARY PROTECTION CERTIFICATES, IN ANY
COUNTRY IN THE TERRITORY IN RELATION TO THE LICENSED PRODUCTS COVERED BY SYNTA
PATENT RIGHTS AND JOINT PATENT RIGHTS.  SYNTA AND ROCHE SHALL COOPERATE IN
CONNECTION WITH ALL SUCH ACTIVITIES.

 

(B)                                                         SUBJECT TO
SECTION 8.2.6(A), ROCHE SHALL HAVE THE EXCLUSIVE RIGHT TO SEEK PATENT TERM
EXTENSIONS OR SUPPLEMENTAL PATENT PROTECTION, INCLUDING SUPPLEMENTARY PROTECTION
CERTIFICATES, IN ANY COUNTRY IN THE TERRITORY IN RELATION TO THE LICENSED
PRODUCTS COVERED BY ROCHE PATENT RIGHTS.  SYNTA AND ROCHE SHALL COOPERATE IN
CONNECTION WITH ALL SUCH ACTIVITIES, AND ROCHE, ITS AGENTS AND ATTORNEYS WILL
CONSIDER IN GOOD FAITH TIMELY SUGGESTIONS AND COMMENTS OF SYNTA REGARDING ANY
SUCH ACTIVITIES, PROVIDED THAT ALL FINAL DECISIONS UNDER THIS
SECTION 8.2.6(B) SHALL BE MADE BY ROCHE.

 


8.3.                              THIRD PARTY INFRINGEMENT.


 


8.3.1.                     NOTICE.  EACH PARTY SHALL PROMPTLY REPORT IN WRITING
TO THE OTHER PARTY DURING THE TERM ANY KNOWN OR SUSPECTED (A) INFRINGEMENT OF
ANY OF THE SYNTA PATENT RIGHTS, ROCHE PATENT RIGHTS OR JOINT PATENT RIGHTS, OR
(B) UNAUTHORIZED USE OR MISAPPROPRIATION OF ANY OF THE SYNTA KNOW-HOW, ROCHE
KNOW-HOW, OR JOINT KNOW-HOW (EACH OF (A) AND (B), AN “INFRINGEMENT CLAIM”) OF
WHICH SUCH PARTY BECOMES AWARE, AND SHALL PROVIDE THE OTHER PARTY WITH ALL
AVAILABLE EVIDENCE SUPPORTING SUCH KNOWN OR SUSPECTED INFRINGEMENT OR
UNAUTHORIZED USE OR MISAPPROPRIATION.


 


8.3.2.                     RIGHT TO ENFORCE THE SYNTA INTELLECTUAL PROPERTY.


 

(A)                                                          SYNTA SHALL HAVE
THE FIRST RIGHT, BUT NOT THE OBLIGATION, TO INITIATE A SUIT OR TAKE OTHER
APPROPRIATE ACTION THAT IT BELIEVES IS REASONABLY REQUIRED TO PROTECT (I.E.,
PREVENT OR ABATE ACTUAL OR THREATENED INFRINGEMENT OR MISAPPROPRIATION OF) OR
OTHERWISE ENFORCE THE SYNTA INTELLECTUAL PROPERTY (OTHER THAN JOINT INTELLECTUAL
PROPERTY).  ANY SUIT BY SYNTA SHALL BE EITHER IN THE NAME OF SYNTA OR ITS
AFFILIATE, THE NAME OF ROCHE OR ITS AFFILIATE, OR JOINTLY BY ROCHE, SYNTA AND
THEIR RESPECTIVE AFFILIATES, AS MAY BE REQUIRED BY APPLICABLE LAW IF THE
RELEVANT COURT WOULD OTHERWISE LACK JURISDICTION IF SUCH PARTY OR ITS AFFILIATE
WERE ABSENT FROM SUCH SUIT.  FOR THIS PURPOSE, ROCHE AGREES TO BE JOINED AS A
PARTY TO THE SUIT IF SO REQUIRED AND SHALL EXECUTE SUCH LEGAL PAPERS AND
COOPERATE IN THE PROSECUTION OF SUCH SUIT AS MAY BE REASONABLY REQUESTED BY
SYNTA, PROVIDED THAT SYNTA SHALL PROMPTLY REIMBURSE ALL OUT-OF-POCKET EXPENSES
(INCLUDING REASONABLE ATTORNEYS’ FEES AND EXPENSES) ACTUALLY INCURRED BY ROCHE
IN CONNECTION WITH SUCH COOPERATION.

 

(B)                                                         IF SYNTA DOES NOT
INITIATE A SUIT OR TAKE OTHER APPROPRIATE ACTION THAT IT HAS THE INITIAL RIGHT
TO INITIATE OR TAKE PURSUANT TO SECTION 8.3.2(A), THEN ROCHE MAY, IN ITS

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

 

40

--------------------------------------------------------------------------------

 

DISCRETION, PROVIDE SYNTA WITH NOTICE OF ROCHE’S INTENT TO INITIATE A SUIT OR
TAKE OTHER APPROPRIATE ACTION.  IF ROCHE PROVIDES SUCH NOTICE AND SYNTA DOES NOT
INITIATE A SUIT OR TAKE SUCH OTHER APPROPRIATE ACTION WITHIN [***] ([***]) [***]
([***] ([***]) [***] IN THE CASE OF A PARAGRAPH IV CERTIFICATION) AFTER RECEIPT
OF SUCH NOTICE FROM ROCHE, THEN ROCHE SHALL HAVE THE RIGHT TO INITIATE A SUIT OR
TAKE OTHER APPROPRIATE ACTION THAT IT BELIEVES IS REASONABLY REQUIRED TO PROTECT
THE SYNTA INTELLECTUAL PROPERTY SOLELY OWNED BY SYNTA; PROVIDED, HOWEVER, THAT
ROCHE SHALL NOT INITIATE A LAWSUIT OR TAKE OTHER ENFORCEMENT ACTION WITHOUT
FIRST CONSULTING WITH SYNTA.  ANY SUIT BY ROCHE SHALL BE EITHER IN THE NAME OF
ROCHE OR ITS AFFILIATE, THE NAME OF SYNTA OR ITS AFFILIATE, OR JOINTLY BY ROCHE,
SYNTA AND THEIR RESPECTIVE AFFILIATES, AS MAY BE REQUIRED BY APPLICABLE LAW IF
THE RELEVANT COURT WOULD OTHERWISE LACK JURISDICTION IF SUCH PARTY OR ITS
AFFILIATE WERE ABSENT FROM SUCH SUIT.  FOR THIS PURPOSE, SYNTA AGREES TO BE
JOINED AS A PARTY TO THE SUIT IF SO REQUIRED AND SHALL EXECUTE SUCH LEGAL PAPERS
AND COOPERATE IN THE PROSECUTION OF SUCH SUIT AS MAY BE REASONABLY REQUESTED BY
ROCHE, PROVIDED THAT ROCHE SHALL PROMPTLY REIMBURSE ALL OUT-OF-POCKET EXPENSES
(INCLUDING REASONABLE ATTORNEYS’ FEES AND EXPENSES) ACTUALLY INCURRED BY SYNTA
IN CONNECTION WITH SUCH COOPERATION.

 


8.3.3.                     RIGHT TO ENFORCE THE ROCHE INTELLECTUAL PROPERTY.


 

(A)                                                                  ROCHE SHALL
HAVE THE FIRST RIGHT, BUT NOT THE OBLIGATION, TO INITIATE A SUIT OR TAKE OTHER
APPROPRIATE ACTION THAT IT BELIEVES IS REASONABLY REQUIRED TO PROTECT (I.E.,
PREVENT OR ABATE ACTUAL OR THREATENED INFRINGEMENT OR MISAPPROPRIATION OF) OR
OTHERWISE ENFORCE THE ROCHE INTELLECTUAL PROPERTY (OTHER THAN JOINT INTELLECTUAL
PROPERTY).  ANY SUIT BY ROCHE SHALL BE EITHER IN THE NAME OF ROCHE OR ITS
AFFILIATE, THE NAME OF SYNTA OR ITS AFFILIATE, OR JOINTLY BY ROCHE, SYNTA AND
THEIR RESPECTIVE AFFILIATES, AS MAY BE REQUIRED BY APPLICABLE LAW IF THE
RELEVANT COURT WOULD OTHERWISE LACK JURISDICTION IF SUCH PARTY OR ITS AFFILIATE
WERE ABSENT FROM SUCH SUIT.  FOR THIS PURPOSE, SYNTA AGREES TO BE JOINED AS A
PARTY TO THE SUIT IF SO REQUIRED AND SHALL EXECUTE SUCH LEGAL PAPERS AND
COOPERATE IN THE PROSECUTION OF SUCH SUIT AS MAY BE REASONABLY REQUESTED BY
ROCHE, PROVIDED THAT ROCHE SHALL PROMPTLY REIMBURSE ALL OUT-OF-POCKET EXPENSES
(INCLUDING REASONABLE ATTORNEYS’ FEES AND EXPENSES) ACTUALLY INCURRED BY SYNTA
IN CONNECTION WITH SUCH COOPERATION.

 

(B)                                                                 IF ROCHE
DOES NOT INITIATE A SUIT OR TAKE OTHER APPROPRIATE ACTION THAT IT HAS THE
INITIAL RIGHT TO INITIATE OR TAKE PURSUANT TO SECTION 8.3.3(A), THEN SYNTA MAY,
IN ITS DISCRETION, PROVIDE ROCHE WITH NOTICE OF SYNTA’S INTENT TO INITIATE A
SUIT OR TAKE OTHER APPROPRIATE ACTION.  IF SYNTA PROVIDES SUCH NOTICE AND ROCHE
DOES NOT INITIATE A SUIT OR TAKE SUCH OTHER APPROPRIATE ACTION WITHIN [***]
([***]) [***] ([***] ([***]) [***] IN THE CASE OF A PARAGRAPH IV CERTIFICATION)
AFTER RECEIPT OF SUCH NOTICE FROM SYNTA, THEN SYNTA SHALL HAVE THE RIGHT TO
INITIATE A SUIT OR TAKE OTHER APPROPRIATE ACTION THAT IT BELIEVES IS REASONABLY
REQUIRED TO PROTECT THE ROCHE INTELLECTUAL PROPERTY SOLELY OWNED BY ROCHE;
PROVIDED, HOWEVER, THAT SYNTA SHALL NOT INITIATE A LAWSUIT OR TAKE OTHER
ENFORCEMENT ACTION WITHOUT FIRST CONSULTING WITH ROCHE.  ANY SUIT BY SYNTA SHALL
BE EITHER IN THE NAME OF SYNTA OR ITS AFFILIATE, THE NAME OF ROCHE OR ITS
AFFILIATE, OR JOINTLY BY ROCHE, SYNTA AND THEIR RESPECTIVE AFFILIATES, AS MAY BE
REQUIRED BY APPLICABLE LAW IF THE RELEVANT COURT WOULD OTHERWISE LACK
JURISDICTION IF SUCH PARTY OR ITS AFFILIATE WERE ABSENT FROM SUCH SUIT.  FOR
THIS PURPOSE, ROCHE AGREES TO BE JOINED AS A PARTY TO THE SUIT AND SHALL EXECUTE
SUCH LEGAL PAPERS AND COOPERATE IN THE PROSECUTION

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

 

41

--------------------------------------------------------------------------------


 

OF SUCH SUIT AS MAY BE REASONABLY REQUESTED BY SYNTA, PROVIDED THAT SYNTA SHALL
PROMPTLY REIMBURSE ALL OUT-OF-POCKET EXPENSES (INCLUDING REASONABLE ATTORNEYS’
FEES AND EXPENSES) ACTUALLY INCURRED BY ROCHE IN CONNECTION WITH SUCH
COOPERATION.

 


8.3.4.                     RIGHT TO ENFORCE THE JOINT PATENT RIGHTS AND JOINT
KNOW-HOW.  RESPONSIBILITY FOR PROTECTING (I.E., PREVENTING OR ABATING ACTUAL OR
THREATENED INFRINGEMENT OR MISAPPROPRIATION OF) OR OTHERWISE ENFORCING THE JOINT
PATENT RIGHTS AND THE JOINT KNOW-HOW SHALL BE DETERMINED IN THE SAME MANNER AS
THE SYNTA PATENT RIGHTS.  THE ENFORCING PARTY SHALL KEEP THE OTHER PARTY
INFORMED OF THE STATUS OF ALL ENFORCEMENT ACTIVITIES, AND SHALL CONSIDER IN GOOD
FAITH ALL COMMENTS OF THE OTHER PARTY REGARDING ANY ASPECT OF SUCH ENFORCEMENT. 
THE ENFORCING PARTY SHALL NOT DISCONTINUE ENFORCEMENT OF JOINT PATENT RIGHT OR
JOINT KNOW-HOW WITHOUT PROVIDING PRIOR WRITTEN NOTICE TO, AND CONSULTATION WITH,
THE NON-ENFORCING PARTY.


 


8.3.5.                     CONDUCT OF CERTAIN ACTIONS; COSTS.  THE PARTY
INITIATING SUIT SHALL HAVE THE SOLE AND EXCLUSIVE RIGHT TO SELECT COUNSEL FOR
ANY SUIT INITIATED BY IT PURSUANT TO SECTION 8.3.2, 8.3.3 OR 8.3.4.  THE
INITIATING PARTY SHALL ASSUME AND PAY ALL OF ITS OWN OUT-OF-POCKET COSTS
INCURRED IN CONNECTION WITH ANY LITIGATION OR PROCEEDINGS INITIATED BY IT
PURSUANT TO SECTION 8.3.2, 8.3.3 OR 8.3.4, INCLUDING THE FEES AND EXPENSES OF
THE LEGAL COUNSEL SELECTED BY IT.  THE OTHER PARTY SHALL HAVE THE RIGHT TO
PARTICIPATE AND BE REPRESENTED IN ANY SUCH SUIT BY THE INITIATING PARTY’S
COUNSEL, OR BY ITS OWN LEGAL COUNSEL AT ITS OWN EXPENSE.


 


8.3.6.                     RECOVERIES.  IF ROCHE ASSUMES CONTROL OVER ANY SUIT
IN RESPONSE TO ANY INFRINGEMENT CLAIM, SYNTA SHALL BE ENTITLED, AT ITS OPTION,
TO (A) TREAT AS NET SALES OR (B) RECEIVE [***] PERCENT ([***]%) OF, ANY DAMAGES,
SETTLEMENTS, ACCOUNTS OF PROFITS, OR OTHER FINANCIAL COMPENSATION RECOVERED BY
ROCHE FROM A THIRD PARTY BASED UPON ANY SUIT INITIATED BY ROCHE IN RESPONSE TO
SUCH INFRINGEMENT CLAIM AFTER DEDUCTING ROCHE’S ACTUAL OUT-OF-POCKET EXPENSES
(INCLUDING REASONABLE ATTORNEYS’ FEES AND EXPENSES) INCURRED IN PURSUING SUCH
INFRINGEMENT CLAIM, AND ROCHE MAY RETAIN THE BALANCE.  IF SYNTA ASSUMES CONTROL
OVER ANY SUIT IN RESPONSE TO ANY INFRINGEMENT CLAIM, ROCHE SHALL BE ENTITLED TO
RECEIVE [***] PERCENT ([***]%) OF ANY DAMAGES, SETTLEMENTS, ACCOUNTS OF PROFITS,
OR OTHER FINANCIAL COMPENSATION RECOVERED FROM A THIRD PARTY BASED UPON SUCH
SUIT IN RESPONSE TO ANY SUCH INFRINGEMENT CLAIM AFTER DEDUCTING SYNTA’S ACTUAL
OUT-OF-POCKET EXPENSES (INCLUDING REASONABLE ATTORNEYS’ FEES AND EXPENSES)
INCURRED IN PURSUING SUCH SUIT IN RESPONSE TO SUCH INFRINGEMENT CLAIM, AND SYNTA
MAY RETAIN THE BALANCE.


 


8.4.                              PATENT INVALIDITY CLAIM.  EACH OF THE PARTIES
SHALL PROMPTLY NOTIFY THE OTHER IN THE EVENT OF ANY LEGAL OR ADMINISTRATIVE
ACTION BY ANY THIRD PARTY AGAINST A ROCHE PATENT RIGHT, SYNTA PATENT RIGHT OR
JOINT PATENT RIGHT, OF WHICH IT BECOMES AWARE, INCLUDING ANY NULLITY,
REVOCATION, REEXAMINATION OR COMPULSORY LICENSE PROCEEDING OR, IN ACCORDANCE
WITH SECTION 8.6, ANY PARAGRAPH IV CERTIFICATION.  ROCHE SHALL HAVE THE FIRST
RIGHT, BUT NOT THE OBLIGATION, TO DEFEND AGAINST ANY SUCH ACTION OR PARAGRAPH IV
CERTIFICATION INVOLVING A ROCHE PATENT RIGHT, IN ITS OWN NAME, AND THE COSTS OF
ANY SUCH DEFENSE SHALL BE AT ROCHE’S EXPENSE.  SYNTA SHALL HAVE THE FIRST RIGHT,
BUT NOT THE OBLIGATION, TO DEFEND AGAINST ANY SUCH ACTION OR PARAGRAPH IV
CERTIFICATION INVOLVING A SYNTA PATENT RIGHT OR JOINT PATENT RIGHT, IN ITS OWN
NAME, AND THE COSTS OF ANY SUCH DEFENSE SHALL BE AT SYNTA’S EXPENSE.  THE
NON-INITIATING PARTY, UPON REQUEST

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

 

42

--------------------------------------------------------------------------------


 


OF THE INITIATING PARTY, AGREES TO JOIN IN ANY SUCH ACTION AND TO COOPERATE
REASONABLY WITH THE INITIATING PARTY, PROVIDED THAT THE INITIATING PARTY SHALL
PROMPTLY REIMBURSE ALL OUT-OF-POCKET EXPENSES (INCLUDING REASONABLE COUNSEL FEES
AND EXPENSES) ACTUALLY INCURRED BY THE NON-INITIATING PARTY IN CONNECTION WITH
SUCH COOPERATION.  IF THE INITIATING PARTY DOES NOT DEFEND AGAINST ANY SUCH
ACTION, THEN THE NON-INITIATING PARTY SHALL HAVE THE RIGHT, BUT NOT THE
OBLIGATION, TO DEFEND SUCH ACTION AND ANY SUCH DEFENSE SHALL BE AT THE
NON-INITIATING PARTY’S EXPENSE.


 


8.5.                              PATENT MARKING.  ROCHE SHALL COMPLY WITH THE
PATENT MARKING STATUTES IN EACH COUNTRY IN WHICH THE LICENSED PRODUCT IS SOLD BY
ROCHE, ITS AFFILIATES, OR ITS SUBLICENSEES.


 


8.6.                              CERTIFICATION UNDER DRUG PRICE COMPETITION AND
PATENT RESTORATION ACT.  IF A PARTY BECOMES AWARE OF ANY CERTIFICATION FILED
PURSUANT TO 21 U.S.C. §355(B)(2)(A)(IV) OR 355(J)(2)(A)(VII)(IV), OR ANY NOTICE
UNDER ANY FUTURE ANALOGOUS PROVISIONS OF UNITED STATES LAW RELATING TO
REGULATION OR APPROVAL OF PHARMACEUTICAL PRODUCTS (OR ANY AMENDMENT OR SUCCESSOR
STATUTE THERETO), OR ANY COMPARABLE LAW UNDER ANY OTHER JURISDICTION, CLAIMING
THAT ANY SYNTA PATENT RIGHT, ROCHE PATENT RIGHT OR JOINT PATENT RIGHT, IN EACH
CASE COVERING A LICENSED PRODUCT IN THE FIELD, IS INVALID OR OTHERWISE
UNENFORCEABLE, OR THAT INFRINGEMENT WILL NOT ARISE FROM THE MANUFACTURE, USE,
IMPORT OR SALE OR OFFER OF SALE OF A PRODUCT BY A THIRD PARTY (A “PARAGRAPH IV
CERTIFICATION”), SUCH PARTY SHALL PROMPTLY NOTIFY THE OTHER PARTY IN WRITING
WITHIN THREE (3) BUSINESS DAYS AFTER ITS RECEIPT THEREOF.


 


8.7.                              COOPERATION.  SYNTA AND ROCHE SHALL REASONABLY
COOPERATE IN THE PROSECUTION, PROCUREMENT, MAINTENANCE AND ENFORCEMENT OF ALL
SYNTA PATENT RIGHTS, ROCHE PATENT RIGHTS AND JOINT PATENT RIGHTS.  SUCH
COOPERATION MAY INCLUDE ASSISTANCE BY EITHER PARTY AND ITS RESPECTIVE
AFFILIATES, EMPLOYEES, AGENTS, CONSULTANTS AND DESIGNEES IN FORMULATING
RESPONSES TO OFFICIAL ACTIONS RECEIVED FROM THE UNITED STATES PATENT AND
TRADEMARK OFFICE AND FOREIGN PATENT OFFICES, SIGNING DOCUMENTS IN CONNECTION
WITH THE PROSECUTION, MAINTENANCE AND ENFORCEMENT OF SUCH PATENT RIGHTS AND
TAKING STEPS TO PERFECT TITLE IN SUCH PATENT RIGHTS.  NO PARTY MAY, WITHOUT
OBTAINING THE PRIOR WRITTEN CONSENT OF SUCH OTHER PARTY, SETTLE OR COMPROMISE
ANY CLAIM OR PROCEEDING RELATING TO THE JOINT KNOW-HOW, JOINT PATENT RIGHTS OR
THE OTHER PARTY’S SOLELY-OWNED PATENT RIGHTS OR KNOW-HOW.


 


ARTICLE IX -CONFIDENTIAL INFORMATION


 


9.1.                              TREATMENT OF CONFIDENTIAL INFORMATION.  DURING
THE TERM AND FOR [***] ([***]) [***] THEREAFTER, EACH PARTY SHALL MAINTAIN
CONFIDENTIAL INFORMATION OF THE OTHER PARTY IN CONFIDENCE, AND SHALL NOT
DISCLOSE, DIVULGE, OR OTHERWISE COMMUNICATE SUCH CONFIDENTIAL INFORMATION TO
OTHERS OR USE IT FOR ANY PURPOSE OTHER THAN IN PERFORMANCE OF ITS OBLIGATIONS OR
EXERCISE OF ITS RIGHTS PURSUANT TO THIS AGREEMENT, EXCEPT THAT EACH PARTY MAY
DISCLOSE SUCH CONFIDENTIAL INFORMATION TO ITS AGENTS, DIRECTORS, OFFICERS,
EMPLOYEES, CONSULTANTS, SUBCONTRACTORS, AFFILIATES AND ADVISORS (COLLECTIVELY,
“AGENTS”) UNDER WRITTEN OBLIGATIONS OF CONFIDENTIALITY AT LEAST AS STRINGENT AS
THE CONFIDENTIALITY PROVISIONS SET FORTH IN THIS ARTICLE IX AND WITH A NEED TO
KNOW SUCH INFORMATION TO PERFORM SUCH OBLIGATIONS OR EXERCISE SUCH RIGHTS ON
BEHALF OF THE DISCLOSING PARTY.  EACH PARTY SHALL EXERCISE EFFORTS THAT ARE AT
LEAST AS DILIGENT AS THOSE GENERALLY USED BY SUCH PARTY IN PROTECTING ITS OWN
CONFIDENTIAL AND PROPRIETARY INFORMATION (BUT NO LESS

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

 

43

--------------------------------------------------------------------------------


 


THAN REASONABLE EFFORTS), TO PREVENT AND RESTRAIN THE UNAUTHORIZED DISCLOSURE OR
USE OF SUCH CONFIDENTIAL INFORMATION BY ANY OF ITS AGENTS.  EACH PARTY WILL BE
RESPONSIBLE FOR A BREACH OF THIS ARTICLE IX BY ITS AGENTS.  FOR CLARITY, EITHER
PARTY MAY DISCLOSE CONFIDENTIAL INFORMATION OF THE OTHER PARTY (A) TO REGULATORY
AUTHORITIES, TO THE EXTENT NECESSARY TO OBTAIN OR MAINTAIN INDS OR REGULATORY
APPROVALS FOR ANY LICENSED PRODUCT AS PERMITTED UNDER THIS AGREEMENT; (B) TO
OUTSIDE CONSULTANTS, SCIENTIFIC ADVISORY BOARDS, MANAGED CARE ORGANIZATIONS, AND
NON-CLINICAL AND CLINICAL INVESTIGATORS (IN EACH CASE, OTHER THAN ROCHE ENTITIES
WHICH ARE NOT THEN AFFILIATES HEREUNDER) TO THE EXTENT NECESSARY TO RESEARCH,
DEVELOP OR COMMERCIALIZE ANY COLLABORATION COMPOUND OR LICENSED PRODUCT,
PROVIDED THAT SUCH PARTY SHALL OBTAIN CONFIDENTIALITY OBLIGATIONS FROM SUCH
THIRD PARTIES AT LEAST AS STRINGENT AS THE CONFIDENTIALITY PROVISIONS SET FORTH
IN THIS ARTICLE IX; AND (C) TO THE EXTENT NECESSARY TO PROSECUTE AND ENFORCE
ROCHE PATENT RIGHTS, SYNTA PATENT RIGHTS OR JOINT PATENT RIGHTS; IN EACH OF THE
FOREGOING CASES, SOLELY TO THE EXTENT APPLICABLE TO SUCH PARTY’S ACTIVITIES
UNDER THIS AGREEMENT.  FOR CLARITY, ROCHE MAY DISCLOSE CONFIDENTIAL INFORMATION
OF SYNTA TO CHUGAI, SOLELY TO THE EXTENT NECESSARY FOR CHUGAI TO BE ABLE TO
DETERMINE WHETHER TO DEVELOP OR COMMERCIALIZE ANY LICENSED COMPOUND OR LICENSED
PRODUCT ON ROCHE’S BEHALF HEREUNDER, PROVIDED THAT ROCHE SHALL OBTAIN
CONFIDENTIALITY OBLIGATIONS FROM CHUGAI AT LEAST AS STRINGENT AS THE
CONFIDENTIALITY PROVISIONS SET FORTH IN THIS ARTICLE IX.


 


9.2.                              EXCEPTIONS.  NOTWITHSTANDING THE FOREGOING,
THE RECEIVING PARTY’S OBLIGATIONS UNDER SECTION 9.1 SHALL NOT APPLY TO ANY
CONFIDENTIAL INFORMATION THAT, AS SHOWN BY COMPETENT EVIDENCE:


 


9.2.1.                     EITHER BEFORE OR AFTER THE DATE OF THE DISCLOSURE TO
THE RECEIVING PARTY IS LAWFULLY DISCLOSED TO THE RECEIVING PARTY BY THIRD
PARTIES WITHOUT ANY VIOLATION OF ANY OBLIGATION TO THE OTHER PARTY; OR


 


9.2.2.                     EITHER BEFORE OR AFTER THE DATE OF THE DISCLOSURE TO
THE RECEIVING PARTY, BECOMES PUBLISHED OR GENERALLY KNOWN TO THE PUBLIC THROUGH
NO FAULT OR OMISSION ON THE PART OF THE RECEIVING PARTY OR ITS AGENTS; OR


 


9.2.3.                     IS INDEPENDENTLY DEVELOPED BY OR FOR THE RECEIVING
PARTY WITHOUT REFERENCE TO OR RELIANCE UPON THE OTHER PARTY’S CONFIDENTIAL
INFORMATION AS DEMONSTRATED BY CONTEMPORANEOUS WRITTEN RECORDS OF THE RECEIVING
PARTY; OR


 


9.2.4.                     IS REQUIRED TO BE DISCLOSED BY THE RECEIVING PARTY TO
COMPLY WITH APPLICABLE LAWS OR LEGAL PROCESS, INCLUDING THE RULES OR REGULATIONS
OF THE U.S. SECURITIES AND EXCHANGE COMMISSION, OR SIMILAR REGULATORY AGENCY IN
ANY COUNTRY OTHER THAN THE UNITED STATES, OR OF ANY STOCK EXCHANGE, INCLUDING
NASDAQ, OR TO DEFEND OR PROSECUTE LITIGATION, PROVIDED THAT THE RECEIVING PARTY
PROMPTLY PROVIDES PRIOR NOTICE TO THE EXTENT PRACTICABLE OF SUCH DISCLOSURE TO
THE OTHER PARTY AND USES REASONABLE EFFORTS TO AVOID OR MINIMIZE THE DEGREE OF
SUCH DISCLOSURE.


 


9.3.                              PUBLICATION RIGHTS.  DURING THE TERM OF THIS
AGREEMENT, THE FOLLOWING RESTRICTIONS SHALL APPLY WITH RESPECT TO DISCLOSURE BY
ANY PARTY OF THE OTHER PARTY’S CONFIDENTIAL INFORMATION

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

 

44

--------------------------------------------------------------------------------


 


RELATING TO COLLABORATION COMPOUNDS, LICENSED COMPOUNDS OR THE LICENSED PRODUCT
IN ANY PUBLICATION OR PRESENTATION:


 


9.3.1.                     CLINICAL TRIAL REGISTRIES.  BOTH PARTIES ACKNOWLEDGE
THAT IT IS THEIR POLICY FOR THE CLINICAL TRIALS WITH RESPECT TO THE LICENSED
PRODUCTS AND RESULTS THEREOF TO BE REGISTERED AND PUBLISHED IN ACCORDANCE WITH
THEIR INTERNAL GUIDELINES.  ROCHE, IN ACCORDANCE WITH ITS INTERNAL POLICIES AND
PROCEDURES, SHALL HAVE THE RIGHT TO PUBLISH ALL CLINICAL TRIALS WITH RESPECT TO
THE LICENSED PRODUCTS AND RESULTS THEREOF ON THE CLINICAL TRIAL REGISTRIES WHICH
ARE MAINTAINED BY OR ON BEHALF OF ROCHE.  SYNTA SHALL NOT PUBLISH ANY CLINICAL
TRIALS WITH RESPECT TO THE LICENSED PRODUCTS OR RESULTS THEREOF ON ITS CLINICAL
TRIAL REGISTRY; PROVIDED, HOWEVER, THAT ROCHE’S CLINICAL TRIAL REGISTRY CAN BE
ACCESSED VIA A LINK FROM SYNTA’S CLINICAL TRIAL REGISTRY; AND PROVIDED, FURTHER,
THAT SYNTA SHALL BE PERMITTED, IN ACCORDANCE WITH APPLICABLE LAW, TO POST
CLINICAL TRIAL INFORMATION WITH RESPECT TO THE LICENSED PRODUCTS ON
CLINICALTRIALS.GOV OR ANY OTHER MANDATED REGISTRY.


 


9.3.2.                     PUBLICATION.  A PARTY (THE “PUBLISHING PARTY”) SHALL
PROVIDE THE OTHER PARTY WITH A COPY OF ANY PROPOSED PUBLICATION OR PRESENTATION
AT LEAST [***] ([***]) [***] (OR AT LEAST [***] ([***]) [***] IN THE CASE OF
ABSTRACTS OR ORAL PRESENTATIONS) PRIOR TO SUBMISSION FOR PUBLICATION BY THE
PUBLISHING PARTY OR ITS AFFILIATES SO AS TO PROVIDE SUCH OTHER PARTY WITH AN
OPPORTUNITY TO RECOMMEND ANY CHANGES IT REASONABLY BELIEVES ARE NECESSARY TO
CONTINUE TO MAINTAIN THE CONFIDENTIAL INFORMATION DISCLOSED BY THE OTHER PARTY
TO THE PUBLISHING PARTY IN ACCORDANCE WITH THE REQUIREMENTS OF THIS AGREEMENT. 
THE INCORPORATION OF SUCH RECOMMENDED CHANGES SHALL NOT BE UNREASONABLY REFUSED;
AND IF SUCH OTHER PARTY NOTIFIES (“NOTICE”) THE PUBLISHING PARTY IN WRITING,
WITHIN [***] ([***]) [***] AFTER RECEIPT OF THE COPY OF THE PROPOSED PUBLICATION
OR PRESENTATION (OR AT LEAST [***] ([***]) [***] IN THE CASE OF ORAL
PRESENTATIONS), THAT SUCH PUBLICATION OR PRESENTATION IN ITS REASONABLE JUDGMENT
(A) CONTAINS AN INVENTION, SOLELY OR JOINTLY CONCEIVED OR REDUCED TO PRACTICE BY
THE OTHER PARTY, FOR WHICH THE OTHER PARTY REASONABLY DESIRES TO OBTAIN PATENT
PROTECTION OR (B) COULD BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT ON THE
COMMERCIAL VALUE OF ANY CONFIDENTIAL INFORMATION DISCLOSED BY THE OTHER PARTY TO
THE PUBLISHING PARTY, THE PUBLISHING PARTY SHALL PREVENT SUCH PUBLICATION OR
DELAY SUCH PUBLICATION FOR A MUTUALLY AGREEABLE PERIOD OF TIME.  IN THE CASE OF
INVENTIONS, A DELAY SHALL BE FOR A PERIOD REASONABLY SUFFICIENT TO PERMIT THE
TIMELY PREPARATION AND FILING OF A PATENT APPLICATION(S) ON SUCH INVENTION, AND
IN NO EVENT LESS THAN [***] ([***]) [***] FROM THE DATE OF THE NOTICE.  IN THE
CASE OF CONFIDENTIAL INFORMATION, ANY OF THE NON-PUBLISHING PARTY’S CONFIDENTIAL
INFORMATION SHALL BE DELETED AS REQUESTED.


 


9.3.3.                     CONFIDENTIAL INFORMATION IN PATENTS.  NOTHING IN THIS
AGREEMENT SHALL PREVENT EITHER PARTY FROM FILING OR PROSECUTING A PATENT
APPLICATION OR ITS RESULTING PATENTS RELATED TO A LICENSED PRODUCT; PROVIDED,
THAT SUCH PARTY IS IN COMPLIANCE WITH SECTIONS 8.2 AND 9.1(C).


 


9.3.4.                     RETURN OF CONFIDENTIAL INFORMATION.  UPON THE
EXPIRATION OR TERMINATION OF THIS AGREEMENT, THE RECEIVING PARTY SHALL RETURN TO
THE DISCLOSING PARTY OR, AT THE DISCLOSING PARTY’S REQUEST, DESTROY ALL
CONFIDENTIAL INFORMATION RECEIVED FROM THE DISCLOSING PARTY AND ALL COPIES AND
REPRODUCTIONS THEREOF.  NOTWITHSTANDING THE FOREGOING, (A) THE RECEIVING PARTY’S
LEGAL COUNSEL MAY RETAIN ONE COPY OF THE DISCLOSING PARTY’S CONFIDENTIAL
INFORMATION FOR ARCHIVAL

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

 

45

--------------------------------------------------------------------------------


 


PURPOSES, AND (B) THE RECEIVING PARTY MAY RETAIN ONE COPY OF THE DISCLOSING
PARTY’S CONFIDENTIAL INFORMATION SOLELY TO THE EXTENT NECESSARY TO EXERCISE THE
RIGHTS AND LICENSES OF THE RECEIVING PARTY EXPRESSLY SURVIVING EXPIRATION OR
TERMINATION OF THIS AGREEMENT. NOTWITHSTANDING THE RETURN OR DESTRUCTION OF THE
DISCLOSING PARTY’S CONFIDENTIAL INFORMATION, THE RECEIVING PARTY SHALL CONTINUE
TO BE BOUND BY ITS OBLIGATIONS OF CONFIDENTIALITY AND OTHER OBLIGATIONS UNDER
THIS ARTICLE IX.


 


ARTICLE X -REPRESENTATIONS, WARRANTIES AND COVENANTS


 


10.1.                        MUTUAL REPRESENTATIONS.  EACH PARTY HEREBY
REPRESENTS AND WARRANTS TO THE OTHER PARTY AS OF THE EXECUTION DATE AS FOLLOWS:


 


10.1.1.               IT IS DULY ORGANIZED AND VALIDLY EXISTING UNDER THE LAWS
OF ITS JURISDICTION OF INCORPORATION AND HAS THE CORPORATE POWER AND AUTHORITY
TO EXECUTE AND DELIVER THIS AGREEMENT AND TO PERFORM ITS OBLIGATIONS HEREUNDER.


 


10.1.2.               THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT
BY SUCH PARTY HAS BEEN DULY AND VALIDLY AUTHORIZED AND APPROVED BY PROPER
CORPORATE ACTION ON THE PART OF SUCH PARTY.  IT HAS TAKEN ALL OTHER ACTION
REQUIRED BY APPLICABLE LAW, ITS CERTIFICATE OF INCORPORATION OR BY-LAWS OR ANY
AGREEMENT TO WHICH IT IS A PARTY OR BY WHICH IT OR ITS ASSETS ARE BOUND, TO
AUTHORIZE SUCH EXECUTION, DELIVERY AND PERFORMANCE.  ASSUMING DUE AUTHORIZATION,
EXECUTION AND DELIVERY ON THE PART OF THE OTHER PARTY, THIS AGREEMENT
CONSTITUTES A LEGAL, VALID AND BINDING OBLIGATION OF SUCH PARTY.


 


10.1.3.               THE EXECUTION AND DELIVERY OF THIS AGREEMENT, AND THE
PERFORMANCE OF THIS AS CONTEMPLATED HEREUNDER, BY SUCH PARTY WILL NOT VIOLATE
ANY APPLICABLE LAW.


 


10.1.4.               NEITHER THE EXECUTION AND DELIVERY OF THIS AGREEMENT NOR
THE PERFORMANCE HEREOF BY SUCH PARTY REQUIRES SUCH PARTY TO OBTAIN ANY PERMIT,
AUTHORIZATION OR CONSENT FROM ANY GOVERNMENTAL AUTHORITY OR FROM ANY OTHER
PERSON, AND SUCH EXECUTION, DELIVERY AND PERFORMANCE BY SUCH PARTY WILL NOT
RESULT IN THE BREACH OF OR GIVE RISE TO ANY CONFLICT, TERMINATION OF,
RESCISSION, RENEGOTIATION OR ACCELERATION UNDER OR TRIGGER ANY OTHER RIGHTS
UNDER ANY AGREEMENT OR CONTRACT TO WHICH SUCH PARTY MAY BE A PARTY EXISTING AS
OF THE EXECUTION DATE, EXCEPT ANY THAT WOULD NOT, INDIVIDUALLY OR IN THE
AGGREGATE, REASONABLY BE EXPECTED TO ADVERSELY AFFECT THE OTHER PARTY’S RIGHTS
UNDER THIS AGREEMENT OR THE ABILITY OF SUCH PARTY TO PERFORM ITS OBLIGATIONS
UNDER THIS AGREEMENT.


 


10.2.                        SYNTA’S REPRESENTATIONS.  SYNTA HEREBY REPRESENTS
AND WARRANTS TO ROCHE AS OF THE EXECUTION DATE AS FOLLOWS:


 


10.2.1.               TO SYNTA’S KNOWLEDGE, SYNTA HAS NOT, UP THROUGH AND
INCLUDING THE EXECUTION DATE, INTENTIONALLY WITHHELD ANY MATERIAL INFORMATION
REQUESTED BY ROCHE IN CONNECTION WITH ROCHE’S DUE DILIGENCE RELATING TO THE
SUBJECT MATTER OF THIS AGREEMENT AND THE UNDERLYING TRANSACTION, AND, WHEN
PROVIDED, THE INFORMATION RELATED TO COLLABORATION COMPOUNDS THAT SYNTA PROVIDED
TO ROCHE PRIOR TO THE EXECUTION DATE WAS UP-TO-DATE, TIMELY AND ACCURATE IN ALL
MATERIAL RESPECTS.


 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

 

46

--------------------------------------------------------------------------------


 


10.2.2.               SYNTA HAS THE RIGHT TO GRANT TO ROCHE THE RIGHTS AND
LICENSES DESCRIBED HEREUNDER.


 


10.2.3.               TO SYNTA’S KNOWLEDGE, EXHIBIT A IS A COMPLETE AND CORRECT
LIST OF ALL SYNTA PATENT RIGHTS IN THE TERRITORY THAT COVER THE COLLABORATION
COMPOUNDS CONTROLLED BY SYNTA AS OF THE EXECUTION DATE.


 


10.2.4.               TO SYNTA’S KNOWLEDGE, NO THIRD PARTY IS INFRINGING ANY OF
THE SYNTA PATENT RIGHTS IDENTIFIED ON EXHIBIT A.


 


10.2.5.               TO SYNTA’S KNOWLEDGE, THE MAKING, USING OR SELLING OF
[***] AS CONTEMPLATED UNDER THIS AGREEMENT WILL NOT INFRINGE ANY THIRD PARTY
PATENT RIGHTS THAT EXIST AS OF THE EXECUTION DATE.


 


10.3.                        ROCHE’S REPRESENTATIONS.  ROCHE HEREBY REPRESENTS
AND WARRANTS TO SYNTA AS OF THE EXECUTION DATE AS FOLLOWS:


 


10.3.1.               ROCHE HAS THE RIGHT TO GRANT TO SYNTA THE RIGHTS AND
LICENSES DESCRIBED HEREUNDER.


 


10.3.2.               TO ROCHE’S KNOWLEDGE, THERE ARE NO ROCHE PATENT RIGHTS IN
THE TERRITORY THAT COVER THE COLLABORATION COMPOUNDS CONTROLLED BY ROCHE AS OF
THE EXECUTION DATE.


 


10.4.                        COVENANTS OF THE PARTIES.


 


10.4.1.               EACH OF ROCHE AND SYNTA SHALL REQUIRE BY WRITTEN AGREEMENT
THAT ALL OF ITS PERSONNEL, EMPLOYEES, AND AGENTS INVOLVED IN THE RESEARCH,
DEVELOPMENT, MANUFACTURE OR COMMERCIALIZATION OF COLLABORATION COMPOUNDS OR
LICENSED PRODUCTS HAVE ENTERED INTO CONFIDENTIALITY AND INVENTION ASSIGNMENT
AGREEMENTS THAT ARE CONSISTENT WITH THE TERMS OF THIS AGREEMENT AND SHALL BE
OBLIGATED TO ASSIGN ANY RIGHTS THEY MAY HAVE IN ANY INVENTIONS MADE DURING SUCH
WORK TO ROCHE OR SYNTA, RESPECTIVELY.


 


10.4.2.               EACH PARTY AND ITS AFFILIATES SHALL CONDUCT, AND SHALL USE
COMMERCIALLY REASONABLE EFFORTS TO CAUSE ITS SUBLICENSEES, CONTRACTORS, AND
CONSULTANTS TO CONDUCT, ALL OF ITS ACTIVITIES CONTEMPLATED UNDER THIS AGREEMENT
IN ACCORDANCE WITH ALL APPLICABLE LAWS OF THE COUNTRY IN WHICH SUCH ACTIVITIES
ARE CONDUCTED.


 


10.5.                        NO WARRANTY.  EXCEPT AS OTHERWISE EXPRESSLY SET
FORTH IN THIS AGREEMENT, NEITHER PARTY HERETO MAKES ANY REPRESENTATION AND
EXTENDS NO WARRANTY OF ANY KIND, EITHER EXPRESS, IMPLIED, STATUTORY OR
OTHERWISE, WITH RESPECT TO THE SUBJECT MATTER OF THIS AGREEMENT (INCLUDING ANY
COLLABORATION COMPOUND OR LICENSED PRODUCT), INCLUDING ANY WARRANTY OF
MERCHANTABILITY, NONINFRINGEMENT, OR FITNESS FOR A PARTICULAR PURPOSE.


 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

 

47

--------------------------------------------------------------------------------


 


ARTICLE XI -INDEMNIFICATION


 


11.1.                        INDEMNIFICATION BY ROCHE.  ROCHE SHALL INDEMNIFY,
HOLD HARMLESS AND DEFEND SYNTA, ITS AFFILIATES AND THEIR RESPECTIVE DIRECTORS,
OFFICERS, EMPLOYEES AND AGENTS FROM AND AGAINST ANY AND ALL LOSSES, EXPENSES,
COST OF DEFENSE (INCLUDING REASONABLE ATTORNEYS’ FEES, WITNESS FEES, DAMAGES,
JUDGMENTS, FINES AND AMOUNTS PAID IN SETTLEMENT) AND ANY AMOUNTS SYNTA BECOMES
LEGALLY OBLIGATED TO PAY BECAUSE OF ANY CLAIM OR CLAIMS AGAINST IT, TO THE
EXTENT THAT SUCH CLAIM OR CLAIMS ARISE OUT OF (A) THE RESEARCH, DEVELOPMENT,
MANUFACTURE, COMMERCIALIZATION, USE OR IMPORTATION OF LICENSED COMPOUNDS OR
LICENSED PRODUCTS BY OR ON BEHALF OF ROCHE, ITS AFFILIATES OR SUBLICENSEES
(INCLUDING PRODUCT LIABILITY CLAIMS), (B) THE BREACH OF ANY OF ROCHE’S
REPRESENTATIONS OR WARRANTIES HEREUNDER, OR (C) ANY INFRINGEMENT OF ANY THIRD
PARTY PATENT RIGHTS OR MISAPPROPRIATION OF ANY THIRD PARTY KNOW-HOW IN
CONNECTION WITH THE DEVELOPMENT, MANUFACTURE, COMMERCIALIZATION, USE OR IMPORT
OF ANY LICENSED COMPOUNDS OR LICENSED PRODUCTS, IN ALL CASES EXCEPT TO THE
EXTENT SUCH LOSSES, EXPENSES, COSTS AND AMOUNTS ARE DUE TO THE GROSS NEGLIGENCE
OR WILLFUL MISCONDUCT OF SYNTA OR BREACH OF ANY OF SYNTA’S REPRESENTATIONS AND
WARRANTIES HEREUNDER.


 


11.2.                        INDEMNIFICATION BY SYNTA.  SYNTA SHALL INDEMNIFY,
HOLD HARMLESS AND DEFEND ROCHE, ITS AFFILIATES AND THEIR RESPECTIVE DIRECTORS,
OFFICERS, EMPLOYEES AND AGENTS FROM AND AGAINST ANY AND ALL LOSSES, EXPENSES,
COST OF DEFENSE (INCLUDING REASONABLE ATTORNEYS’ FEES, WITNESS FEES, DAMAGES,
JUDGMENTS, FINES AND AMOUNTS PAID IN SETTLEMENT) AND ANY AMOUNTS ROCHE BECOMES
LEGALLY OBLIGATED TO PAY BECAUSE OF ANY CLAIM OR CLAIMS AGAINST IT, TO THE
EXTENT THAT SUCH CLAIM OR CLAIMS ARISE OUT OF THE BREACH OF ANY OF SYNTA’S
REPRESENTATIONS OR WARRANTIES HEREUNDER, IN ALL CASES EXCEPT TO THE EXTENT SUCH
LOSSES, EXPENSES, COSTS AND AMOUNTS ARE DUE TO THE GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF ROCHE OR BREACH OF ANY OF ROCHE’S REPRESENTATIONS AND WARRANTIES
HEREUNDER.


 


11.3.                        PROCEDURE.  IN THE EVENT OF A CLAIM BY A THIRD
PARTY AGAINST ANY PERSON ENTITLED TO INDEMNIFICATION UNDER THIS AGREEMENT (IN
SUCH CAPACITY, THE “INDEMNIFIED PARTY”), THE INDEMNIFIED PARTY SHALL PROMPTLY
NOTIFY THE OTHER PARTY (IN SUCH CAPACITY, THE “INDEMNIFYING PARTY”) IN WRITING
OF THE CLAIM (IT BEING UNDERSTOOD THAT THE FAILURE BY THE INDEMNIFIED PARTY TO
GIVE PROMPT NOTICE OF A THIRD PARTY CLAIM AS PROVIDED IN THIS SECTION 11.3 SHALL
NOT RELIEVE THE INDEMNIFYING PARTY OF ITS INDEMNIFICATION OBLIGATION UNDER THIS
AGREEMENT EXCEPT AND ONLY TO THE EXTENT THAT SUCH INDEMNIFYING PARTY IS ACTUALLY
PREJUDICED AS A RESULT OF SUCH FAILURE TO GIVE PROMPT NOTICE). WITHIN [***]
([***]) DAYS AFTER DELIVERY OF SUCH NOTIFICATION, THE INDEMNIFYING PARTY MAY,
UPON WRITTEN NOTICE THEREOF TO THE INDEMNIFIED PARTY, UNDERTAKE AND SOLELY
MANAGE AND CONTROL, AT ITS SOLE EXPENSE AND WITH COUNSEL REASONABLY SATISFACTORY
TO THE INDEMNIFIED PARTY, THE DEFENSE OF THE CLAIM. IF THE INDEMNIFYING PARTY
DOES NOT UNDERTAKE SUCH DEFENSE, THE INDEMNIFIED PARTY SHALL CONTROL SUCH
DEFENSE.  THE PARTY NOT CONTROLLING SUCH DEFENSE SHALL COOPERATE WITH THE OTHER
PARTY AND MAY, AT ITS OPTION AND EXPENSE, PARTICIPATE IN SUCH DEFENSE,
PROVIDED THAT IF THE INDEMNIFYING PARTY ASSUMES CONTROL OF SUCH DEFENSE AND THE
INDEMNIFIED PARTY IN GOOD FAITH CONCLUDES, BASED ON ADVICE FROM COUNSEL, THAT
THE INDEMNIFYING PARTY AND THE INDEMNIFIED PARTY HAVE CONFLICTING INTERESTS WITH
RESPECT TO SUCH ACTION, SUIT, PROCEEDING OR CLAIM, THE INDEMNIFYING PARTY SHALL
BE RESPONSIBLE FOR THE REASONABLE FEES AND EXPENSES OF COUNSEL TO THE
INDEMNIFIED PARTY SOLELY IN CONNECTION THEREWITH.  THE PARTY CONTROLLING SUCH
DEFENSE SHALL


 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

 

48

--------------------------------------------------------------------------------


 


KEEP THE OTHER PARTY ADVISED OF THE STATUS OF SUCH ACTION, SUIT, PROCEEDING OR
CLAIM AND THE DEFENSE THEREOF AND SHALL CONSIDER RECOMMENDATIONS MADE BY THE
OTHER PARTY WITH RESPECT THERETO.  THE INDEMNIFYING PARTY SHALL NOT BE LIABLE
FOR ANY LITIGATION COSTS OR EXPENSES INCURRED BY THE INDEMNIFIED PARTY WITHOUT
THE INDEMNIFYING PARTY’S WRITTEN CONSENT. THE INDEMNIFIED PARTY SHALL NOT SETTLE
ANY SUCH ACTION, SUIT, PROCEEDING OR CLAIM WITHOUT THE PRIOR WRITTEN CONSENT OF
THE INDEMNIFYING PARTY, WHICH SHALL NOT BE UNREASONABLY WITHHELD, DELAYED OR
CONDITIONED.  WITHOUT THE PRIOR WRITTEN CONSENT OF THE INDEMNIFIED PARTY, THE
INDEMNIFYING PARTY SHALL NOT SETTLE ANY SUCH ACTION, SUIT, PROCEEDING OR CLAIM,
OR CONSENT TO ANY JUDGMENT IN RESPECT THEREOF, THAT DOES NOT INCLUDE A COMPLETE
AND UNCONDITIONAL RELEASE OF THE INDEMNIFIED PARTY FROM ALL LIABILITY WITH
RESPECT THERETO, THAT IMPOSES ANY LIABILITY OR OBLIGATION ON THE INDEMNIFIED
PARTY OR THAT ACKNOWLEDGES FAULT BY THE INDEMNIFIED PARTY.


 


11.4.                     INSURANCE.  EACH PARTY SHALL MAINTAIN APPROPRIATE
PRODUCT LIABILITY INSURANCE (OR SELF-INSURANCE) WITH RESPECT TO ITS RESEARCH,
DEVELOPMENT, MANUFACTURE AND COMMERCIALIZATION ACTIVITIES HEREUNDER IN SUCH
AMOUNT AS SUCH PARTY CUSTOMARILY MAINTAINS WITH RESPECT TO ITS OTHER PRODUCTS
FOR SIMILAR PATIENT POPULATIONS AND COMMERCIAL MARKETS.  EACH PARTY SHALL
MAINTAIN SUCH INSURANCE FOR SO LONG AS IT CONTINUES TO CONDUCT SUCH ACTIVITIES
HEREUNDER, AND FOR SO LONG AS SUCH PARTY CUSTOMARILY MAINTAINS INSURANCE WITH
RESPECT TO SALES OF ITS OTHER PRODUCTS FOR SIMILAR PATIENT POPULATIONS AND
COMMERCIAL MARKETS.


 


11.5.                        NO CONSEQUENTIAL DAMAGES.  IN NO EVENT SHALL EITHER
SYNTA OR ROCHE BE LIABLE FOR SPECIAL, INDIRECT, INCIDENTAL, EXEMPLARY, MULTIPLE
OR CONSEQUENTIAL DAMAGES ARISING OUT OF THIS AGREEMENT BASED ON CONTRACT, TORT
OR ANY OTHER LEGAL THEORY.  NOTHING IN THIS SECTION 11.5 IS INTENDED TO LIMIT OR
RESTRICT (A) THE INDEMNIFICATION RIGHTS OR OBLIGATIONS OF EITHER PARTY UNDER
THIS ARTICLE XI, (B) REMEDIES AVAILABLE TO EITHER PARTY WITH RESPECT TO A BREACH
OF ARTICLE IX OR (C) REMEDIES AVAILABLE TO EITHER PARTY WITH RESPECT TO A BREACH
OF SECTION 6.6.


 


ARTICLE XII -TERM AND TERMINATION


 


12.1.                        TERM.  THE TERM OF THIS AGREEMENT SHALL COMMENCE ON
THE EFFECTIVE DATE AND, UNLESS EARLIER TERMINATED AS PROVIDED IN THIS
ARTICLE XII, SHALL CONTINUE IN FULL FORCE AND EFFECT UNTIL THE EXPIRATION OF THE
ROYALTY TERM FOR ALL LICENSED PRODUCTS (THE “TERM”).


 


12.2.                        TERMINATION FOR NO ACTIVITY.  SYNTA MAY TERMINATE
THIS AGREEMENT IN ITS ENTIRETY, EFFECTIVE IMMEDIATELY UPON GIVING OF WRITTEN
NOTICE THEREOF TO ROCHE, IN THE EVENT THAT, DURING ANY [***] ([***]) [***]
PERIOD AFTER THE RESEARCH TERM AND PRIOR TO FIRST COMMERCIAL SALE OF ANY
LICENSED PRODUCT ANYWHERE IN THE TERRITORY, NO DEVELOPMENT HAS BEEN CONDUCTED BY
OR ON BEHALF OF ROCHE WITH RESPECT TO ANY LICENSED COMPOUND, UNLESS SUCH ABSENCE
OF DEVELOPMENT OCCURS AS A RESULT OF AN ACTION BY A REGULATORY AUTHORITY
PROHIBITING CLINICAL DEVELOPMENT OF ALL LICENSED PRODUCTS, IN WHICH CASE THE
[***] ([***]) [***] TIME PERIOD WILL BE RESET TO BEGIN AS OF THE DATE OF SUCH
ACTION.


 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

 

49

--------------------------------------------------------------------------------


 


12.3.                        TERMINATION FOR CONVENIENCE.  AT ANY TIME AFTER
[***] DURING THE TERM, ROCHE SHALL HAVE THE RIGHT TO TERMINATE THIS AGREEMENT IN
ITS ENTIRETY FOR ANY REASON UPON [***] ([***]) [***] PRIOR WRITTEN NOTICE TO
SYNTA, SUCH NOTICE TO BE PROVIDED NO EARLIER THAN [***].  AT ANY TIME DURING THE
TERM, ROCHE SHALL HAVE THE RIGHT TO TERMINATE THIS AGREEMENT ON A LICENSED
COMPOUND-BY-LICENSED COMPOUND BASIS IN ONE OR MORE REGIONS (EACH, A “TERMINATED
REGION”), FOR ANY REASON UPON [***] ([***]) [***] PRIOR WRITTEN NOTICE TO SYNTA;
PROVIDED, THAT ROCHE CANNOT TERMINATE THIS AGREEMENT WITH RESPECT TO ALL
LICENSED COMPOUNDS EXCEPT AS PROVIDED IN THE FIRST SENTENCE OF THIS
SECTION 12.3.


 


12.4.                        TERMINATION FOR CAUSE.  IN THE EVENT OF A MATERIAL
BREACH OF THIS AGREEMENT BY A PARTY, THE OTHER PARTY MAY GIVE THE PARTY IN
DEFAULT NOTICE OF SUCH MATERIAL BREACH.  IF SUCH MATERIAL BREACH IS NOT CURED
WITHIN [***] ([***]) [***] AFTER RECEIPT OF SUCH NOTICE (OR WITHIN [***] ([***])
[***] IN THE CASE OF A PAYMENT BREACH), THE NOTIFYING PARTY SHALL BE ENTITLED
(WITHOUT PREJUDICE TO ANY OF ITS OTHER RIGHTS CONFERRED ON IT BY THIS AGREEMENT
OR UNDER APPLICABLE LAW) TO TERMINATE THIS AGREEMENT BY GIVING WRITTEN NOTICE TO
THE DEFAULTING PARTY, WITH SUCH TERMINATION TO TAKE EFFECT IMMEDIATELY.


 


12.5.                        TERMINATION IF ROCHE CHALLENGES SYNTA PATENT
RIGHTS.  IF ROCHE OR ANY OF ROCHE’S AFFILIATES OR SUBLICENSEES CHALLENGES THE
VALIDITY, ENFORCEABILITY, PATENTABILITY OR SCOPE OF AN CLAIM INCLUDED IN ANY
SYNTA PATENT RIGHTS OR SUPPORTS, DIRECTLY OR INDIRECTLY, ANY SUCH CHALLENGE (ANY
OF THE FOREGOING, A “PATENT CHALLENGE”), SYNTA SHALL HAVE THE RIGHT TO TERMINATE
THIS AGREEMENT UPON [***] ([***]) DAYS’ WRITTEN NOTICE TO ROCHE WITH RESPECT TO
THE SYNTA PATENT RIGHT SO CHALLENGED BY ROCHE OR ANY OF ITS AFFILIATES OR
SUBLICENSEES; PROVIDED, HOWEVER, THAT IF SUCH PATENT CHALLENGE IS TERMINATED
DURING SUCH [***] ([***]) DAY PERIOD, THEN SYNTA SHALL NOT HAVE THE RIGHT TO
TERMINATE THIS AGREEMENT IN RESPECT OF SUCH PATENT CHALLENGE; PROVIDED, HOWEVER,
THAT (A) AT SYNTA’S REQUEST, ROCHE SHALL ISSUE A JOINT PRESS RELEASE WITH SYNTA
PROMPTLY AFTER THE TERMINATION OF SUCH PATENT CHALLENGE, WHICH PRESS RELEASE
SHALL PUBLICIZE THAT THE RELATIONSHIP BETWEEN ROCHE AND SYNTA WITH RESPECT TO
THIS AGREEMENT IS STRONG, AND (B) IF ROCHE OR ANY OF ITS AFFILIATES OR
SUBLICENSEES WAS THE FIRST PERSON TO INITIATE ANY SUCH PATENT CHALLENGE, THEN
ROCHE SHALL REIMBURSE SYNTA FOR ALL COSTS AND EXPENSES, INCLUDING ATTORNEYS’
FEES, INCURRED BY SYNTA IN DEFENDING SUCH PATENT CHALLENGE AND ANY SIMILAR
PATENT CHALLENGE MADE BY ANY THIRD PARTY WITHIN [***] ([***]) [***] AFTER THE
INITIAL PATENT CHALLENGE, AND SHALL PAY ALL SUCH REIMBURSEMENT AMOUNTS WITHIN
[***] ([***]) DAYS AFTER RECEIPT OF AN INVOICE FROM SYNTA THEREFOR.


 


12.6.                        CONSEQUENCES OF TERMINATION BY ROCHE FOR
CONVENIENCE IN ITS ENTIRETY; TERMINATION BY SYNTA FOR ROCHE BREACH OR PATENT
CHALLENGE.  IF THIS AGREEMENT IS TERMINATED BY SYNTA IN ITS ENTIRETY PURSUANT TO
SECTION 12.2 (TERMINATION FOR NO ACTIVITY), BY ROCHE IN ITS ENTIRETY PURSUANT TO
SECTION 12.3 (TERMINATION FOR CONVENIENCE), OR BY SYNTA PURSUANT TO SECTION 12.4
(TERMINATION FOR CAUSE) OR 12.5 (TERMINATION IF ROCHE CHALLENGES SYNTA PATENT
RIGHTS), THEN:


 


12.6.1.               TERMINATION OF LICENSES.  THE LICENSES GRANTED BY SYNTA TO
ROCHE PURSUANT TO SECTIONS 6.1 (RESEARCH LICENSES) AND 6.2 (DEVELOPMENT AND
COMMERCIALIZATION LICENSE TO ROCHE) SHALL TERMINATE;

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

 

50

--------------------------------------------------------------------------------

 


12.6.2.               REGULATORY MATTERS.  ROCHE SHALL TRANSFER TO SYNTA
OWNERSHIP OF ALL REGULATORY FILINGS AND REGULATORY APPROVALS IN ROCHE’S OR ITS
AFFILIATES’ POSSESSION OR CONTROL RELATING TO ALL COLLABORATION COMPOUNDS THAT
ARE NOT LICENSED COMPOUNDS (OTHER THAN ROCHE SOLELY CONTROLLED COLLABORATION
COMPOUNDS), LICENSED COMPOUNDS AND LICENSED PRODUCTS;


 


12.6.3.               PRECLINICAL AND CLINICAL MATTERS.  ROCHE SHALL ASSIGN TO
SYNTA ITS ENTIRE RIGHT, TITLE, AND INTEREST IN AND TO ALL PRECLINICAL AND
CLINICAL DATA, INCLUDING PHARMACOLOGY AND BIOLOGY DATA, IN ROCHE’S OR ITS
AFFILIATES’ POSSESSION OR CONTROL RELATING TO AND TO THE EXTENT NECESSARY FOR
SYNTA TO CONTINUE THE RESEARCH, DEVELOPMENT OR COMMERCIALIZATION OF
COLLABORATION COMPOUNDS THAT ARE NOT LICENSED COMPOUNDS (OTHER THAN ROCHE SOLELY
CONTROLLED COLLABORATION COMPOUNDS), LICENSED COMPOUNDS AND LICENSED PRODUCTS;


 


12.6.4.               MANUFACTURING MATTERS.  AT SYNTA’S OPTION, ROCHE SHALL:


 

(A)                                                                  TO THE
EXTENT ASSIGNABLE AND RELATED TO LICENSED COMPOUNDS OR LICENSED PRODUCTS, ASSIGN
TO SYNTA EACH MANUFACTURING AGREEMENT THEN IN EFFECT WITH RESPECT TO THE
MANUFACTURE OF SUCH LICENSED COMPOUNDS AND LICENSED PRODUCTS;

 

(B)                                                                 TRANSFER
MANUFACTURING DOCUMENTS AND MATERIALS WHICH ARE USED (AT THE TIME OF THE
TERMINATION) BY OR ON BEHALF OF ROCHE, ITS AFFILIATES OR SUBLICENSEES IN THE
MANUFACTURE OF SUCH LICENSED COMPOUNDS AND LICENSED PRODUCTS; AND

 

(C)                                                                  UPON
SYNTA’S REQUEST, SELL TO SYNTA (OR ITS DESIGNEE) ROCHE’S THEN-EXISTING INVENTORY
OF SUCH LICENSED COMPOUNDS AND LICENSED PRODUCTS, AT ROCHE’S FBMC;

 


12.6.5.               MANUFACTURING OBLIGATIONS AFTER TERMINATION.  TO THE
EXTENT ROCHE (OR AN AFFILIATE OF ROCHE) IS MANUFACTURING (ON ITS OWN OR THROUGH
ANY THIRD PARTY CONTRACT MANUFACTURER) ANY LICENSED PRODUCT, ROCHE (OR ITS
AFFILIATE) SHALL, AT SYNTA’S REQUEST, CONTINUE, FOR A PERIOD UP TO [***] ([***])
[***], TO MANUFACTURE (OR HAVE MANUFACTURED) SUCH LICENSED PRODUCT AND SUPPLY
SUCH LICENSED PRODUCT TO SYNTA.  ROCHE SHALL BE OBLIGATED TO SUPPLY QUANTITIES
OF SUCH LICENSED PRODUCT SUFFICIENT TO SATISFY SYNTA’S REQUIREMENTS UNDER A
MANUFACTURING TRANSFER AND TRANSITION PLAN TO BE NEGOTIATED BY THE PARTIES IN
GOOD FAITH SO THAT SYNTA CAN ASSUME ALL DEVELOPMENT AND COMMERCIALIZATION
ACTIVITIES WITH REGARD TO SUCH LICENSED PRODUCT.  ROCHE WILL SUPPLY SUCH
QUANTITIES OF LICENSED PRODUCT AT ROCHE’S FBMC (AS SUCH TERM IS CONSISTENTLY
APPLIED BY ROCHE AT THE TIME OF SUPPLY) PLUS [***] PERCENT ([***]%).  IN
ADDITION, FOR A PERIOD OF TIME TO BE AGREED UPON IN GOOD FAITH BY THE PARTIES UP
TO [***] ([***]) [***], ROCHE SHALL ASSIST SYNTA AS REASONABLY REQUESTED IN
(A) CAUSING THE ASSIGNMENT TO SYNTA OF ANY AND ALL APPLICABLE THIRD PARTY
MANUFACTURING AND SUPPLY AGREEMENTS FOR SUCH LICENSED PRODUCT, TO THE EXTENT
POSSIBLE, OR (B) TRANSFERRING THE MANUFACTURING PROCESS FOR SUCH LICENSED
PRODUCT TO SYNTA OR A THIRD PARTY CONTRACT MANUFACTURER ENGAGED BY SYNTA.  SUCH
ASSISTANCE SHALL INCLUDE ASSISTING SYNTA IN DEVELOPING AND EXECUTING A
REASONABLE TRANSFER AND PROVIDING REASONABLE TECHNICAL AND REGULATORY ASSISTANCE
AND DOCUMENTATION RELATING TO THE MANUFACTURE, TESTING AND SUPPLY OF SUCH
LICENSED PRODUCT AS NECESSARY FOR SYNTA TO BE QUALIFIED OR TO QUALIFY A THIRD
PARTY FOR THE


 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

 

51

--------------------------------------------------------------------------------


 


MANUFACTURING OF SUCH LICENSED PRODUCT.  NOTWITHSTANDING THE ABOVE, IF AT THE
TIME OF TERMINATION OF THIS AGREEMENT, THE TRANSFER OF DEVELOPMENT
RESPONSIBILITY PER SECTION 2.7.1 FOR SUCH LICENSED PRODUCT HAS NOT YET OCCURRED,
THEN THE TRANSFER ACTIVITIES REGARDING MANUFACTURE AND TESTING OF SUCH LICENSED
PRODUCT SHALL BE LIMITED TO THE TRANSFER OF DOCUMENTS AND SHIPMENT OF SUCH
LICENSED PRODUCT, INCLUDING REFERENCE MATERIALS AND STABILITY SAMPLES, AT NO
COST TO SYNTA.


 


12.6.6.               LICENSE GRANTS TO SYNTA.  ROCHE HEREBY GRANTS TO SYNTA AN
EXCLUSIVE, ROYALTY-BEARING (AS SET FORTH IN SECTION 12.6.8 BELOW), IRREVOCABLE,
PERPETUAL LICENSE, WITH THE RIGHT TO GRANT SUBLICENSES, UNDER THE ROCHE PATENT
RIGHTS, ROCHE KNOW-HOW, AND ROCHE’S INTEREST IN ANY JOINT PATENT RIGHTS OR JOINT
KNOW-HOW, IN EACH CASE COVERING COLLABORATION COMPOUNDS, LICENSED COMPOUNDS OR
LICENSED PRODUCTS, TO RESEARCH, DEVELOP, MANUFACTURE, HAVE MANUFACTURED, USE,
COMMERCIALIZE AND IMPORT SUCH COLLABORATION COMPOUNDS AND LICENSED COMPOUNDS (OR
PRODUCTS CONTAINING ANY SUCH COLLABORATION COMPOUND OR LICENSED COMPOUND AS AN
ACTIVE INGREDIENT) OR LICENSED PRODUCTS; PROVIDED, THAT SYNTA SHALL NOT EXERCISE
SUCH LICENSE UNLESS AND UNTIL THIS AGREEMENT IS TERMINATED BY ROCHE PURSUANT TO
SECTION 12.3 (TERMINATION FOR CONVENIENCE), OR BY SYNTA PURSUANT TO SECTION 12.2
(TERMINATION FOR NO ACTIVITY), 12.4 (TERMINATION FOR CAUSE) OR 12.5 (TERMINATION
IF ROCHE CHALLENGES SYNTA PATENT RIGHTS);


 


12.6.7.               PROSECUTION AND ENFORCEMENT.  THE PROVISIONS OF SECTIONS
8.2 (PROSECUTION AND MAINTENANCE OF PATENT RIGHTS), 8.3 (THIRD PARTY
INFRINGEMENT), 8.4 (PATENT INVALIDITY CLAIM), 8.6 (CERTIFICATION UNDER DRUG
PRICE COMPETITION AND PATENT RESTORATION ACT) AND 8.7 (COOPERATION) SHALL REMAIN
IN EFFECT WITH RESPECT TO THE ROCHE PATENT RIGHTS, ROCHE KNOW-HOW, JOINT PATENT
RIGHTS AND JOINT KNOW-HOW LICENSED TO SYNTA UNDER SECTION 12.6.6 ABOVE,
PROVIDED, THAT SYNTA SHALL HAVE THE FIRST RIGHT, AT ITS EXPENSE, TO PROSECUTE,
MAINTAIN, ENFORCE OR DEFEND, OR INITIATE LITIGATION WITH RESPECT TO, THE ROCHE
PATENT RIGHTS OR ROCHE KNOW-HOW UNDER SUCH PROVISIONS, WITH ROCHE HAVING THE
STEP-IN RIGHTS OF THE NON-INITIATING PARTY AS SET FORTH THEREIN;


 


12.6.8.               ROYALTIES PAYABLE TO ROCHE.  IN THE EVENT THAT THIS
AGREEMENT IS TERMINATED AFTER THE EXPIRATION OF THE RESEARCH TERM, SYNTA SHALL
PAY ROCHE, ON A COUNTRY-BY-COUNTRY AND LICENSED PRODUCT-BY-LICENSED PRODUCT
BASIS, ROYALTIES ON THE NET SALES (WITH THE DEFINITION OF NET SALES SET FORTH IN
SECTION 1.51 APPLIED TO SUCH LICENSED PRODUCT) BY SYNTA, ITS AFFILIATES AND
SUBLICENSEES OF LICENSED PRODUCTS, AT THE RATE OF [***] PERCENT ([***]%) WITH
RESPECT TO LICENSED PRODUCTS CONTAINING A LICENSED COMPOUND THAT IS COVERED BY
SYNTA PATENT RIGHTS OR JOINT PATENT RIGHTS; PROVIDED, HOWEVER, THAT IF SUCH
LICENSED PRODUCT IS INSTEAD OR ALSO COVERED BY ROCHE PATENT RIGHTS, THEN SUCH
ROYALTY RATE SHALL BE [***] PERCENT ([***]%).  ANY ROYALTIES PAYABLE BY SYNTA
PURSUANT TO THIS SECTION 12.6.8 SHALL BE PAYABLE COMMENCING ON THE FIRST
COMMERCIAL SALE (WITH THE DEFINITION OF FIRST COMMERCIAL SALE SET FORTH IN
SECTION 1.26 APPLIED TO SUCH LICENSED PRODUCT) OF SUCH LICENSED PRODUCT BY
SYNTA, ITS AFFILIATES OR SUBLICENSEES, AND SHALL EXPIRE ON A COUNTRY-BY-COUNTRY
BASIS AND LICENSED PRODUCT-BY-LICENSED PRODUCT BASIS ON THE EXPIRATION OF THE
LAST VALID CLAIM OF THE ROCHE PATENT RIGHTS, SYNTA PATENT RIGHTS OR JOINT PATENT
RIGHTS, AS APPLICABLE, COVERING THE LICENSED COMPOUND CONTAINED


 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

 

52

--------------------------------------------------------------------------------


 


IN SUCH LICENSED PRODUCT IN SUCH COUNTRY, AND SUBJECT TO ROYALTY DEDUCTIONS AND
ADJUSTMENTS CORRESPONDING TO THOSE SET FORTH UNDER SECTION 7.6; AND


 


12.6.9.               ASSIGNMENT OF TRADEMARK.  ROCHE SHALL ASSIGN TO SYNTA
ROCHE’S AND ITS AFFILIATES’ ENTIRE RIGHT, TITLE AND INTEREST IN, TO AND UNDER
ANY TRADEMARK USED BY ROCHE, ITS AFFILIATES OR SUBLICENSEES EXCLUSIVELY IN
CONNECTION WITH THE COMMERCIALIZATION OF A LICENSED PRODUCT, IT BEING UNDERSTOOD
THAT SUCH ASSIGNMENT SHALL NOT INCLUDE THE ROCHE NAME OR TRADEMARK FOR THE ROCHE
COMPANY ITSELF.


 


12.7.                        CONSEQUENCES OF TERMINATION BY ROCHE FOR SYNTA
BREACH.  IF ROCHE TERMINATES THIS AGREEMENT PURSUANT TO SECTION 12.4
(TERMINATION FOR CAUSE), THEN, AT ROCHE’S ELECTION, (A) THE RESEARCH LICENSES
GRANTED TO ROCHE PURSUANT TO SECTION 6.1 (RESEARCH LICENSES) SHALL CONTINUE
SOLELY IF THE TERMINATION OCCURS DURING THE RESEARCH TERM AND SOLELY TO ENABLE
ROCHE TO PERFORM THE RESEARCH ACTIVITIES WITH RESPECT TO ANY COLLABORATION
COMPOUND WHICH WERE NOT COMPLETED BY SYNTA UNDER THE RESEARCH PLAN, AND (B) THE
DEVELOPMENT AND COMMERCIALIZATION LICENSES GRANTED TO ROCHE PURSUANT TO
SECTION 6.2 (DEVELOPMENT AND COMMERCIALIZATION LICENSE TO ROCHE) SHALL CONTINUE
SOLELY WITH RESPECT TO LICENSED COMPOUNDS AND LICENSED PRODUCTS; IN EACH CASE
SUBJECT TO ROCHE’S CONTINUED COMPLIANCE WITH ROCHE’S PAYMENT AND OTHER
OBLIGATIONS UNDER ARTICLE VII WITH RESPECT TO SUCH COLLABORATION COMPOUNDS,
LICENSED COMPOUNDS OR LICENSED PRODUCTS.


 


12.8.                        EFFECT OF TERMINATION AND EXPIRATION; ACCRUED
RIGHTS AND OBLIGATIONS.  UPON TERMINATION OR EXPIRATION OF THIS AGREEMENT FOR
ANY REASON, ALL RIGHTS AND OBLIGATIONS OF THE PARTIES, INCLUDING THE LICENSES
GRANTED HEREUNDER, SHALL END, UNLESS OTHERWISE SET FORTH IN THIS ARTICLE XII. 
TERMINATION OF THIS AGREEMENT FOR ANY REASON SHALL NOT RELEASE EITHER PARTY FROM
ANY LIABILITY THAT, AT THE TIME OF SUCH TERMINATION, HAS ALREADY ACCRUED OR THAT
IS ATTRIBUTABLE TO A PERIOD PRIOR TO SUCH TERMINATION (INCLUDING PAYMENTS FOR
RESEARCH AND DEVELOPMENT WORK PERFORMED, AND OTHER PAYMENT OBLIGATIONS UNDER
ARTICLE VII ACCRUED, PRIOR TO THE EFFECTIVE DATE OF TERMINATION) NOR PRECLUDE
EITHER PARTY FROM PURSUING ANY RIGHT OR REMEDY IT MAY HAVE HEREUNDER OR AT LAW
OR IN EQUITY WITH RESPECT TO ANY BREACH OF THIS AGREEMENT.  NOTWITHSTANDING THE
PRECEDING SENTENCE, (A) IF THIS AGREEMENT IS TERMINATED BY ROCHE PURSUANT TO
SECTION 12.4 (TERMINATION FOR CAUSE), THEN ROCHE NEED NOT MAKE ANY PAYMENTS
PURSUANT TO SECTION 7.4 (DEVELOPMENT EVENT PAYMENTS) THAT FIRST ACCRUE DURING
THE APPLICABLE CURE PERIOD SET FORTH IN SECTION 12.4 WITH RESPECT TO THE BREACH
FOR WHICH ROCHE SO TERMINATED THIS AGREEMENT, AND (B) IF THIS AGREEMENT IS
TERMINATED IN ITS ENTIRETY BY ROCHE PURSUANT TO SECTION 12.3 (TERMINATION FOR
CONVENIENCE), THEN ROCHE NEED NOT MAKE ANY PAYMENTS PURSUANT TO ROWS (A) THROUGH
(D) IN THE TABLE IN SECTION 7.4 (DEVELOPMENT EVENT PAYMENTS) THAT FIRST ACCRUE
DURING THE THREE (3) MONTH NOTICE PERIOD SET FORTH IN SECTION 12.3 WITH RESPECT
TO SUCH TERMINATION.  IN ADDITION, IF THIS AGREEMENT IS TERMINATED, BY ROCHE
PURSUANT TO SECTION 12.3 (TERMINATION FOR CONVENIENCE), OR BY SYNTA PURSUANT TO
SECTION 12.2 (TERMINATION FOR NO ACTIVITY), 12.4 (TERMINATION FOR CAUSE) OR 12.5
(TERMINATION IF ROCHE CHALLENGES SYNTA PATENT RIGHTS), THEN ROCHE SHALL CONTINUE
TO BE RESPONSIBLE FOR ALL NON-CANCELLABLE COSTS COMMITTED TO BY SYNTA WHICH
WOULD OTHERWISE HAVE BEEN REIMBURSED BY ROCHE HEREUNDER AND ALL COSTS COMMITTED
TO BY SYNTA FOR DEVELOPMENT ACTIVITIES WHICH CANNOT BE CANCELLED FOR ETHICAL
REASONS; PROVIDED, THAT SYNTA SHALL USE COMMERCIALLY REASONABLE EFFORTS TO
MITIGATE SUCH COSTS.  IT IS UNDERSTOOD AND AGREED


 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

 

53

--------------------------------------------------------------------------------


 


THAT MONETARY DAMAGES MAY NOT BE A SUFFICIENT REMEDY FOR ANY BREACH OF THIS
AGREEMENT AND THAT THE NON-BREACHING PARTY MAY BE ENTITLED TO SEEK INJUNCTIVE
RELIEF AS A REMEDY FOR ANY SUCH BREACH.


 


12.9.                        SURVIVAL.  THE RIGHTS AND OBLIGATIONS SET FORTH IN
THIS AGREEMENT SHALL EXTEND BEYOND THE TERMINATION OR EXPIRATION OF THIS
AGREEMENT ONLY TO THE EXTENT EXPRESSLY PROVIDED FOR IN THIS AGREEMENT OR TO THE
EXTENT REQUIRED TO GIVE EFFECT TO A TERMINATION OF THIS AGREEMENT OR THE
CONSEQUENCES OF A TERMINATION OF THIS AGREEMENT AS EXPRESSLY PROVIDED FOR IN
THIS AGREEMENT.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, IT IS AGREED
THAT THE PROVISIONS OF SECTIONS 2.5.2, 6.5, 6.7, 7.7.2, 7.7.6, 7.7.7, 7.9, 8.1,
9.1, 9.2, 9.3.4, 10.5, 11, 12.6, 12.7, 12.8, 12.9, 12.10, 13 AND 14, EXCEPT FOR
SECTION 14.3, AND, SOLELY WITH RESPECT TO JOINT INTELLECTUAL PROPERTY, SECTIONS
8.2.3, 8.2.5, 8.2.6, 8.3.1, 8.3.4, 8.3.5, 8.3.6, 8.4, 8.6 AND 8.7 SHALL SURVIVE
EXPIRATION OR TERMINATION OF THIS AGREEMENT FOR ANY REASON.


 


12.10.                  CONSEQUENCES REGARDING TERMINATION OF LICENSED COMPOUNDS
IN ONE OR MORE REGIONS FOR CONVENIENCE.  IF ROCHE TERMINATES THIS AGREEMENT
PURSUANT TO SECTION 12.3 (TERMINATION FOR CONVENIENCE) WITH RESPECT TO A
LICENSED COMPOUND IN ONE OR MORE REGIONS, THEN:


 


12.10.1.         TERMINATION OF LICENSES.  THE LICENSES GRANTED BY SYNTA TO
ROCHE PURSUANT TO SECTION 6.2 (DEVELOPMENT AND COMMERCIALIZATION LICENSE TO
ROCHE) SHALL AUTOMATICALLY TERMINATE, IN ALL TERMINATED REGIONS, WITH RESPECT TO
SUCH LICENSED COMPOUND AND ALL LICENSED PRODUCTS CONTAINING SUCH LICENSED
COMPOUND;


 


12.10.2.         REGULATORY MATTERS.  ROCHE SHALL (A) TRANSFER TO SYNTA
OWNERSHIP OF ALL REGULATORY FILINGS FILED IN, AND REGULATORY APPROVALS RECEIVED
WITH RESPECT TO, ANY TERMINATED REGION (OR ANY COUNTRY THEREIN), WHICH FILINGS
OR REGULATORY APPROVALS ARE IN ROCHE’S OR ITS AFFILIATES’ POSSESSION OR CONTROL
AND RELATE TO SUCH LICENSED COMPOUND AND LICENSED PRODUCTS CONTAINING SUCH
LICENSED COMPOUND; AND (B) GRANT SYNTA OR ITS DESIGNEES A RIGHT OF REFERENCE OR
USE TO ANY AND ALL REGULATORY FILINGS FILED IN, AND REGULATORY APPROVALS
RECEIVED WITH RESPECT TO, ANY REGION (OR COUNTRY) OTHER THAN A TERMINATED REGION
(OR ANY COUNTRY THEREIN), WHICH FILINGS OR REGULATORY APPROVALS ARE IN ROCHE’S
OR ITS AFFILIATES’ POSSESSION OR CONTROL AND RELATE TO SUCH LICENSED COMPOUND
AND LICENSED PRODUCTS CONTAINING SUCH LICENSED COMPOUND, AND ROCHE SHALL SIGN,
AND CAUSE ITS AFFILIATES TO SIGN, ANY INSTRUMENTS REASONABLY REQUESTED BY SYNTA
IN ORDER TO EFFECT SUCH GRANT.  FOR THE SAKE OF CLARITY, SYNTA MAY PUBLISH ON
ITS CLINICAL TRIAL REGISTRY ANY CLINICAL TRIALS WITH RESPECT TO LICENSED
PRODUCTS CONTAINING SUCH LICENSED COMPOUND OR RESULTS THEREOF;


 


12.10.3.         PRECLINICAL AND CLINICAL MATTERS.  (A) ONCE SUCH LICENSED
COMPOUND IS TERMINATED IN ALL REGIONS, ROCHE SHALL ASSIGN TO SYNTA ITS ENTIRE
RIGHT, TITLE, AND INTEREST IN AND TO ALL PRECLINICAL AND CLINICAL DATA,
INCLUDING PHARMACOLOGY AND BIOLOGY DATA, IN ROCHE’S OR ITS AFFILIATES’
POSSESSION OR CONTROL, RELATING TO, AND TO THE EXTENT NECESSARY FOR SYNTA TO
CONTINUE, THE DEVELOPMENT OR COMMERCIALIZATION OF SUCH LICENSED COMPOUND AND
LICENSED PRODUCTS CONTAINING SUCH LICENSED COMPOUND; (B) IF SUCH LICENSED
COMPOUND IS TERMINATED IN SOME, BUT NOT ALL, REGIONS, THEN ROCHE SHALL PROVIDE
TO SYNTA A COPY OF ALL PRECLINICAL AND CLINICAL DATA, INCLUDING PHARMACOLOGY AND
BIOLOGY DATA, IN ROCHE’S OR ITS


 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

 

54

--------------------------------------------------------------------------------


 


AFFILIATES’ POSSESSION OR CONTROL, RELATING TO, AND TO THE EXTENT NECESSARY FOR
SYNTA TO CONTINUE, THE DEVELOPMENT OR COMMERCIALIZATION OF SUCH LICENSED
COMPOUND AND LICENSED PRODUCTS CONTAINING SUCH LICENSED COMPOUND;


 


12.10.4.         WORLDWIDE MANUFACTURING MATTERS.  ONCE SUCH LICENSED COMPOUND
IS TERMINATED IN ALL REGIONS, THEN, AT SYNTA’S OPTION, ROCHE SHALL (A) TO THE
EXTENT ASSIGNABLE AT NO COST TO ROCHE, ASSIGN TO SYNTA EACH MANUFACTURING
AGREEMENT THEN IN EFFECT WITH RESPECT TO THE MANUFACTURE OF SUCH LICENSED
COMPOUND AND LICENSED PRODUCTS CONTAINING SUCH LICENSED COMPOUND; (B) TRANSFER
TO SYNTA MANUFACTURING DOCUMENTS AND MATERIALS WHICH ARE USED (AT THE TIME OF
THE TERMINATION) BY OR ON BEHALF OF ROCHE, ITS AFFILIATES OR SUBLICENSEES IN THE
MANUFACTURE OF SUCH LICENSED COMPOUND AND LICENSED PRODUCTS CONTAINING SUCH
LICENSED COMPOUND; AND (C) UPON SYNTA’S REQUEST, SELL TO SYNTA (OR ITS DESIGNEE)
ROCHE’S THEN-EXISTING INVENTORY OF SUCH LICENSED COMPOUND AND LICENSED PRODUCTS
CONTAINING SUCH LICENSED COMPOUND, AT FBMC;


 


12.10.5.         REGIONAL MANUFACTURING MATTERS.  IF SUCH LICENSED COMPOUND IS
TERMINATED IN SOME, BUT NOT ALL, REGIONS, THEN, AT SYNTA’S OPTION, ROCHE SHALL
SELL TO SYNTA (OR ITS DESIGNEE) A PROPORTIONATE AMOUNT OF ROCHE’S THEN-EXISTING
INVENTORY OF SUCH LICENSED COMPOUND AND LICENSED PRODUCTS CONTAINING SUCH
LICENSED COMPOUND, AT FBMC, WHICH PROPORTION REFLECTS (A) IF SUCH LICENSED
PRODUCTS HAD BEEN COMMERCIALIZED IN EACH REGION PRIOR TO SUCH TERMINATION, THE
PROPORTION OF UNITS OF SUCH LICENSED PRODUCTS SOLD IN THE TERMINATED REGIONS
DURING THE [***] ([***]) [***] PERIOD PRIOR TO SUCH TERMINATION, COMPARED TO THE
NUMBER OF UNITS OF SUCH LICENSED PRODUCTS SOLD WORLDWIDE DURING SUCH [***]
([***]) [***] PERIOD, OR (B) IF SUCH LICENSED PRODUCTS HAD NOT BEEN
COMMERCIALIZED IN EACH REGION PRIOR TO SUCH TERMINATION, AN ESTIMATE, AS
MUTUALLY AGREED BY THE PARTIES IN GOOD FAITH, OF THE NUMBER OF UNITS OF SUCH
LICENSED PRODUCTS ANTICIPATED TO BE SOLD IN THE TERMINATED REGIONS DURING THE
[***] ([***]) [***] PERIOD IMMEDIATELY FOLLOWING SUCH TERMINATION, COMPARED TO
THE NUMBER OF UNITS OF SUCH LICENSED PRODUCTS ANTICIPATED TO BE SOLD WORLDWIDE
DURING SUCH [***] ([***]) [***] PERIOD; PROVIDED, HOWEVER, THAT, IF THE
THEN-EXISTING INVENTORY IS NOT SUFFICIENT TO PROVIDE BOTH SYNTA WITH SUCH
AMOUNTS AND ROCHE WITH THE AMOUNTS OF SUCH LICENSED COMPOUND AND LICENSED
PRODUCTS CONTAINING SUCH LICENSED COMPOUND IT REASONABLY REQUIRES TO
COMMERCIALIZE SUCH LICENSED PRODUCTS IN THE NEXT [***] ([***]) [***] PERIOD,
THEN ROCHE MAY RETAIN AS MUCH OF SUCH THEN-EXISTING INVENTORY AS IT REASONABLY
REQUIRES TO COMMERCIALIZE SUCH LICENSED PRODUCTS IN THE NEXT [***] ([***]) [***]
PERIOD;


 


12.10.6.         ROCHE MANUFACTURING.  TO THE EXTENT ROCHE (OR AN AFFILIATE OF
ROCHE) IS MANUFACTURING (ON ITS OWN OR THROUGH ANY THIRD PARTY CONTRACT
MANUFACTURER) ANY SUCH LICENSED PRODUCT THAT HAS ACHIEVED FIRST COMMERCIAL SALE
IN ANY COUNTRY (A “TERMINATED COMMERCIAL PRODUCT”), ROCHE (OR ITS AFFILIATE)
SHALL, AT SYNTA’S REQUEST, CONTINUE, FOR A PERIOD UP TO [***] ([***]) [***], TO
MANUFACTURE (OR HAVE MANUFACTURED) SUCH TERMINATED COMMERCIAL PRODUCT AND SUPPLY
SUCH TERMINATED COMMERCIAL PRODUCT TO SYNTA, FOR SYNTA TO DEVELOP SUCH
TERMINATED COMMERCIAL PRODUCT FOR, AND COMMERCIALIZE SUCH TERMINATED COMMERCIAL
PRODUCT IN, THE TERMINATED REGIONS.  ROCHE SHALL BE OBLIGATED TO SUPPLY, WITH
THE PROVISO THAT ROCHE NEED NOT INCREASE ITS MANUFACTURING CAPACITY, QUANTITIES
OF SUCH TERMINATED COMMERCIAL PRODUCT SUFFICIENT TO SATISFY SYNTA’S REQUIREMENTS
UNDER A MANUFACTURING TRANSFER


 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

 

55

--------------------------------------------------------------------------------


 


AND TRANSITION PLAN TO BE NEGOTIATED BY THE PARTIES IN GOOD FAITH SO THAT SYNTA
CAN ASSUME, WITH REGARD TO SUCH TERMINATED COMMERCIAL PRODUCT, ALL DEVELOPMENT
ACTIVITIES FOR, AND COMMERCIALIZATION ACTIVITIES IN, THE TERMINATED REGIONS. 
ROCHE WILL SUPPLY SUCH QUANTITIES OF TERMINATED COMMERCIAL PRODUCT AT ROCHE’S
FBMC (AS SUCH TERM IS CONSISTENTLY APPLIED BY ROCHE AT THE TIME OF SUPPLY) PLUS
[***] PERCENT ([***]%).  IN ADDITION, FOR A PERIOD OF TIME TO BE AGREED UPON IN
GOOD FAITH BY THE PARTIES UP TO [***] ([***]) [***], ROCHE SHALL ASSIST SYNTA AS
REASONABLY REQUESTED (A) IN CAUSING THE ASSIGNMENT TO SYNTA OF ANY AND ALL
APPLICABLE THIRD PARTY MANUFACTURING AND SUPPLY AGREEMENTS FOR SUCH TERMINATED
COMMERCIAL PRODUCT, TO THE EXTENT POSSIBLE WITHOUT JEOPARDIZING ROCHE’S
MANUFACTURING NEEDS, AND (B) IN TRANSFERRING THE MANUFACTURING PROCESS FOR SUCH
TERMINATED COMMERCIAL PRODUCT TO SYNTA OR A THIRD PARTY CONTRACT MANUFACTURER
ENGAGED BY SYNTA.  SUCH ASSISTANCE SHALL INCLUDE ASSISTING SYNTA IN DEVELOPING
AND EXECUTING A REASONABLE TRANSFER AND PROVIDING REASONABLE TECHNICAL AND
REGULATORY ASSISTANCE AND DOCUMENTATION RELATING TO THE MANUFACTURE, TESTING AND
SUPPLY OF SUCH LICENSED PRODUCT AS NECESSARY FOR SYNTA TO BE QUALIFIED OR TO
QUALIFY A THIRD PARTY FOR THE MANUFACTURING OF SUCH LICENSED PRODUCT.  PRIOR TO
SUCH LICENSED PRODUCT ACHIEVING FIRST COMMERCIAL SALE IN ANY COUNTRY, THE
TRANSFER ACTIVITIES REGARDING MANUFACTURE AND TESTING OF SUCH LICENSED PRODUCT
SHALL BE LIMITED TO THE TRANSFER OF DOCUMENTS AND SHIPMENT OF SUCH LICENSED
PRODUCT, INCLUDING REFERENCE MATERIALS AND STABILITY SAMPLES, AT NO COST TO
SYNTA;


 


12.10.7.         LICENSE GRANTS TO SYNTA.  ROCHE HEREBY GRANTS SYNTA (A) AN
EXCLUSIVE, ROYALTY-BEARING (AS SET FORTH IN SECTION 12.10.9 BELOW), IRREVOCABLE,
PERPETUAL LICENSE, WITH THE RIGHT TO GRANT SUBLICENSES, UNDER THE ROCHE PATENT
RIGHTS, ROCHE KNOW-HOW, AND ROCHE’S INTEREST IN ANY JOINT PATENT RIGHTS OR JOINT
KNOW-HOW, IN EACH CASE COVERING SUCH LICENSED COMPOUND, TO DEVELOP, MANUFACTURE,
HAVE MANUFACTURED, USE, COMMERCIALIZE AND IMPORT SUCH LICENSED COMPOUNDS OR
LICENSED PRODUCTS CONTAINING SUCH LICENSED COMPOUND, IN EACH CASE IN THE
TERMINATED REGIONS, AND (B) TO THE EXTENT THAT SUCH LICENSED COMPOUND IS NOT
TERMINATED IN ALL REGIONS, A NON-EXCLUSIVE, ROYALTY-BEARING (AS SET FORTH IN
SECTION 12.10.9 BELOW), IRREVOCABLE, PERPETUAL LICENSE, WITH THE RIGHT TO GRANT
SUBLICENSES, UNDER THE ROCHE PATENT RIGHTS, ROCHE KNOW-HOW, AND ROCHE’S INTEREST
IN ANY JOINT PATENT RIGHTS OR JOINT KNOW-HOW, IN EACH CASE COVERING SUCH
LICENSED COMPOUND, TO DEVELOP, MANUFACTURE AND HAVE MANUFACTURED, AND TO USE AND
IMPORT FOR PURPOSES OF DEVELOPMENT AND MANUFACTURING, SUCH LICENSED COMPOUNDS OR
LICENSED PRODUCTS CONTAINING SUCH LICENSED COMPOUND, IN EACH CASE IN EACH REGION
NOT YET TERMINATED;


 


12.10.8.         PROSECUTION AND ENFORCEMENT.  THE PROVISIONS OF SECTIONS 8.2
(PROSECUTION AND MAINTENANCE OF PATENT RIGHTS), 8.3 (THIRD PARTY INFRINGEMENT),
8.4 (PATENT INVALIDITY CLAIM), 8.6 (CERTIFICATION UNDER DRUG PRICE COMPETITION
AND PATENT RESTORATION ACT) AND 8.7 (COOPERATION) SHALL REMAIN IN EFFECT WITH
RESPECT TO THE ROCHE PATENT RIGHTS, ROCHE KNOW-HOW, JOINT PATENT RIGHTS AND
JOINT KNOW-HOW LICENSED TO SYNTA UNDER SECTION 12.10.7; PROVIDED, THAT SYNTA
SHALL HAVE THE FIRST RIGHT, AT ITS EXPENSE, TO PROSECUTE, MAINTAIN, ENFORCE OR
DEFEND, OR INITIATE LITIGATION WITH RESPECT TO, THE ROCHE PATENT RIGHTS OR ROCHE
KNOW-HOW UNDER SUCH PROVISIONS, WITH ROCHE HAVING THE STEP-IN RIGHTS OF THE
NON-INITIATING PARTY AS SET FORTH THEREIN;


 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

 

56

--------------------------------------------------------------------------------


 


12.10.9.         ROYALTIES PAYABLE TO ROCHE.  IN THE EVENT THAT ROCHE TERMINATES
THIS AGREEMENT PURSUANT TO SECTION 12.3 (TERMINATION FOR CONVENIENCE) WITH
RESPECT TO A LICENSED COMPOUND AFTER THE EXPIRATION OF THE RESEARCH TERM, SYNTA
SHALL PAY ROCHE, ON A COUNTRY-BY-COUNTRY AND LICENSED PRODUCT-BY-LICENSED
PRODUCT BASIS, ROYALTIES ON THE NET SALES (WITH THE DEFINITION OF NET SALES SET
FORTH IN SECTION 1.50 APPLIED TO SUCH LICENSED PRODUCT) BY SYNTA, ITS AFFILIATES
AND SUBLICENSEES OF LICENSED PRODUCTS CONTAINING SUCH LICENSED COMPOUND IN THE
TERMINATED REGIONS, AT THE RATE OF [***] PERCENT ([***]%) WITH RESPECT TO
LICENSED PRODUCTS CONTAINING A LICENSED COMPOUND THAT IS COVERED BY SYNTA PATENT
RIGHTS OR JOINT PATENT RIGHTS; PROVIDED, HOWEVER, THAT IF SUCH LICENSED PRODUCT
IS INSTEAD OR ALSO COVERED BY ROCHE PATENT RIGHTS, THEN SUCH ROYALTY RATE SHALL
BE [***] PERCENT ([***]%).  ANY ROYALTIES PAYABLE BY SYNTA PURSUANT TO THIS
SECTION 12.10.9 SHALL BE PAYABLE COMMENCING ON THE FIRST COMMERCIAL SALE (WITH
THE DEFINITION OF FIRST COMMERCIAL SALE SET FORTH IN SECTION 1.26 APPLIED TO
SUCH LICENSED PRODUCT) OF SUCH LICENSED PRODUCT BY SYNTA, ITS AFFILIATES OR
SUBLICENSEES IN THE RELEVANT COUNTRY IN THE TERMINATED REGION, AND SHALL EXPIRE
ON A COUNTRY-BY-COUNTRY BASIS AND LICENSED PRODUCT-BY-LICENSED PRODUCT BASIS ON
THE EXPIRATION OF THE LAST VALID CLAIM OF THE ROCHE PATENT RIGHTS, SYNTA PATENT
RIGHTS OR JOINT PATENT RIGHTS, AS APPLICABLE, COVERING SUCH LICENSED COMPOUND IN
SUCH COUNTRY, AND SUBJECT TO ROYALTY DEDUCTIONS AND ADJUSTMENTS CORRESPONDING TO
THOSE SET FORTH UNDER SECTION 7.6; AND


 


12.10.10.   ASSIGNMENT OF TRADEMARK.  ROCHE SHALL ASSIGN TO SYNTA ROCHE’S AND
ITS AFFILIATES’ ENTIRE RIGHT, TITLE AND INTEREST IN, TO AND UNDER ANY TRADEMARK
USED BY ROCHE, ITS AFFILIATES OR SUBLICENSEES IN CONNECTION WITH THE
COMMERCIALIZATION OF SUCH LICENSED COMPOUND (OR LICENSED PRODUCT CONTAINING SUCH
LICENSED COMPOUND) IN THE TERMINATED REGIONS, IT BEING UNDERSTOOD THAT SUCH
ASSIGNMENT SHALL NOT INCLUDE THE ROCHE NAME OR TRADEMARK FOR THE ROCHE COMPANY
ITSELF.


 


ARTICLE XIII -DISPUTE RESOLUTION


 


13.1.                        REFERRAL OF UNRESOLVED MATTERS TO EXECUTIVE
OFFICERS.  SUBJECT TO SECTION 3.2.4, AND EXCEPT FOR MATTERS THAT ARE SUBJECT TO
A PARTY’S FINAL DECISION MAKING AUTHORITY PURSUANT TO SECTION 8.2.6(B) (PATENT
TERM EXTENSIONS) OR SECTION 2 OF SCHEDULE 5.3 (CO-PROMOTION TERMS), IF THE JSC
IS UNABLE TO RESOLVE ANY MATTER CONSIDERED BY IT, INCLUDING MATTERS REFERRED TO
IT BY THE JRDC, WITHIN [***] ([***]) [***] AFTER THE MATTER IS FIRST CONSIDERED
BY IT, THE MATTER SHALL BE REFERRED TO THE EXECUTIVE OFFICERS TO BE RESOLVED BY
NEGOTIATION IN GOOD FAITH AS SOON AS IS PRACTICABLE BUT IN NO EVENT LATER THAN
[***] ([***]) [***] AFTER REFERRAL.  SUCH RESOLUTION, IF ANY, OF A REFERRED
ISSUE BY THE EXECUTIVE OFFICERS SHALL BE FINAL AND BINDING ON THE PARTIES.


 


13.2.                        ALTERNATIVE DISPUTE RESOLUTION.  SUBJECT TO
SECTIONS 3.2.4 (DECISION-MAKING) AND 13.1, IF A DISPUTE REFERRED TO THE
EXECUTIVE OFFICERS HAS NOT BEEN RESOLVED BY THE EXECUTIVE OFFICERS WITHIN [***]
([***]) DAYS AFTER REFERRAL, OR IF THE EXECUTIVE OFFICERS FAIL TO MEET WITHIN
SUCH [***] ([***]) DAYS, A PARTY MAY SEEK RESOLUTION OF THE DISPUTE BY
INITIATING ARBITRATION IN ACCORDANCE WITH THE FOLLOWING PROVISIONS.


 


13.2.1.               LOCATION.  ALL DISPUTES ARISING OUT OF THIS AGREEMENT AND
REFERRED TO ARBITRATION PURSUANT TO THIS SECTION 13.2 SHALL BE FINALLY RESOLVED
BY ARBITRATION CONDUCTED BY A


 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

 

57

--------------------------------------------------------------------------------


 


SINGLE ARBITRATOR (UNLESS THE PARTIES MUTUALLY AGREE TO THREE (3) ARBITRATORS)
IN NEW YORK, NEW YORK IN THE ENGLISH LANGUAGE IN ACCORDANCE WITH THE COMMERCIAL
ARBITRATION RULES OF THE AMERICAN ARBITRATION ASSOCIATION (“AAA”).  SUCH
ARBITRATOR SHALL BE APPOINTED BY THE AAA PURSUANT TO ITS PROCEDURES.  THE AAA
SHALL BE THE ADMINISTRATOR OF THE ARBITRATION PROCEEDINGS.


 


13.2.2.               RULING.  THE ARBITRATOR(S) MAY PROCEED TO AN AWARD
NOTWITHSTANDING THE FAILURE OF THE OTHER PARTY TO PARTICIPATE IN THE
PROCEEDINGS.  THE PARTIES SHALL USE GOOD FAITH EFFORTS TO COMPLETE ARBITRATION
UNDER THIS SECTION 13.2 WITHIN NINETY (90) DAYS FOLLOWING THE INITIATION OF SUCH
ARBITRATION.  THE ARBITRATOR(S) SHALL ESTABLISH REASONABLE ADDITIONAL PROCEDURES
TO FACILITATE AND COMPLETE SUCH ARBITRATION WITHIN SUCH NINETY (90) DAY PERIOD. 
THE ARBITRATOR(S) SHALL BE AUTHORIZED TO GRANT INTERIM RELIEF, INCLUDING TO
PREVENT THE DESTRUCTION OF GOODS OR DOCUMENTS INVOLVED IN THE DISPUTE, PROTECT
TRADE SECRETS AND PROVIDE FOR SECURITY FOR A PROSPECTIVE MONETARY AWARD.  THE
ARBITRATOR(S) SHALL ISSUE A WRITTEN DECISION IN ORDER TO EXPLAIN THE BASIS OF
THE RULING, UNLESS OTHERWISE AGREED BY THE PARTIES.  THE ARBITRATOR(S) SHALL NOT
HAVE THE AUTHORITY TO AWARD SPECIAL, INCIDENTAL, CONSEQUENTIAL, EXEMPLARY,
PUNITIVE, MULTIPLE OR OTHER INDIRECT DAMAGES OR LOSS OF PROFITS, LOSS OF DATA OR
LOSS OF USE DAMAGES, EXCEPT AS PERMITTED UNDER SECTION 11.5.


 


13.2.3.               FEES.  THE ARBITRATOR(S) SHALL BE PAID REASONABLE FEES
PLUS EXPENSES.  THESE FEES AND EXPENSES, ALONG WITH THE REASONABLE LEGAL FEES
AND EXPENSES OF THE PREVAILING PARTY (INCLUDING ALL EXPERT WITNESS FEES AND
EXPENSES), THE FEES AND EXPENSES OF A COURT REPORTER, AND ANY EXPENSES FOR A
HEARING ROOM, SHALL BE PAID AS FOLLOWS:


 

(A)                                                                  IF THE
ARBITRATOR(S) RULE IN FAVOR OF ONE PARTY ON ALL DISPUTED ISSUES IN THE
ARBITRATION, THE LOSING PARTY SHALL PAY ALL SUCH FEES AND EXPENSES.

 

(B)                                                                 IF THE
ARBITRATOR(S) RULE IN FAVOR OF ONE PARTY ON SOME ISSUES AND THE OTHER PARTY ON
OTHER ISSUES, THE ARBITRATOR(S) SHALL ISSUE WITH THE RULING A WRITTEN
DETERMINATION AS TO HOW SUCH FEES AND EXPENSES SHALL BE ALLOCATED BETWEEN THE
PARTIES.  THE ARBITRATOR(S) SHALL ALLOCATE FEES AND EXPENSES IN A WAY THAT BEARS
A REASONABLE RELATIONSHIP TO THE OUTCOME OF THE ARBITRATION, WITH THE PARTY
PREVAILING ON MORE ISSUES, OR ON ISSUES OF GREATER VALUE OR GRAVITY, RECOVERING
A RELATIVELY LARGER SHARE OF ITS LEGAL FEES AND EXPENSES.

 


13.2.4.               DECISION.  ANY DECISION OR AWARD OF THE
ARBITRATOR(S) SHALL BE FINAL, CONCLUSIVE, AND BINDING ON THE PARTIES, AND
JUDGMENT MAY BE ENTERED ON ANY AWARD IN ANY COURT OF COMPETENT JURISDICTION,
SUBJECT ONLY TO REVOCATION ON GROUNDS OF FRAUD OR CLEAR BIAS ON THE PART OF THE
ARBITRATORS.  TO THE EXTENT LAWFUL, THE PARTIES OTHERWISE EXCLUDE ANY RIGHT OF
APPLICATION OR APPEAL TO THE COURTS IN CONNECTION WITH ANY MATTER ARISING IN THE
ARBITRATION OR IN CONNECTION WITH ANY AWARD OR DECISION MADE BY THE ARBITRATORS.


 


13.2.5.               NO LIMITATION.  NOTWITHSTANDING THE FOREGOING, (A) NOTHING
IN THIS ARTICLE XIII SHALL BE CONSTRUED AS LIMITING IN ANY WAY THE RIGHT OF A
PARTY TO SEEK INJUNCTIVE OR OTHER EQUITABLE RELIEF FROM A COURT OF COMPETENT
JURISDICTION WITH RESPECT TO ANY ACTUAL OR THREATENED BREACH OF THIS AGREEMENT,
AND (B) EACH PARTY SHALL HAVE THE RIGHT TO INSTITUTE JUDICIAL PROCEEDINGS
AGAINST THE OTHER PARTY (OR ANYONE ACTING BY OR THROUGH SUCH OTHER PARTY), IN
ORDER TO


 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

 

58

--------------------------------------------------------------------------------


 


ENFORCE SUCH PARTY’S RIGHTS UNDER THIS AGREEMENT OR UNDER ANY DECISION OR AWARD
OF THE ARBITRATOR(S), THROUGH REFORMATION OF CONTRACT, SPECIFIC PERFORMANCE,
INJUNCTION OR SIMILAR EQUITABLE RELIEF.


 


13.2.6.               NO ARBITRATION OF PATENT MATTERS.  UNLESS OTHERWISE AGREED
BY THE PARTIES, A DISPUTE BETWEEN THE PARTIES RELATING TO THE VALIDITY,
INFRINGEMENT OR ENFORCEABILITY OF PATENTS SHALL NOT BE SUBJECT TO ARBITRATION
AND SHALL BY SUBMITTED TO A COURT OF COMPETENT JURISDICTION.


 


ARTICLE XIV -MISCELLANEOUS


 


14.1.                        GOVERNING LAW.  THIS AGREEMENT AND ANY DISPUTE
ARISING FROM THE PERFORMANCE OR BREACH OF THIS AGREEMENT SHALL BE GOVERNED BY,
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE,
OTHER THAN ANY PRINCIPLE OF CONFLICT OR CHOICE OF LAWS THAT WOULD CAUSE THE
APPLICATION OF THE LAWS OF ANY OTHER JURISDICTION; PROVIDED THAT WITH RESPECT TO
MATTERS INVOLVING ENFORCEMENT OF INTELLECTUAL PROPERTY RIGHTS, THE LAWS OF THE
APPLICABLE COUNTRY SHALL APPLY.  THE PROVISIONS OF THE UNITED NATIONS CONVENTION
ON CONTRACTS FOR THE INTERNATIONAL SALE OF GOODS SHALL NOT APPLY TO THIS
AGREEMENT OR ANY SUBJECT MATTER HEREOF.


 


14.2.                        WAIVER.  WAIVER BY A PARTY OF A BREACH HEREUNDER BY
THE OTHER PARTY SHALL NOT BE CONSTRUED AS A WAIVER OF ANY SUCCEEDING BREACH OF
THE SAME OR ANY OTHER PROVISION.  NO DELAY OR OMISSION BY A PARTY TO EXERCISE OR
AVAIL ITSELF OF ANY RIGHT, POWER OR PRIVILEGE THAT IT HAS OR MAY HAVE HEREUNDER
SHALL OPERATE AS A WAIVER OF ANY RIGHT, POWER OR PRIVILEGE BY SUCH PARTY.  NO
WAIVER SHALL BE EFFECTIVE UNLESS MADE IN WRITING WITH SPECIFIC REFERENCE TO THE
RELEVANT PROVISION(S) OF THIS AGREEMENT AND SIGNED BY A DULY AUTHORIZED
REPRESENTATIVE OF THE PARTY GRANTING THE WAIVER.


 


14.3.                        CHANGE OF CONTROL.  IF SYNTA UNDERGOES A CHANGE OF
CONTROL TO OR WITH A THIRD PARTY, THEN, AT ROCHE’S ELECTION, ROCHE MAY TERMINATE
EITHER:  (I) THE RIGHTS OF SUCH THIRD PARTY, AS ASSIGNEE OF SYNTA’S RIGHTS UNDER
THIS AGREEMENT, TO PARTICIPATE ON THE JRDC OR JSC, OR (II) THE RIGHTS OF SUCH
THIRD PARTY, AS ASSIGNEE OF SYNTA’S RIGHTS UNDER THIS AGREEMENT, TO CO-PROMOTE
LICENSED PRODUCTS UNDER THIS AGREEMENT, OR BOTH (I) AND (II).


 


14.4.                        NOTICES.  ALL NOTICES, INSTRUCTIONS AND OTHER
COMMUNICATIONS HEREUNDER OR IN CONNECTION HEREWITH SHALL BE IN WRITING, SHALL BE
SENT TO THE ADDRESS SPECIFIED IN THIS SECTION 14.4 AND SHALL BE:  (A) DELIVERED
PERSONALLY; (B) SENT BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED,
POSTAGE PREPAID; (C) SENT VIA A REPUTABLE NATIONWIDE OVERNIGHT COURIER SERVICE;
OR (D) SENT BY FACSIMILE TRANSMISSION.  ANY SUCH NOTICE, INSTRUCTION OR
COMMUNICATION SHALL BE DEEMED TO HAVE BEEN DELIVERED UPON RECEIPT IF DELIVERED
BY HAND, THREE (3) BUSINESS DAYS AFTER IT IS SENT BY REGISTERED OR CERTIFIED
MAIL, RETURN RECEIPT REQUESTED, POSTAGE PREPAID, ONE (1) BUSINESS DAY AFTER IT
IS SENT VIA A REPUTABLE NATIONWIDE OVERNIGHT COURIER SERVICE, OR WHEN
TRANSMITTED WITH ELECTRONIC CONFIRMATION OF RECEIPT, IF TRANSMITTED BY FACSIMILE
(IF SUCH TRANSMISSION IS ON A BUSINESS DAY; OTHERWISE, ON THE NEXT BUSINESS DAY
FOLLOWING SUCH TRANSMISSION).


 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

 

59

--------------------------------------------------------------------------------


 

Notices to ROCHE shall be addressed to:

 

F. Hoffmann-La Roche Ltd

Grenzacherstrasse 124

4070 Basel

Switzerland

Attention:  Legal Department

Facsimile:  41 61 688 1396

 

And:

 

Hoffmann-La Roche Inc.

340 Kingsland Street

Nutley, New Jersey 07110

USA

Attention:  Corporate Secretary

Facsimile:  1-(973) 235-3500

 

With a copy to:

 

F. Hoffmann-La Roche Ltd

Grenzacherstrasse 124

4070 Basel

Switzerland

Attention:  Pharma Partnering

Facsimile:  41 61 688 7990

 

Notices to SYNTA shall be addressed to:

 

Synta Pharmaceuticals Corp.

45 Hartwell Avenue

Lexington, MA 02421

USA

Attention:  Business Development

Facsimile: 1-(781) 274-8228

 

With copies to:

 

Synta Pharmaceuticals Corp.

45 Hartwell Avenue

Lexington, MA 02421

USA

Attention:  General Counsel

Facsimile: 1-(781) 274-8228

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

 

60

--------------------------------------------------------------------------------

 

And:

 

WilmerHale
60 State Street
Boston, MA USA 02109

Attention:   Belinda M. Juran, Esq.
Facsimile:   1-(617) 526-5000

 

Either Party may change its address by giving notice to the other Party in the
manner provided above.

 


14.5.   ENTIRE AGREEMENT.  THIS AGREEMENT (INCLUDING ALL ATTACHMENTS HERETO)
CONTAINS THE COMPLETE UNDERSTANDING OF THE PARTIES WITH RESPECT TO THE SUBJECT
MATTER HEREOF, SETS FORTH ALL THE COVENANTS, PROMISES, AGREEMENTS, WARRANTIES,
REPRESENTATIONS, CONDITIONS AND UNDERSTANDINGS BETWEEN THE PARTIES AND
SUPERSEDES ALL PRIOR UNDERSTANDINGS AND WRITINGS RELATING TO SUCH SUBJECT
MATTER.  IN PARTICULAR, AND WITHOUT LIMITATION, IT SUPERSEDES AND REPLACES THE
CONFIDENTIALITY AGREEMENTS AND ANY AND ALL TERM SHEETS RELATING TO THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND EXCHANGED BETWEEN THE PARTIES
PRIOR TO THE EFFECTIVE DATE.  FOR THE SAKE OF CLARITY, NOTHING HEREIN SHALL
TERMINATE OR SUPERSEDE THE CONFIDENTIAL DISCLOSURE AGREEMENT BETWEEN SYNTA AND
ROCHE NUTLEY DATED AS OF AUGUST 5, 2005.  NO AMENDMENT, CHANGE OR ADDITION TO
THIS AGREEMENT WILL BE EFFECTIVE OR BINDING ON EITHER PARTY UNLESS REDUCED TO
WRITING AND DULY EXECUTED ON BEHALF OF BOTH PARTIES.


 


14.6.   HEADINGS.  HEADINGS IN THIS AGREEMENT ARE FOR CONVENIENCE OF REFERENCE
ONLY AND SHALL NOT BE CONSIDERED IN CONSTRUING THIS AGREEMENT.


 


14.7.   SEVERABILITY.  IF ANY PROVISION OF THIS AGREEMENT IS HELD UNENFORCEABLE
BY A COURT OR TRIBUNAL OF COMPETENT JURISDICTION BECAUSE IT IS INVALID OR
CONFLICTS WITH ANY LAW OF ANY RELEVANT JURISDICTION, THE VALIDITY OF THE
REMAINING PROVISIONS SHALL NOT BE AFFECTED.  IN SUCH EVENT, THE PARTIES SHALL
NEGOTIATE A SUBSTITUTE PROVISION THAT, TO THE EXTENT POSSIBLE, ACCOMPLISHES THE
ORIGINAL BUSINESS PURPOSE.


 


14.8.   ASSIGNMENT.  NEITHER THIS AGREEMENT NOR ANY RIGHT OR OBLIGATION
HEREUNDER MAY BE ASSIGNED OR OTHERWISE TRANSFERRED BY ANY PARTY WITHOUT THE
WRITTEN CONSENT OF THE OTHER PARTY; PROVIDED, HOWEVER THAT ANY PARTY MAY,
WITHOUT SUCH CONSENT, ASSIGN THIS AGREEMENT, IN WHOLE OR IN PART:  (A) TO ANY OF
ITS RESPECTIVE AFFILIATES, PROVIDED THAT SUCH PARTY SHALL REMAIN JOINTLY AND
SEVERALLY LIABLE WITH SUCH AFFILIATE IN RESPECT OF ALL OBLIGATIONS SO ASSIGNED
AND SUCH AFFILIATE HAS ACKNOWLEDGED AND CONFIRMED IN WRITING THAT, EFFECTIVE AS
OF SUCH ASSIGNMENT OR OTHER TRANSFER, SUCH AFFILIATE SHALL BE BOUND BY THIS
AGREEMENT AS IF IT WERE A PARTY TO IT AS AND TO THE IDENTICAL EXTENT APPLICABLE
TO THE TRANSFEROR; OR (B) TO ANY SUCCESSOR IN INTEREST BY WAY OF MERGER OR
ACQUISITION OR BY SALE OF ALL OR SUBSTANTIALLY ALL OF ITS ASSETS TO WHICH THIS
AGREEMENT PERTAINS (WHETHER BY MERGER, REORGANIZATION, ACQUISITION, SALE OR
OTHERWISE), PROVIDED, THAT SUCH SUCCESSOR AGREES IN WRITING TO BE BOUND BY THE
TERMS OF THIS AGREEMENT AS IF IT WERE THE ASSIGNING PARTY.  ANY PURPORTED
ASSIGNMENT IN VIOLATION OF THIS SECTION 14.8 SHALL BE VOID.  THE TERMS OF THIS

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

 

61

--------------------------------------------------------------------------------



 


AGREEMENT SHALL BE BINDING ON AND INURE TO THE BENEFIT OF THE PERMITTED
SUCCESSORS AND ASSIGNS OF THE PARTIES.


 


14.9.   COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN ANY NUMBER OF
COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL BUT ALL OF WHICH
TOGETHER SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT


 


14.10.  FORCE MAJEURE.  NO PARTY SHALL BE LIABLE FOR FAILURE OF OR DELAY IN
PERFORMING OBLIGATIONS SET FORTH IN THIS AGREEMENT, AND NO PARTY SHALL BE DEEMED
IN BREACH OF ITS OBLIGATIONS, IF SUCH FAILURE OR DELAY IS DUE TO A NATURAL
DISASTER, EXPLOSION, FIRE, FLOOD, TORNADOES, THUNDERSTORMS, EARTHQUAKE, WAR,
TERRORISM, RIOTS, EMBARGO, LOSSES OR SHORTAGES OF POWER, LABOR STOPPAGE,
SUBSTANCE OR MATERIAL SHORTAGES, DAMAGE TO OR LOSS OF PRODUCT IN TRANSIT, EVENTS
CAUSED BY REASON OF LAWS OF ANY REGULATORY AUTHORITY, EVENTS CAUSED BY ACTS OR
OMISSIONS OF A THIRD PARTY, OR ANY OTHER CAUSE REASONABLY BEYOND THE CONTROL OF
SUCH PARTY.  THE PARTY AFFECTED BY SUCH FORCE MAJEURE WILL PROVIDE THE OTHER
PARTY WITH FULL PARTICULARS THEREOF AS SOON AS IT BECOMES AWARE OF THE SAME
(INCLUDING ITS GOOD FAITH ESTIMATE OF THE LIKELY EXTENT AND DURATION OF THE
INTERFERENCE WITH ITS ACTIVITIES), AND WILL USE COMMERCIALLY REASONABLE EFFORTS
TO OVERCOME THE DIFFICULTIES CREATED THEREBY AND TO RESUME PERFORMANCE OF ITS
OBLIGATIONS AS SOON AS PRACTICABLE.  IF THE PERFORMANCE OF ANY SUCH OBLIGATION
UNDER THIS AGREEMENT IS DELAYED OWING TO SUCH A FORCE MAJEURE FOR ANY CONTINUOUS
PERIOD OF MORE THAN ONE HUNDRED EIGHTY (180) DAYS, THE PARTIES WILL CONSULT WITH
RESPECT TO AN EQUITABLE SOLUTION, INCLUDING THE POSSIBILITY OF THE MUTUAL
TERMINATION OF THIS AGREEMENT.


 


14.11.  PRESS RELEASES AND OTHER DISCLOSURES.  THE PARTIES WILL COOPERATE IN THE
RELEASE OF A JOINT PRESS RELEASE, SUBSTANTIALLY IN THE FORM SET FORTH IN
SCHEDULE 14.11, AS SOON AS PRACTICABLE AFTER THE EXECUTION DATE OF THIS
AGREEMENT.  THE PARTIES ALSO RECOGNIZE THAT EACH PARTY MAY FROM TIME TO TIME
DESIRE TO ISSUE ADDITIONAL PRESS RELEASES AND MAKE OTHER PUBLIC STATEMENTS OR
DISCLOSURES REGARDING THE SUBJECT MATTER OF THIS AGREEMENT.  IN SUCH EVENT, THE
PARTY DESIRING TO ISSUE AN ADDITIONAL PRESS RELEASE OR MAKE A PUBLIC STATEMENT
OR DISCLOSURE SHALL PROVIDE THE OTHER PARTY WITH A COPY OF THE PROPOSED PRESS
RELEASE, STATEMENT OR DISCLOSURE FOR REVIEW, COMMENT AND APPROVAL AT LEAST [***]
([***]) BUSINESS DAYS IN ADVANCE (OR SUCH SHORTER PERIOD AS WOULD PERMIT THE
PUBLICIZING PARTY TO COMPLY WITH APPLICABLE LAW), WHICH ADVANCE APPROVAL SHALL
NOT BE UNREASONABLY WITHHELD, CONDITIONED OR DELAYED (EXCEPT THAT NEITHER PARTY
SHALL HAVE ANY OBLIGATION TO DISCLOSE CONFIDENTIAL INFORMATION EXCEPT TO THE
EXTENT REQUIRED OR PERMITTED PURSUANT TO ARTICLE IX).  THE REVIEWING PARTY SHALL
NOTIFY THE PUBLICIZING PARTY WITHIN SUCH [***] ([***]) BUSINESS DAYS PERIOD (OR
SUCH SHORTER PERIOD) OF ITS COMMENTS AND WHETHER IT APPROVES SUCH DISCLOSURE. 
IT IS AGREED THAT EACH SUCH DISCLOSURE SHALL ONLY BE DONE WITH SUCH APPROVAL OF
THE OTHER PARTY AND NO OTHER PUBLIC STATEMENT OR DISCLOSURE CONCERNING THE
EXISTENCE OR TERMS OF THIS AGREEMENT SHALL BE MADE, EITHER DIRECTLY OR
INDIRECTLY, BY EITHER PARTY, WITHOUT FIRST OBTAINING THE WRITTEN APPROVAL OF THE
OTHER PARTY.  NOTWITHSTANDING THE FOREGOING PROVISIONS OF THIS SECTION 14.11 OR
OF ARTICLE IX, (A) A PARTY MAY MAKE ANY DISCLOSURE OR PUBLIC ANNOUNCEMENT IF THE
CONTENTS OF SUCH DISCLOSURE OR PUBLIC ANNOUNCEMENT HAVE PREVIOUSLY BEEN MADE
PUBLIC OTHER THAN THROUGH A BREACH OF THIS AGREEMENT BY THE ISSUING PARTY;
(B) IF A PARTY REASONABLY DETERMINES THAT A PUBLIC DISCLOSURE SHALL BE REQUIRED
BY LAW, INCLUDING IN A PUBLIC FILING WITH THE U.S. SECURITIES AND EXCHANGE
COMMISSION, SUCH PARTY MAY DISCLOSE THE EXISTENCE AND TERMS OF THIS AGREEMENT

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

 

62

--------------------------------------------------------------------------------



 


AND ANY MATERIAL DEVELOPMENTS THAT OCCUR UNDER THIS AGREEMENT WHERE SO REQUIRED,
PROVIDED THAT SUCH PARTY SHALL, TO THE EXTENT PRACTICABLE AND PERMITTED BY
APPLICABLE LAW, NOTIFY THE OTHER PARTY AND ALLOW THE OTHER PARTY TO COMMENT ON
THE PROPOSED DISCLOSURE, WHICH COMMENTS SHALL BE CONSIDERED BY THE DISCLOSING
PARTY IN GOOD FAITH; (C) A PARTY MAY DISCLOSE THE EXISTENCE AND TERMS OF THIS
AGREEMENT UNDER OBLIGATIONS OF CONFIDENTIALITY TO BONA FIDE POTENTIAL OR ACTUAL
ADVISORS, CONSULTANTS, INVESTORS, LENDERS, INVESTMENT BANKERS OR OTHER POTENTIAL
FINANCIAL PARTNERS IN CONNECTION WITH SUCH PARTY’S PROPOSED FINANCING OR
BUSINESS COMBINATION ACTIVITIES; AND (D) A PARTY MAY DISCLOSE THE TERMS AND
EXISTENCE OF THIS AGREEMENT TO BONA FIDE POTENTIAL OR ACTUAL SUBLICENSEES, AS
REASONABLY NECESSARY IN CONNECTION WITH A PERMITTED SUBLICENSE UNDER THE
LICENSES GRANTED IN THIS AGREEMENT.


 


14.12.  THIRD PARTY BENEFICIARIES.  NONE OF THE PROVISIONS OF THIS AGREEMENT
SHALL BE FOR THE BENEFIT OF OR ENFORCEABLE BY ANY THIRD PARTY OTHER THAN AN
INDEMNITEE UNDER ARTICLE XI.  NO SUCH THIRD PARTY SHALL OBTAIN ANY RIGHT UNDER
ANY PROVISION OF THIS AGREEMENT OR SHALL BY REASON OF ANY SUCH PROVISION MAKE
ANY CLAIM IN RESPECT OF ANY DEBT, LIABILITY OR OBLIGATION (OR OTHERWISE) AGAINST
EITHER PARTY.


 


14.13.  RELATIONSHIP OF THE PARTIES.  EACH PARTY SHALL BEAR ITS OWN COSTS
INCURRED IN THE PERFORMANCE OF ITS OBLIGATIONS HEREUNDER WITHOUT CHARGE OR
EXPENSE TO THE OTHER, EXCEPT AS EXPRESSLY PROVIDED IN THIS AGREEMENT.  NEITHER
PARTY SHALL HAVE ANY RESPONSIBILITY FOR THE HIRING, TERMINATION OR COMPENSATION
OF THE OTHER PARTY’S EMPLOYEES OR FOR ANY EMPLOYEE COMPENSATION OR BENEFITS OF
THE OTHER PARTY’S EMPLOYEES.  NO EMPLOYEE OR REPRESENTATIVE OF A PARTY SHALL
HAVE ANY AUTHORITY TO BIND OR OBLIGATE THE OTHER PARTY FOR ANY SUM OR IN ANY
MANNER WHATSOEVER, OR TO CREATE OR IMPOSE ANY CONTRACTUAL OR OTHER LIABILITY ON
THE OTHER PARTY WITHOUT SUCH OTHER PARTY’S APPROVAL.  FOR ALL PURPOSES, AND
NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT TO THE CONTRARY, THE LEGAL
RELATIONSHIP UNDER THIS AGREEMENT OF EACH PARTY TO THE OTHER PARTY SHALL BE THAT
OF INDEPENDENT CONTRACTOR.  NOTHING IN THIS AGREEMENT SHALL BE CONSTRUED TO
ESTABLISH A RELATIONSHIP OF PARTNERS OR JOINT VENTURERS BETWEEN THE PARTIES.


 


14.14.  PERFORMANCE BY AFFILIATES.  EITHER PARTY MAY USE ONE OR MORE OF ITS
AFFILIATES TO PERFORM ITS OBLIGATIONS AND DUTIES HEREUNDER AND AFFILIATES OF A
PARTY ARE EXPRESSLY GRANTED CERTAIN RIGHTS HEREIN; PROVIDED, THAT EACH SUCH
AFFILIATE SHALL BE BOUND BY THE CORRESPONDING OBLIGATIONS OF SUCH PARTY AND THE
RELEVANT PARTY SHALL REMAIN LIABLE HEREUNDER FOR THE PROMPT PAYMENT AND
PERFORMANCE OF ALL THEIR RESPECTIVE OBLIGATIONS HEREUNDER.  ROCHE BASEL AND
ROCHE NUTLEY SHALL BE JOINTLY AND SEVERALLY LIABLE TO SYNTA FOR ANY OBLIGATIONS
OWED HEREUNDER BY ROCHE BASEL, ROCHE NUTLEY OR ROCHE.  ROCHE BASEL AND ROCHE
NUTLEY SHALL COORDINATE THEIR EXERCISE OF ROCHE’S RIGHTS AND PERFORMANCE OF
ROCHE’S OBLIGATIONS TO ENSURE THAT SYNTA DOES NOT RECEIVE INCONSISTENT NOTICES
OR INSTRUCTION WITH RESPECT THERETO.


 


14.15.  CONSTRUCTION.  EACH PARTY ACKNOWLEDGES THAT IT HAS BEEN ADVISED BY
COUNSEL DURING THE COURSE OF NEGOTIATION OF THIS AGREEMENT, AND, THEREFORE, THAT
THIS AGREEMENT SHALL BE INTERPRETED WITHOUT REGARD TO ANY PRESUMPTION OR
RULE REQUIRING CONSTRUCTION AGAINST THE PARTY CAUSING THIS AGREEMENT TO BE
DRAFTED.  ANY REFERENCE IN THIS AGREEMENT TO AN ARTICLE, SECTION, SUBSECTION,
PARAGRAPH, CLAUSE, SCHEDULE, OR EXHIBIT SHALL BE DEEMED TO BE A REFERENCE TO ANY

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

 

63

--------------------------------------------------------------------------------



 


ARTICLE, SECTION, SUBSECTION, PARAGRAPH, CLAUSE, SCHEDULE, OR EXHIBIT, OF OR TO,
AS THE CASE MAY BE, THIS AGREEMENT.  EXCEPT WHERE THE CONTEXT OTHERWISE
REQUIRES, (A) WHEREVER USED, THE USE OF ANY GENDER WILL BE APPLICABLE TO ALL
GENDERS, (B) THE WORD “OR” IS USED IN THE INCLUSIVE SENSE (AND/OR), (C) ANY
DEFINITION OF OR REFERENCE TO ANY AGREEMENT, INSTRUMENT OR OTHER DOCUMENT REFERS
TO SUCH AGREEMENT, INSTRUMENT OTHER DOCUMENT AS FROM TIME TO TIME AMENDED,
SUPPLEMENTED OR OTHERWISE MODIFIED (SUBJECT TO ANY RESTRICTIONS ON SUCH
AMENDMENTS, SUPPLEMENTS OR MODIFICATIONS SET FORTH HEREIN OR THEREIN), (D) ANY
REFERENCE TO ANY LAWS REFERS TO SUCH LAWS AS FROM TIME TO TIME ENACTED, REPEALED
OR AMENDED, (E) THE WORDS “HEREIN”, “HEREOF” AND HEREUNDER”, AND WORDS OF
SIMILAR IMPORT, REFER TO THIS AGREEMENT IN ITS ENTIRETY AND NOT TO ANY
PARTICULAR PROVISION HEREOF, AND (F) THE WORDS “INCLUDE”, “INCLUDES” AND
“INCLUDING” SHALL BE DEEMED TO BE FOLLOWED BY THE PHRASE “BUT NOT LIMITED TO”,
“WITHOUT LIMITATION” OR WORDS OF SIMILAR IMPORT.


 

[Remainder of page intentionally left blank.]

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

 

64

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have entered into this Collaboration and License
Agreement as of the Execution Date.

 

SYNTA PHARMACEUTICALS CORP.

 

By:

/s/ Safi R. Bahcall

 

 

 

Name:

Safi R. Bahcall

 

 

Title:

President & CEO

 

 

 

 

 

F. HOFFMANN-LA ROCHE LTD

 

 

 

By:

/s/ Jorg Kazenwadel

 

By:

/s/ Stefan Arnold

 

Name:

Jorg Kazenwadel

 

Name:

Stefan Arnold

 

Title:

GAO

 

Title:

Legal Counsel

 

 

 

 

HOFFMANN-LA ROCHE INC.

 

 

 

By:

/s/ George W. Johnston

 

 

 

Name:

George W. Johnston

 

 

Title:

Vice President

 

 

[Execution Page]

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

SYNTA PATENT RIGHTS

 

Country

 

Patent Application # or Patent No.

 

Filing Date

[***]

 

[***]

 

[***]

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

 

A-1

--------------------------------------------------------------------------------


 

Country

 

Patent Application # or Patent No.

 

Filing Date

[***]

 

[***]

 

[***]

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

 

A-2

--------------------------------------------------------------------------------


 

Country

 

Patent Application # or Patent No.

 

Filing Date

[***]

 

[***]

 

[***]

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

 

A-3

--------------------------------------------------------------------------------


 

Country

 

Patent Application # or Patent No.

 

Filing Date

[***]

 

[***]

 

[***]

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

 

A-4

--------------------------------------------------------------------------------


 

EXHIBIT B

 

RESEARCH PLAN

 

[***]

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

 

B-1

--------------------------------------------------------------------------------

 

EXHIBIT C

 

DEVELOPMENT PLAN — PRE-IND

 

[***]

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

 

C-1

--------------------------------------------------------------------------------


 

[***]

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

 

C-2

--------------------------------------------------------------------------------


 

EXHIBIT D

 

DEVELOPMENT PLAN — PHASE 1 AND PHASE 2A

 

[***]

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

 

D-1

--------------------------------------------------------------------------------


 

SCHEDULE 5.3

 

Co-Promotion Terms

 

1.                                       CERTAIN DEFINITIONS:

 

(A)           “DETAIL” MEANS THAT PART OF AN IN-PERSON, FACE-TO-FACE SALES CALL
DURING WHICH A SALES REPRESENTATIVE MAKES A PRESENTATION, INCLUDING CORE SELLING
MESSAGE AND FEATURES AND BENEFITS, OF A LICENSED PRODUCT TO ONE OR MORE MEMBER
OF THE TARGET AUDIENCE.  E-DETAILS AND PRESENTATIONS MADE AT CONVENTIONS AND
EXHIBIT BOOTHS SHALL NOT CONSTITUTE ONE OR MORE DETAILS.

 

(B)           “DETAIL PERCENTAGE” MEANS (I) WITH RESPECT TO ASTHMA, UP TO [***]
PERCENT ([***]%), AS DETERMINED BY SYNTA, AND (II) WITH RESPECT TO ANY OTHER
INDICATION OTHER THAN ASTHMA, UP TO [***] PERCENT ([***]%), AS DETERMINED BY
SYNTA.

 

(C)           “SALES REPRESENTATIVE” MEANS A PROFESSIONAL PHARMACEUTICAL SALES
REPRESENTATIVE ENGAGED OR EMPLOYED BY EITHER PARTY TO CONDUCT, AMONG OTHER SALES
RESPONSIBILITIES, DETAILING AND OTHER PROMOTIONAL EFFORTS WITH RESPECT TO A
CO-PROMOTED PRODUCT AND WHO HAS BEEN TRAINED BY EITHER PARTY IN ACCORDANCE WITH
PARAGRAPH 4 BELOW.  IN THE CASE OF SYNTA, A SALES REPRESENTATIVES SHALL BE AN
EMPLOYEE OF SYNTA.

 

(D)           “SALES REPRESENTATIVE FTE RATE” MEANS THE LOWER OF (A) ROCHE’S
FULLY BURDENED, AVERAGE ANNUAL COST FOR ITS SALES REPRESENTATIVES THAT ARE ROCHE
EMPLOYEES OR (B) SYNTA’S FULLY BURDENED AVERAGE ANNUAL COST FOR ITS SALES
REPRESENTATIVES THAT ARE SYNTA EMPLOYEES; IN EACH CASE WITH RESPECT TO SALES
REPRESENTATIVES PROMOTING THE SAME CO-PROMOTED PRODUCT.  FOR PURPOSES OF THIS
SUBSECTION (D), SUCH COSTS SHALL BE DETERMINED IN A MANNER REASONABLY CONSISTENT
BETWEEN THE PARTIES.

 

(E)           “TARGET AUDIENCE” MEANS THE PHYSICIANS WHO MEET THE RELEVANT
CRITERIA FOR PROMOTING AND DETAILING A LICENSED PRODUCT FOR A PARTICULAR
INDICATION.

 

2.                                       CO-PROMOTION GUIDELINES.  WITH RESPECT
TO EACH CO-PROMOTED PRODUCT, SYNTA SHALL HAVE THE RIGHT TO ASSUME RESPONSIBILITY
FOR THE APPLICABLE DETAIL PERCENTAGE OF THE ANNUAL BUDGETED DETAILING EFFORT FOR
SUCH CO-PROMOTED PRODUCT IN THE UNITED STATES FOR THE APPLICABLE INDICATION.  IF
SYNTA ELECTS TO PARTICIPATE IN THE CO-PROMOTION OF A LICENSED PRODUCT AS SET
FORTH ABOVE, THEN THE PARTIES SHALL WORK IN GOOD FAITH TO MOST EFFECTIVELY
ASSIGN SALES TERRITORIES AND ASSIGN TARGET PHYSICIANS BETWEEN THEIR RESPECTIVE
SALES FORCES.  NOTWITHSTANDING THE FOREGOING, SYNTA SHALL HAVE FINAL
DECISION-MAKING AUTHORITY AS TO WHETHER IT WILL ACCEPT THE GEOGRAPHIC LOCATION
AND SIZE OF ITS SALES TERRITORIES WITHIN THE U.S.  IF SYNTA DOES NOT ACCEPT A
PARTICULAR GEOGRAPHIC LOCATION OR SIZE OF ITS SALES TERRITORIES WITHIN THE U.S.,
THEN ROCHE SHALL IN GOOD FAITH DISCUSS WITH SYNTA A REASONABLY ACCEPTABLE
ALTERNATIVE SUCH THAT SYNTA HAS THE ABILITY TO PROVIDE THE DETAIL PERCENTAGE OF
THE ANNUAL BUDGETED DETAILING EFFORT FOR SUCH CO-PROMOTED PRODUCT IN THE UNITED
STATES FOR THE APPLICABLE INDICATION.  PROMPTLY FOLLOWING EXERCISE BY SYNTA OF
ITS RIGHT TO PARTICIPATE IN THE CO-PROMOTION OF A PRODUCT IN THE UNITED STATES,
ROCHE SHALL MODIFY ITS RELEVANT COMMERCIALIZATION PLANS TO PROVIDE FOR THE
CO-PROMOTION OF THE CO-PROMOTED PRODUCT IN THE UNITED STATES FOR THE APPLICABLE
INDICATION (THE “CO-PROMOTION

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

 

1

--------------------------------------------------------------------------------


 

GUIDELINES”), WHICH SHALL CONSIDER IN GOOD FAITH THE REASONABLE SUGGESTIONS AND
COMMENTS OF SYNTA.  NOTWITHSTANDING THE PREVIOUS SENTENCE, ROCHE SHALL HAVE
FINAL DECISION MAKING AUTHORITY WITH REGARD TO (I) GENERATING THE CO-PROMOTION
GUIDELINES (PROVIDED, THAT, SUCH CO-PROMOTION GUIDELINES SHALL (A) COMPLY WITH
APPLICABLE LAW, (B) BE GENERATED IN GOOD FAITH AND (C) NOT CONTAIN PROVISIONS
THAT DISFAVOR SYNTA AND ITS SALES REPRESENTATIVES OR THAT CAUSE AN UNDUE BURDEN
ON SYNTA OR ITS SALES REPRESENTATIVES) AND (II) ALL PROMOTIONAL MATERIALS AND
STRATEGIES.  THE CO-PROMOTION GUIDELINES SHALL ADDRESS THE FOLLOWING MATTERS:

 

(1)           the annual budgeted total Detailing effort for the United States;

 

(2)           the allocation of the total Detailing effort between the Parties,
it being understood that, SYNTA may elect to be responsible for the applicable
Detailing Percentage of the annual budgeted Detailing effort;

 

(3)           the number and position of Details and categories of professionals
or institutions to be targeted, and the allocation of such professionals or
institutions between the Parties in accordance with the Detail Percentage
elected by SYNTA; and

 

(4)           policies and procedures relating to Co-promoted Product sampling.

 

3.                                       CO-PROMOTION DETAIL RECORDS AND
METRICS.  EACH PARTY SHALL MANAGE IN GOOD FAITH ITS ANNUAL DETAILING ON A BASIS
CONSISTENT WITH THE CO-PROMOTION GUIDELINES.  EACH PARTY SHALL KEEP TRACK OF THE
NUMBER AND POSITION OF DETAILS PERFORMED BY ITS SALES REPRESENTATIVES IN
ACCORDANCE WITH ITS NORMAL INTERNAL REPORTING PROCEDURES.  WITHIN [***] ([***])
DAYS AFTER THE LAST DAY OF EACH CALENDAR QUARTER, EACH PARTY SHALL SUBMIT TO THE
OTHER PARTY A REPORT WITH RESPECT TO THE NUMBER OF DETAILS PERFORMED BY ITS
SALES REPRESENTATIVES DURING SUCH CALENDAR QUARTER.

 

4.                                       CO-PROMOTION TRAINING AND MATERIALS.

 

(A)           EXCEPT AS SET FORTH BELOW, EACH PARTY SHALL BE RESPONSIBLE FOR
STAFFING, TRAINING, SUPERVISING AND COMPENSATING (INCLUDING INCENTIVES) ITS OWN
SALES PERSONNEL.  ROCHE SHALL BE RESPONSIBLE FOR THE DEVELOPMENT OF CO-PROMOTED
PRODUCT-SPECIFIC TRAINING MATERIALS, AND SHALL PROVIDE SUCH MATERIALS TO SYNTA’S
SALES FORCE, AT ROCHE’S EXPENSE.  EACH PARTY SHALL USE THE SAME TRAINING
MATERIALS FOR ITS RESPECTIVE SALES PERSONNEL.  ROCHE SHALL CONDUCT CO-PROMOTED
PRODUCT-SPECIFIC TRAINING OF SYNTA’S SALES MANAGEMENT, SALES TRAINING PERSONNEL,
AND SALES REPRESENTATIVES, AT ROCHE’S EXPENSE.  FOLLOWING SUCH INITIAL TRAINING,
ANY SUBSEQUENT TRAINING OF SYNTA’S TRAINING PERSONNEL SHALL BE MADE AVAILABLE BY
ROCHE AT ROCHE’S EXPENSE ONLY WHEN ROCHE TRAINS ITS OWN SALES REPRESENTATIVES ON
THE CO-PROMOTED PRODUCT. ALL CO-PROMOTED PRODUCT-SPECIFIC TRAINING MATERIALS
PREPARED AND SUPPLIED BY ROCHE FOR USE IN THE UNITED STATES WILL COMPLY WITH ALL
APPLICABLE LAWS AND THE CO-PROMOTION GUIDELINES.

 

(B)           SYNTA’S SALES REPRESENTATIVES WILL UTILIZE ONLY THE PROMOTIONAL
MATERIALS PROVIDED TO THEM BY ROCHE, AND WILL NOT UTILIZE ANY OTHER PROMOTIONAL,
ADVERTISING, COMMUNICATIONS OR OTHER MATERIALS, RELATING TO OR REFERRING TO THE
CO-PROMOTED PRODUCT.  SYNTA’S SALES REPRESENTATIVES WILL CONDUCT ONLY THOSE
PROMOTIONAL ACTIVITIES RELATING TO THE CO-PROMOTED PRODUCT THAT HAVE BEEN
APPROVED IN ADVANCE IN ACCORDANCE WITH THE CO-PROMOTION

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

 

2

--------------------------------------------------------------------------------


 

GUIDELINES.  SYNTA’S SALES REPRESENTATIVES SHALL NOT MODIFY, CHANGE OR ALTER THE
PROMOTIONAL MATERIALS IN ANY WAY WHATSOEVER WITHOUT THE EXPRESS PRIOR WRITTEN
CONSENT OF ROCHE.  SYNTA’S SALES REPRESENTATIVES SHALL USE THE PROMOTIONAL
MATERIALS SOLELY FOR THE PURPOSE OF PERFORMING THEIR OBLIGATIONS UNDER THIS
AGREEMENT.  SYNTA SHALL REQUIRE THAT ITS SALES REPRESENTATIVES PERFORM
CO-PROMOTION ACTIVITIES IN COMPLIANCE WITH ALL APPLICABLE LAWS AND THE
CO-PROMOTION GUIDELINES.

 

5.                                       CO-PROMOTION COSTS.  IF SYNTA EXERCISES
ITS RIGHT TO PARTICIPATE IN THE CO-PROMOTION OF ONE OR MORE LICENSED PRODUCTS IN
THE UNITED STATES PURSUANT TO SECTION 5.3 OF THIS AGREEMENT, THEN ROCHE SHALL
REIMBURSE SYNTA FOR ALL SALES REPRESENTATIVE COSTS INCURRED BY OR ON BEHALF OF
SYNTA OR ITS AFFILIATES IN CONNECTION WITH THE CO-PROMOTION OF THE CO-PROMOTED
PRODUCT IN THE UNITED STATES FOR THE APPLICABLE INDICATION.  COSTS OF SYNTA’S
SALES REPRESENTATIVES SHALL BE DETERMINED ON A FULL-TIME EQUIVALENT COST BASIS
USING THE SALES REPRESENTATIVE FTE RATE.  SYNTA SHALL INVOICE, ON A QUARTERLY
BASIS, ROCHE FOR THE COSTS OF ITS SALES REPRESENTATIVES TO BE PAID BY ROCHE AND
SUCH INVOICE SHALL BE PAID BY ROCHE WITHIN [***] ([***]) DAYS AFTER RECEIPT
THEREOF.

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934,
as amended.

 

3

--------------------------------------------------------------------------------
